SEPTEMBER 1985
Commission Decisions
09-16-85
09-17-85
09-30-85
09-30-85
09-30-85
09-30-85
09-30-85

Kennecott Minerals Company
Youghiogheny & Ohio Coal Co.
Westmoreland Coal Company
Chapman Merrell v. Peabody Coal Company
MSHA/I.B.Acton v. Jim Walter Resources
UMWA/James Rowe, ~ al. v. Peabody Coal Co.
Carbon County Coal Company

WEST 82-155-M
LAKE 84-98
WEVA 82-152-R
KENT 84-250-D
SE
84-31-D
KENT 82-103-D
WEST 82-106

Pg. 1328
Pg. 1335
Pg. 1338
Pg. 1345
Pg. 1348
Pg. 1357
Pg . 1367

PENN 85-113
WEVA 85-97-R
KENT 85-86-D
WEVA 84-375-R
CENT 85-80-M
EAJ 85-1
KENT 85-58
LAKE 85-34-D
WEVA 85-140-D
WEST 85-121-M
WEVA 85-151-D
CENT 85-22-M
WEVA 85-100-D
KENT 84-184
WEST 85-17
PENN 84-208-D
SE
85-42
VA
85-8-D
WEST 84-150-M
WEVA 84-400
WEVA 85-21-C

Pg. 1378
Pg. 1380
Pg. 1383
Pg. 1385
Pg. 1389
Pg. 1392
Pg. 1395
Pg. 1397
Pg. 1398
Pg. 1399
Pg. 1401
Pg. 1412
Pg. 1414
Pg. 1415
Pg. 1457
Pg. 1464
Pg. 1471
Pg . 1477
Pg . 1485
Pg. 1493
Pg . 1519

Administrative Law Judge Decisions
09-03-85
09-03-85
09-05-85
09-05-85
09-09-85
09-09-85
09-12-85
09-18-85
09-19-85
09-20-85
09-20-85
09-23-85
09-23-85
09-25-85
09-26-85
09-27-85
09-27-85
09-27-85
09-27-85
09-27-85
09-27-85

Greenwich Collieries
Southern Ohio Coal Company
Tennis Daniels v. Woodman Three Mining Co.
Hobet Mining & Construction Co.(Correction)
IMCO Services
VenBlack, Inc.
KAS Coal Inc.
Charles Ellett v. Peabody Coal Company
Douglas Coleman v. Blueco Sales & Proc. Co.
Hecla ·Day Mines, Inc.
MSHA/R~chard Truex v. Consolidation Coal Co.
Miss9uri Gravel Company
Rae Jewell ·Beaver v. Cedar Coal Co.
Pyro Mining Company
Mid-Continent Resources, Inc.
Rocco Curcio v. Keystone Coal Mining Corp.
Jim Walter Resources, Inc.
Kenneth Hall v . Clinchfield Coal Co .
c. D. Livingston
Maben Energy Corporation
~~A v. Monument Mining Corp. & Island
Creek Coal Company

COMMISSION DECISIONS

Review was granted in the 'following case during the month of September:
Secretary of Labor, MSHA v.. YQughiogheny & Ohio Coal Company, Docket
No. LAKE 84-98. (Judge Kennedy, August 8, 1985)
·Review was ·deriied 'in the following cases during the month of September:
Benedict Straka v. Consolidation Coal Company, Docket No. PENN 85-231-D.
(Judge Fauver, July 30., 1985)
Emiliano Rosa Cruz v . Puerto Rican Cement Company, Docket No. SE 83-62-DM.
(Judge Broderick, August 5, 19.85)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 16, 19.85
SECRETARY OF LABOR,
MI NE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos . WEST 82- 155- M
WEST 83- 60-M

v.
KENNECOTT MINERALS COMPM~,
UTAH COPPER DIVISION
BEFORE :

Backley, Acting Chairman; Lastowka and Nelson , Commissioners
DECISION

BY THE COMMISSION:
These civil penalty cases , arising under the Federal Mine Safety
and Health Act of 1977 ("Mine Act") , 30 U.S.C. § 801 et seq. (1982),
· require us to interpret 30 C.F . R. § 55. 9-22, the berm standard applicable to metal· and nonmetal open pit mines from 1970 through 1984. ll A
Commission administrative law judge hel d that the standard was merely
advisory and dismissed the Secretar y of Labor ' s proposal for penalty.
For the reasons that follow,
6 FMSHRC 2023 (1982)(ALJ) . We disagree.
we reverse the judgevs decision and remand for assessment of appropriate
c ivil penalties .
These cases a r ose out of two citations issued to t he Kennecott
Minerals Company, Utah Copper Division. ("Kennecott") in 1982 and 1983
by an icspector of the Department of Labor's Mine Safety and Health
Administration ("MSHA") o The citations alleged that Kennecott had
violated 30 C. F . R. § 55.9- 22 by failing to maintain adequate berms or
guardrails along . an access road to the tailings pond associated with its
Magna and Arthur concentrators . Kennecott did not deny that the road
lacked berms or guardrails; however, it contested the citations on a

"J:./

In the 1984 edition of 30 C.F.R. , the standard stated, "Mandatory.
Berms or guards shall be provided on the outer bank of elevated roadway_s."
In this edition, 30 C.F.R. Par ts 56 and 57 contained identical standards
applicable to sand , gravel, and c r ushed stone operati ons , and metal and
nonmetal underground mines. On January 25, 1985 , the Secretary of Labor
promulgated a recodification combining Pa r ts 55, 56 , and 57 into a
single new Part 56. New section 56.9022 also states, "Berms or guards
shall be pr ovided on the outer bank of elevated roadways . "

1328

number of legal grounds. ll Following a hearing, the administrative law
judge held that the standard did not impose any mandatory requirements
on mine operators and that the Secretary's civil penalty proposal therefore could not be sustained.
The judge based his decision on the fact that when the standard was
originally promulgated in 1970, it read "Mandatory. Berms or guards
should be provided on the outer bank of elevated roadways." 34 Fed.
Reg. 3660, 3663 (emphasis added). He pointed out that this language
represented a change from the standard as proposed in 1969, which had
included the word "shall" instead of "should," and noted that the preamble to the final rule stated, "In a few instances in which the language of a proposed mandatory standard appeared to impose a requirement
not within the intendment of the standard, the standard has been rephrased."
The judge also stated that Jim Walter Resources. Inc., 3 FMSHRC 2488,.
2490 (1981), in which the Commission held that a standard requiring that
an ANSI standard "be used as a guide" was merely advisory, was "much
akin" to this case. He pointed out that the word "shall" "has almost
universally been .•• used in regulations to express what is mandatory,"
and concluded that "the Secretary proposed the standard in mandatory
form and promulgated it in advisory form." Therefore, he held that the
citations must be vacated.
On review, the Secretary a~gues that the promulgation history of
the standard establishes its mandatory nature. He points out that
although the word "shall" in the proposed standard was changed to
"should" in the final rule, the designation of the standard as "Mandatory"
was never changed, and that the preamble to the proposed rule clearly
states that 11t-7here the word 'Mandatory' appears in a standard, the
standard is a mandatory one." The Secretary argues that the preamble
language that ·the judge relied upon does not support his holding that
t he use of the word "should" was intended to make compliance with the
berm standard less than mandatory. He notes that the quoted sentence
was f ollowed by examples of instances i n which a proposed mandatory
standard appeared to impose an unintended requirement, and asserts that
the changes in those examples, unlike the change in the berm standard,
merely "correct obvious mistakes."

In this case , the Secretary claims , it was the use of the word
should" in the promulgated standard that was a clerical error . That
error was corrected in the 1974 , and subsequent editions of the Code of
Federal Regulations , as well as the "Yellow Book" , have all included the
word "shall" in the standard . 1/ The Secretary also argues that in
1979 all advisory standards for metal and nonmetal mines were either
r evoked or made ·mandatory (44 Fed . Reg. 48,490) and that the judge's
10

!I

Most of Kennecott's arguments represented an attempt to establish
that the standard was not applicable to the cite d location. The administrative law judge rejected Kennecott's position a nd Kennecott has not
renewed it in this appeal.

1./

The "Yellow Book" was a compilation of all metal and nonmetal mine
safety and health standards. It was published by the Secretary of the
Interior in 1972, and widely disseminated through the mining community.

1329

decision "fails to reconcile the fact that there are no longer any
advisory standards." Finally, the Secretary points out that in Secretary of Labor v. Cleveland Cliffs Iron Co., 3 FMSHRC 291 (1981) and
Secretary of Labor v. El Paso Rock Quarries, 3 FMSHRC 35 (1981), the
Commission upheld citations issued under the berm standard. He argues
that by imposing civil penalties in those cases, the Commission found
the berm standard to be mandatory.
In support of the judge's decision, Kennecott argues that when the
standard was promulgated originally the change in wording from "shall"
to "should" "was intended to be significant."
It cites the preamble
language quoted by the judge, supra, and also claims that the decision
in Jim Walter Resources, supra, is applicable to this case. Based on
dictionary definitions of "should," and "shall," it argues that, under
the standard as promulgated, berms might be "proper" or "expedient," but
nevertheless not required. Kennecott also attacks the Secretary's
position that the use of the word "should" in the original Federal
Register promulgation of the standard was a clerical error which could
be informally corrected in the Code of Federal Regulations. It argues
that there is no authority for such "informal" corrections by the
Federal Register staff and that there is no way of knowing whether the
change from "should" to "shall" accurately reflected the intent of the
Secretary . It points out that. since the combination of the words
"Mandatory" and "should" in the berm standard was unique in the Part 55
regulations, "[i]t is just as reasonable to conclude that • •• inclusion
of the term 'mandatory' was erroneous."
Our own examination of the standard's language and history convinces
us that it is now and always has been a mandatory standard. As the
parties point out, .the standard was first proposed by the Secretary of
the Interior in 1969. 34 Fed. Reg. 639. It was part of a major package
of standards applicable to metal and nonmetal mines proposed pursuant to
the Federal Metal and Nonmetalli c Mine Safety Act , 30 U. S.C . § 721 et
seq . (1976) , a predecesser statute to the Mine Act . As proposed, the
standard read :
55.9-22. Mandatory - OPAC - Berms or guardrails
shall be provided on the outer bank of elevated
roadways .
The standards i ncluded in the 1969 proposal were later promulgated in
several stages . The first stage, on July 31, 1969, included standards
on which no comments had been received and which were promulgated without
change from the proposal . 34 Fed . Reg . 12503 (1969). Included in this
group was the "Purpose and Scope" section of Part 55:
Each standard which is preceded by the word "Mandatory"
is a mandatory standard. The violation of a mandatory
standard will subject an operator to an order or notice
under section 8 of the Act (30 U.S.C. § 727).

30 C.F.R. § 55.1.

1330

The second stage promulgation, on February 25, 1970, included the
standard at issue. This promulgation was comprised of standards on
which comments had been received but which (with one exception noted
below) were promulgated without substantive change. All standards that
had been proposed as mandatory were promulgated with the designation
"Mandatory."
35 Fed. Reg. 3660 (1970). As the parties have noted, the
preamble to this promulgation stated:
For the purpose of clarification, rev~s~ons have been
made in some of the standards which the advisory
committee recommended be mandatory, but no substantive
changes have been made except in Standard 55.6-1, which
relates to explosives and which is discussed below.
In a few instances in which the language of a proposed
mandatory standard appeared to impose a requirement
not within the intendment of the standard, the standard
has been rephrased. For example, proposed Standard
55.4-1 appeared literally to prohibit smoking wherever
oil or grease is used; the revised standard relates
the prohibition to the hazard involved. Similarly, proposed Standards 55.6-59 and 55.6-60, when read separately,
appeared to require that all persons be removed from
areas endangered by flyrock from blasting and that
shelters be provided; ~ Standard 55.6-160 hereby added
to Part 55 combines the . alternatives clearly contemplated by the two proposed standards. Changes, some
substantive, also have been made in a number of the
advisory standards.
As promulgated, section 55.9-22 read:
Mandatory. Berms or guards should be provided on the
outer bank of elevated roadways .
35 Fed . Reg. 3660, 3663.
The standard appeared in thi s form in the 1970-1973 editions of the
Code of Federal Regulation~. In the 1974 edition, however, without
explanation , and apparently without notice in the Federal Register, the
standard appeared with the word "should" changed to "shall." Subsequent
editions of the Federal Register have continued to publish the standard
containing the word "shall."
The parties have argued extensively over which version of the
standard is "correct." We do not find it necessary to resolve this
question, however, because we believe that the two versions of the
standard impose identical requirements on mine operators. We consider
the most important factor in determining the nature of the standard to
be the fact that it has consistently contained the designation "Mandatory."
In light of this fact, we hold that the standard always imposed a mandatory requirement on mine operators.

1331

In this case, it is at least arguable that the combination of the
designation "Mandatory" with the word "should" created an ambiguity as
to how the standard is to be interpreted. In light of this potential
ambiguity we have examined the context and history of the berm standard
to determine its nature. Our determination that the standard imposed a
mandatory duty is based in part on the language of 30 C.F.R. § 55.1, the
Purpose and Scope section of Part 55. As noted above, that section
states, "Each S~ftndard which is preceded by the word 'Mandatory' is a
mandatory standard." It goes on to state that violation of those standards
designated mandatory will subject a mine operator to enforcement action
by the Secretary. The essential defining characteristic of a mandatory
rule is that "failure to comply with [its] requirements ••• subjects the
noncomplier to affirmative legal liabilities." lA Sutherland, Statutory
Construction§ 2503 (3d ed. 1972). In this case the regulatory scheme
clearly provides that failure to comply with a provision labelled
·
"Mandatory" will subject an operator to the Act's enforcement mechanisms
and penalties • .
Further, in light of the arguments made by Kennecott, it is notably
inconsistent to ..argue (1) that the 1970 "should" must prevail over
"shall" even though the former word was changed to "shall" in 1974 and
so appeared in the standard when these violations occurred, and (2) to
argue at the same time that the consistent appearance in the standard of
the prefatory word "Mandatory," (which bas appeared in the standard from
inception), mus~ be charged to mistake,
As set forth above, the regulatory history of the standard supports
our conclusion that it imposes a mandatory duty on mine operators. Also,
we find it significant that the standard was proposed as mandatory and
that no standards proposed as mandatory were promulgated as merely
advisory ·in the relevant rulemaking. On other occas'ions, the Secretary
has amended advisory standards and made them mandatory,' but this has
been done through full rulemaking procedures. See 35 Fed, Reg, 10299
(1970)(proposal) 9 35 Fed , Reg. 18587 (promulgation) and 43 Fed. Reg.
40766 (1978)(proposal) ? 44 Fed, Reg, 48490 (1979)(promulgation). We
have not been cited to any instance in which the Secretary proposed a
standard as mandatory and promulgated it as advisory.

In reaching this conclusion, we emphasize that we are not approving
t he "informal correction" process through which the language of the
standard apparently was changed in the Code of Federal Regulations. The
rulemaking process, as established by the Federal Register Act, 44 U.S.C.
§ 1501 ~~·· and the Administrative Procedure Act, 5 U.S.C. § 500
!!~·· as well as by the Mine Act and its predecessor statutes, contemplates that notice be given in the Federal Register of all changes in .
agency rules. ~~either the Secretary nor the Office of the Federal Register
itself is free to disregard this requirement. Indeed, the Secretary on
other occasions has corrected clerical errors in standards by publishing
notice of the corrections in the Federal Register. See~., 34 Fed.
Reg. 6737 (1969), 34 Fed. Reg. 3947 (1969), and 35 Fed. Reg. 4315 (1970).
Rather, our holding in this case is based on the fact that we find that
the language of the originally promulgated standard imposed a mandatory
requirement consistent with the later-published "corr~cted" version,

1332

This case is therefore remanded to the administrative law judge for
assessment of appropriate penalties. 4/

~~

~/

Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

1333

Distribution
Vicki J. Shteir-Dunn, Esq.
Office of the Solicitor
U. S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Kent W. Winterholler, Esq.
Parsons, Behle & Latimer
P. O. Box 11898
Salt Lake City, Utah 84147
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Commission
333 West Colfax Ave., Suite 400
Denver, Colorado 80204

1334

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 17, 1985

OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

SEC~TARY

v.

Docket No. LAKE 84-98

YOUGHIOGHENY & OHIO COAL CO.:
BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
DIRECTION FOR REVIEW AND ORDER

BY THE COMMISSION:
This case is before the Commission on a petition for discretionary
review filed by the Youghiogheny & Ohio Coal Company from a decision
issued by .. the Commission administrative law judge on August 8, · 1985.
7 FMSHRC _(August 1985)(ALJ). Youghiogheny & Ohio's petition for review
raises issues concerning (1) the appropriateness of the civil penalties
assessed by the judge and (2) the legal sufficiency of the judge's final
decision, · i~e., the lack of findings of fact, conclusions of law, and
the bases for those findings and conclusions. The text of the judge's
final decision is as folt'ows:
This matter came on for an evidentiary hearing in
·Wheeling, West Virginia on May 30 and 31, 1985. At the
conclusion of the evidence the trial judge entered a
tentative bench decision (Tr. 408-409) finding the two
violations charged did, in fact, occur and that the
penalties warranted were $1,000 for Citation 2203748
and its companion closure order and $950 for Citation
2327363.
Upon receipt of the transcript, the trial judge issued
an order to show cause why the tentative decision should not
be confirmed as the final disposition of this matter. The
operator having failed to show cause, it is ORDERED that
the tentative decision of May 31, 1985 be, and hereby is,
ADOPTED and CONFIRMED as the final disposition of this case.
It is FURTHER ORDERED that the operator pay the amount of the
penalty found warranted, $1,950, on or before Monday, August
26, 1985.

1335

We conclude that the judge's decision of August 8, 1985 violates
Commission Procedural Rule 65(a). 29 C. F.R. §2700.65(a). Rule 65(a),
titled "Decision of the Judge", provides that the judge's decision "shall
be in writing and shall include findings of fact, conclusions of law, and
the reasons or bases for them, on all the material issues of fact, law or
discretion presented by the record •••• " In addition, Rule 65(a) also
provides,"!£ a decision is announced orally from the bench, it shall be
reduced to writing after the filing of the transcript." The judge's decision
in this case .fails to .meet .. the clear and important mandate of Rule 65 (a). See
Kerr-McGee Nuclear ·corporation, 1 FMSHRC 1783 (November 1979).
Accordingly, the judge's decision is vacated and the case is remanded
to the judge for entry of a decision in accordance with the Commission's
Rules of Procedure. In -view of our holding concerning Rule 65(a), we do
not address at this time- the penalty-related arguments that the operator
raises in its petition for review. Following the issuance of the judge's
decision on remand, any party adversely affected may seek Commission review.
30. U. S.C . §§ 823(d)(Z)(A)(i) & (ii).

133H

Distribution:
Robert C. Kota, Esquire
Youghiogheny and Ohio Coal Company
P.O. Box 1000
St. Clairsville, Ohio 43950
Michael McCord, Esquire
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Arlington·, Virginia
22203
Administrative Law Judge Joseph B• .Kennedy
Federal Mine Safety and Health Review Commission
2 Skyline, lOth Floor
5203 Leesburg Pike
Falls Church, Virginia
22041

1337

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1985

SECRETARY OF LABOR,

MINE SAFETY AND HEALTH
Docket Nos. WEVA 82-152-R
WEVA 82-369

ADMINISTRATION 01SHA)

v.
WESTMORELAND COAL CmiPANY

BEFORE:

Backley, Acting Chairman; Lastowka and Nelson? Commissioners
DECISION

BY THE COMMISSIO~:

This consolidated civil penalty and contest proceeding arises under
the Federal Mine"Safety and Heal th Act of 1977, 30 U.S.C. § 801 et seq.
(1982) ("Mine Act"). At issue is \-Testmoreland Coal Company's
--("Westmoreland") : alleged "unwarrantable failure" to comply with 30 C.F.R.
§ 75.202, a mandatory roof control standard. 1/ The administrative law
judge found that the violation occurred, that-:it was "unwarrantable," and
that an $8,000 penalty was appropriate. 5 FMSHRC 132 (January 1983)(ALJ).

1/ 30 C.F,R. § 75.202 , which is i dentical to section J02(c) of the Mine
Act ~

30 U,S.C.

§ 862(c) 9

provides :

The operator, in accordance with the approved roof control
..
plan, shall provide at or near each working face and at such ·other
locations in the coal mines as the Secretary may prescribe an· ample
supply of suitable materials of proper size with which to secure
the roof of all '-TOrking places in a safe manner. Safety posts,
jacks, or other approved devices shall be used to protect the
.
workmen when roof material is being taken down, crossbars are being
installed, roof bolt holes are being drilled, roof bolts are being
installed, and in such other circumstances as may he appropriate.
Loose roof and overhanging or loose faces and ribs shall be taken
down or supported. Except in the case of recovery work, supports
knocked out shall be replaced promptly.
(Emphasis added).

1338

Westmoreland seeks review of these conclusions. For the reasons that
follow, we affirm in part, reverse in part, and remand for reconsideration of the appropriate penalty.
On January 11, 1982, a rib fall at Westmoreland's Eccles No. 6 mine
resulted in the death of scoop operator John Clay. The following day
the Department of Labor's ?-line Safety and Health Administration ("MSHA")
conducted an investigation and, pursuant to section 104(d)(l) of the
Mine Act, issued. an order of withdrawal citing a violation of 30 C.F.R.
§ 75.202.
The order stated:
During a fatal accident investigation it was
revealed that the known overhanging rib in the old
2 north entry on 2 south west section (027-0), 55
feet inby survey station No. 9363, was not supported
or taken down which resulted in a fatal accident.
The section was supervised by Robert Hairston, who
was aware of the condition.
The order also a.~leged that the violation was caused by Westmoreland's
unwarrantable failure to comply with 30 C.F.R. § 75.202. 2/
The rib fall occurred in an area of the mine known as the "old works."
This area had been last mined in the 1930's and from then until January
1982, no employ~es of Westmoreland had either worked or traveled in that
area. However, on Monday, January 11, 1982, a work crew was sent into the
area to build a ,stopping needed to maintain required ventilation. On
2/

Section 104(d)(l) in relevant part provides:
If, upon any inspection of a coal or other mine, an authorized
representative of the Secretary finds that there has been a vio l ation
of any mandatory health or safety standard , and if he also finds that 9
while the conditions created by such violation do not cause imminent
danger , such violation is of such nature as could significantly
and substantially contribute to the cause and effect of a coal or
other mine safety or health hazard, and if he finds such violation
to be caused by an unwarrantable failure of such operator to comply
~vi th ~uch mandatory health or safety standards, he shall include such
f inding in any citation given to the operator under this Act . If,
during the same inspection or any subsequent inspection of such mine
within 90 days after the issuance of such citation, an authorized
representative of the Secretary finds another violation of any
mandatory health or safety standard and finds such violation to be
also caused by an unwarrantable failure of such operator to so comply,
he shall f orthwith issue an order requiring the operator to ·cause
all persons in the area affected by such violation, except those
persons referred to in subsection (c) to be withdrawn from, and to
be prohibited from entering, such area until an authorized representative of the Secretary determines that such violation has been
abated.

30 u.s.c. § 814(d)(l).

1339

January 11, after the crew arrived in the area, the section foreman,
Robert Hairston, performed an examination of all of the work places,
including where the accident would later occur, and then assigned duties
to the crew mem1ers. Under the sequence of operations which Hairston
assigned, the first person to work in the area was Albert Honaker, a
continuous mining machine operator. Honaker cleaned rock and coal from
the mine floor with the continuous miner in order to enable the roof bolting
crew to come in and install roof bolts where the stopping was to be built.
From a distance .. of 20 feet, Honaker observed a coal formation, which he
termed a "brow," protruding from the left rib and forming an arch where
the roof and rib met. Honaker did not attempt to cut the brow with the
continuous minei' because, at that time, to do so would have required
working beneath unsupported roof. Honaker alerted the incoming bolting
crew about the brow and moved the continuous miner into another work area.
Arthur Burdiss, the bolter helper, bolted the entry and set four bolts
within four or five inches of the brow. He attempted to bolt through the
brow in order to support it, but the canopy height of the bolting machine
restricted access and he was unable to bolt in the brow. Burdiss also
tried unsuccessfully to dislodge the brow by exerting pressure on it with
the bolter's hydraulic canopy. He and George Ayers, the roof bolter,
then unsuccessfully attempted to pry down the brow with a slate bar.
Meanwhile, ·Honaker informed section foreman .Hairston of the
presence of the brow. Honaker and Hairston returned to the entry and
both tried unsu~cessfully to pry down the brow. Subsequently,
John Clay and Jim Mil am, the miners assigned by Hairston to build the
stopping, enter~d the area. After examining the brow these two miners
also attempted, unsuccessfully, to bar it down. Clay and Milam then
began the assigned work of constructing the stopping . Shortly thereafter Milam saw a small flake f a l l. Before he could shout a warning,
the brow fell, killing Clay .
Upon notification to MSHA , an investigation was made and the i ssuance
of the c ontested unwarrantable fail ure withdralval order followed. Westmoreland contested the order arguing that the cited standard was not applicable
or was unenforceably vague. Al ternatively, Westmoreland argued that it had
affirmatively defended against the Secretary's allegation by establishing
that compliance was more dangerous than abatement--the so-called "greater
hazard" or "diminution of safety" defense. Westmoreland further argued that
if a vi olation occurred it was not caused by Westmoreland's unwarrantable
f ailure to comply lvith the standard . The administrative law judge rejected
each of thes e arguments .
On review, Westmoreland asserts that the judge erred. With respect
to its applicability/vagueness challenge, Westmoreland contends that in
upholding the standard's application to the facts at issue the judge
erroneously equated the term "brow" with the term "overhanging rib" used
in the standard, and that he erred in requiring that every "brow" must be
taken down or supported. He disagree. We find that the judge correctly
concl uded that the standard's language informs, with sufficient certainty ,

those who must comply with the standard of the nature of .its requirements.
Great Western Electric Co., 5 FMSHRC 840 (May 1983); U.S. Steel Corp.,
5 FMSHRC 3 (January . 1983) ·• Moreover, we read the judge 1 s decision as
simply holding t·hat under the particular facts of this case the coal
formation that was present in the entry was an "overhanging rib" within
the meaning of the standard.
The judge did not purport to offer an all
inclusive interpretation of the standard, nor was he called upon to do so.
We further find that the judge's conclusion that the coal formation at issue
was an "overhanging rib" is supported by substantial evidence of record
and must therefore be sustained. 30 u.s.c. § 823(d)(2)(A)(ii)(I). Regardless of the discrepancies in the witnesses' estimates of the precise dimensions of the coal formation prior to its fall, it is clear from the record
that each of the experienced miners here had determined that the formation
required their attention and appeared to necessitate being barred down.
Although after repeated unsuccessful attempts to remove it they determined
to their satisfaction that it was not hazardous (which determination,
tragically, turned out to. be erroneous), on the facts of this case we
find that their first determination, rather than their second, is demonstrative as to the standard's applicability, and viewed in conjunction
with the Secretary's evidence as to the nature of the coal formation,
constitutes substantial evidence.
Westmoreland also contends that the judge erred in concluding that
Westmoreland failed to es.tablish a diminution of safety defense to the
violation. Westmoreland argues that the compliance with the standard
would have posed safety risks to miners equal to or greater than those
posed by the condition itself. The judge applied the three-prong test
that the operatqr must meet to establish the defense: (1) the hazards
of compliance are greater than non-compliance; (.2) alternative means of
protecting miners are unavailable; and (3) a modification proceeding under
section lOl(c) of ·the Mine Act would not have ·been appropriate. Penn
Allegh Coal Co. Inc., 3 FMSHRC 1392 (June 1981). See also Sewe11-coa1 Co.,
5 FMSHRC 2026 (December 1983) . We agree with the judge that Westmoreland
f ailed t o establish this defense.
The diminution of safety defense that has been recognized by the
Commission is extremely narrow. As the Commission stressed in Penn
Allegh and Sewell, the Act's enforcement s'cheme is premised on the
proposition that compliance with mandatory standards adopted by the Secretary will protect , not endanger, miners . For this reason, and because
t he Act itself provides specific detailed procedures for modifying the
application of a standard in light of special circumstances that might
exist at a particular mine, the Commission rejected the argument that
an operator can unilaterally determine that a miriing operation can be
conducted in a safer manner by foregoing compliance with the requirements of a mandatory standard. 3/ Therefore, whenever this defense is
raised in an enforcement prqceeding it must be closely scrutinized and
each of the elements must be supported with clear proof.
3/
In Sewell the Commission recognized a potential exception to the
need for applying for a modification in "emergency situations ••• where
the gravity of circumstances and presence of danger may require an
immediate response by the operator .:. necessitating a departure from
the terms of a mandatory standard." 5 FMSHRC at 2020, n.2. No such
emergency situation was presented on these facts.

1341

In rejecting the operator's defense in this case the judge found,
among other things, that l-lestmoreland failed to establish "that it was
necessary in the first instance to have required the miners to have
erected a stopping beneath the overhanging brow." 5 FMSHRC at 136. We
agree and find it sufficient to affirm the judge's rejection of the
defense on this basis. A consistent thread throughout the miners'
testimony was that until they actually broke through into the "old
works" they were· unaware that the overhanging rib was present above
the area where the plans called for the stopping to be erected. The
record gives no indication that upon subsequent discovery of this fact
any further thought was given or discussion held regarding whether
the ventilation problem being addressed could be resolved in some
fashion other than by building a stopping underneath the overhanging rib.
Rather, the operator's employees simply proceeded on the same course of
action that had been assigned before the potential danger was discovered.
The lack of evidence in the record concerning consideration of possible
alternatives to building the stopping below the overhanging rib, which
we determined above to have violated the applicable mandatory standard,
defeats the operator's diminution of safety defense.
Finally, Westmoreland asserts that the judge erroneously concluded .
that the violation was the result of Westmoreland's "unwarrantable failure'i
to comply with the standard. The judge found, "[T]hat (foreman) Hairston
had knowledge of the vio l ative .condition but failed to correct that condition
through indiffer-ence or lack of reasonable care." 5 FMSHRC at 137. We find
that this conclusion not only lacks substantial support in the record, it
is contrary to the overwhelming weight of the evidence.
The record reflects that each and every miner who observed the formation before i t fell, including the foreman, attempted to bar it down -- an
accepted and commonly used method to determine the presence of and to
eliminate dangerous ground conditi ons. The crew also attempted to secure
t he formation with roof bol ts and to dislodge it by exerting pressure
on i t with t he roof bolter vs hydraulic canopy. The crew was composed
of miners wi th many yea rs of experience and they attested to the safety
consciousness of their foreman. Each of these miners concluded, based
on their repeated unsuccessful attempts to dislodge the coal, that the
rib was safe. Given the repeated efforts to remove the formation and
t he consequent good faith beli ef on the part of all concerned that the
formation posed ·no hazard, we cannot conclude that the foreman vs
actions i n allowing the work to proceed represents the degree of aggravated conduct intended to constitute an unwarrantable failure under
the Act . Although we have held that t he record fails to establish that
Westmorel and had no option other than building a stopping in this
locat i on , on these facts we a lso must conclude that the violation that
occurred did not result from t-lestmoreland 's indifference, willful
intent, or serious lack of reasonable care. See generally U.S. Steel
Corp., 6 FMSHRC 1423, 1437 (June 1984). Accordingly, we hold as a
matter of law, that the violation was not caused by Westmoreland's
unwarrantable failure and we reverse the judge's contrary finding.

1342

Because the judge's penalty assessment rested in part on his determination that the foreman acted with indifference and without reasonable
care, the case is remanded to the judge for reconsideration of the
amount of civil penalty in light of our decision. In all other respects
the decision of the judge is affirmed insofar as it is consistent with
this decision. i/

~
v.
Richard

Backley, Acting Chairman

4/
Pursuant to section 113(c) of the Mine Act, 30 u.s.c. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

1343

Distribution
John A. Macleod, Esq.
Thomas C. Means, Esq.
Crowell & MOring
1100 Connecticut Ave., N.W.
Washington, D.G. 20036
Scott L. Messm9re, Esq.
Westmoreland Coal Company
P.O. Drawer A & B
Big Stone Gap, Virginia 24219
Barry F. Wisor, Esq.
Office of the· Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Ar~ington, Virginia
22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

1344

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1985

CHAPMAN MERRELL
Docket No. KENT 84- 250-D

v.
PEABODY COAL COMPANY

BEFORE:

Backley , Acting Chairman; ·Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
Peabody Coal Company ("Peabody") has applied for interlocutory review
of a Commission administrative law judge ' s order denying Peabody ' s motion
to dismiss a discrimination complaint filed by complainant, Chapman Merrell.
The complaint alleges that Peabody violated section lOS(c) of the Federal
Mine Safety and Health Act of 1977 (the "Mine Act" ), 30 U. S.C. § 815(c),
when i t bypassed for rehire the laid-off complainant (Merrell), because he
had not obtained relevant heal th and safety training specified in section
115 of the Mine Act ? 30 U. S.C. § 825, and 30 C. F.R. Part 48. Peabody filed
a motion to dismiss t he comp l aint for lack of timeliness in filing. The
judge denied the motion on the grounds that the late filing was justified
and that Peabody suffered no prejudice resulting from the delay. On
March 28 , 1985, the Commission granted Peabody's petition for interlocutory
r eview and stayed further proceedings until otherwise ordered .
In Peabody Coal Company, KENT 82-103-D , etc. , 7 FHSHRC_ (September
30 . 1985), and Jim ~lalt e r Resource s, Inc . , SE 84-31- D, etc., 7 FMSHRC

(September 30, 1985) , we examined the substantive issue presented in
this case: whether an operator violates section lOS(c) of the Mine Act
when it bypasses for hire laid-off individuals who lack relevant health
and safety training . ~e held that such a pol icy does not violate section
105 (c) .

1345

Accordingly, a~d without ·reaching the question of whether the judge
erred in denying Peabody's motion, we conclude that Mr. Merrel's complaint fails to state a claim upon which relief may be granted, and we
dismiss the case. !/

1/
Pursuant to sect~on 113(c) of the Mine Act, 30 U.S.C . § 823(c), we
have designated ourselves as a panel of three ~embers to exercise the
powers of the -Commission.

1346

Distribution
Earl R. Pfeffer, Esq.
UMWA

900 15th St., N.W .
Washington, D.C. 20005
Michael 0 . McKown, Esq.
Peabody Coal Company
P.O. Box 373
St. Louis, Missouri 63166
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Vi~ginia 22041

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

September 30, 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION' (MSHA) ,
on behalf of
I. B. ACTON
GRADY ADERHOLT
FREEMAN BUTLER
JAMES L. CAMPBELL
J. D. ELLENBERG
W. D. FRANKLIN
BILLY R. GLOVER
TERRY PEOPLES
WILLIAM REID
CHARLES W. RICKER
TERRY SHUBERT
THEODORE TAYLOR
MARVI N WISE
CHARLES BLACKWELL
ROBERT BURLESON
HOUSTON EVANS
KENNETH RANDALL COFER

Docket Nos. SE 84-31-D
SE 84- 32-D
SE 84- 33-D
SE 84- 34- D
SE 84- 35- D
SE 84- 36- D
SE 84-37-D
SE 84-39-D
SE 84-40-D
SE 84- 41- D
SE 84-42-D
SE 84-43-D
SE 84-44-D
SE 84-45- D
SE 84- 46- D
SE 84- 47-D
SE 84- 52- D

and
UNITED MINE WORKERS OF
AMERICA (UMWA)
v.

JIM WALTER RESOURCES, INC.

BEFORE :

Backley , Acting Chairman; Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
These consolidated cases arise unde r the Federal Hine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1982). The primary issue
presented is identical to the issue addressed in a decision issued this
s ame date in United ~line Workers of America on behalf of James Rowe, et al .
v . Peabody Coal Co ., Docket No. KENT 82- 103- D, ~·, and Secretary of Labor
on behalf of Thomas \olilliams v . Peabody Coal Co., Docket No . LAKE 83-69- D,
7 H1SHRC
Does an operator violate section lOS(c) of the Mine Act , when

1348

it bypasses for rehire a laid-off individual because the individual lacks
health and safety training as specified in section 115 of the Act and 30
C.F.R. Part 48? ll A Commission administrative law judge found that
1/

Section 115 states in part:
(a) . Approved program; regulation
Each ~perator of a coal or other mine shall have a health
and safety training program which shall be approved by the
Secretary. The Secretary shall promulgate regulations with
respect to such health and safety training programs not more
than 180 days after the effective date of the Federal Mine
Safety and Health Amendments Act of 1977. Each training program
approved by the Secretary shall provide as a minimum that
(1) new miners having no underground mining
experience shall receive no less than 40 hours of
train!ng if they are to work underground. Such
training shall include instruction in the statutory
rights of miners and their representatives under
this [Act], use of the self-rescue device and use of
respiratory devices, hazard recognition, escapeways,
walk around training, emergency procedures, basic
ventiiation, basic roof control, electrical hazards,
first aid, and the health and safety aspects of the
task to which he will be assigned;
(2) new miners having no surface mining experience
shall receive no less than 24 hours of training if they
are to work on t he surface . Such training shall include
instruction i n t he statutory rights of miners and their
representatives under this [Act] . use of the self-rescue
device where appropriate and use of respi ratory devices
where appropriate 9 hazard recog~ition, emergency procedures,
electrtcal hazards, first aid , waJk around training and the
health and safety aspects of the task to which he will be
assigned ;
( 3) all miners s ha l l receive no less than eight hours
of refresher training no less frequently than once each
12 months, except that miners already employed on the
e ffective date of the Federal Mine Safety and Heal th
Amendments Act of 1977 shall receive this refresher
training no more than 90 days after the date of approval
of the training plan required by this section ;
(4) any miner who is reassigned to a new task in
which he has had no previous work experience shall receive
training in accordance with a training plan approved by the
Secretary under this subsection in the safety and health
aspects specific to that task prior to performing that task;
(Footnote continued)

1349

Jim Walter Resources Inc. ("JWR") did not violate section 105(c) of the
Act by requiring laid-off individuals to obtain training as a condition
of recall. The judge held that "pre-employment training and experience
criteria may be used by the mine operator, including the requirement that
the prospective underground miners have completed their MSHA-approved safety
training, without running afoul of the Act." 6 FMSHRC 2450, 2453 (October
1984)(ALJ). The judge also concluded, however, that JWR violated section
105(c)(l) of the Act by failing to compensate certain rehired complainants
in these cases for training which the miners had obtained on their own,
while relying or. that same training to satisfy its statutory obligations
as an operator under section 115 to provide training for "new miners." 2/
The judge's conclusions are consistent with our holdings in Peabody and:
accordingly, are affirmed.
Fn. }) end

(5) any training required by paragraphs (1), (2) or
(4) s~all include a period of training as closely related
as is practicable to the work in which the miner is to be
engaged.
(b)

Training compensation

Any health and safety training provided under subsection
(a) shall be provided during normal working hours. Miners
shall be pa id at their normal rate of compensation while they
take such training, and new miners shall be paid at their
starting wage rate when they take the new miner training. If
such training shall be given at a location other than the
normal place of work, miners shall also be compensated for the
additional costs they may incur in attending such training
sessions .

*

30 u.s.c. § 825 .

*

*

30 C.P . R. Part 48 implements section 115 of the Mine Act.
Part 48 was promulgated by the Secretary of Labor and it sets forth
t he t raining requirements for miners as well as the compensation
requirements for miners' training and retraining.

2/

Section l OS(c)(l) provides:
No pecson shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against
or otherwise interfere with the exercise of the statutory rights of
any miner, representative of miners or applicant for employment in
any coal or other mine subject to this [Act] because such miner,
(Footnote continued)

1350

The 17 complainants in these consolidated cases were employed by
JWR in surface mining positions at JWR's Flat Top/Nebo and No. 7 mines.
In January and february of 1983, JWR conducted a reduction in force
pursuant to which the complainants were laid off from their surface
positions. The parties do not dispute that the layoffs were instituted
for valid business reasons. Under Articles XVII(c) and (d) of the
National Bituminous Coal Wage Agreement of 1981 ("the Agreement"), to
which both the United Mine Workers of America ("UMWA") and JWR were
parties at the 'time of the layoffs, each complainant was placed on a
layoff panel and was required to list on ·his panel form the jobs that
he was able to 0erform
and to which he wished to be recalled . 3/
.

-

Fn. 1:./ end

representative of miners or applicant for employment has filed or
made a complaint under or related to this [Act], including a complaint notifying the operator or the operator's agent, or the
representative of the miners at the coal or other mine of an
alleged danger or safety or health violation in a coal or other
mine, or because such miner, representative of miners or applicant for employment is the subject of medical evaluations and
potential transfer under a standard published pursuant to
section [101] of this [Act] or because such miner, representative
of miners or applicant for employment has instituted or caused
to be instituted any proceeding under or related to this [Act]
or has testified or is about to testify in any such proceeding,
or because• of the exercise by such miner, representative of
miners or applicant for employment on behalf of himself or
others of any statutory right afforded by this [Act).
30 U.S.C. § 815(c)(l).
3/

Article XVII states in part:
(c )

Layoff Procedure

In all cases where the working force is to be reduced or
realigned, management shall meet with the mine committee at
least 24 hQurs in advance and review the available jobs and
the individuals to be laid off, retained or realigned.
Within five (5) days after an Employee is notified that
he is to be laid. off, he must fill out a standardized form
and submit it to mine management. On this form, the l aid-off
Employee shall list: (1) his· years of service at the mine; (2)
his yc~r~ of service with the Employer; (3) his previous mining
experience with other Employers and the years of service with
each; and (4) the jobs he is able to perform and for which he
wishes . to be recalled.

*

*

*
(Footnote continued)

1351

However, instead of recalling laid-off individuals strictly in accordance
with the order ~n which their names appeared on the seniority list, JWR
bypassed certain individuals and recalled others who had shorter terms of
prior service but who had completed the health and safety training specified
in section 115 for underground mining work. 4/ (The majority of jobs filled
by recall were underground positions.) Seventeen of the laid-off individuals who were ?ypassed filed discrimination complaints with the Secretary
of Labor. In turn, the Secretary filed complaints on their behalf with this
independent Commission. 30 U.S.C. § 815(c)(2).
Fn. ]./ end

(d) Panels
Employees who are idle because of reduction in the working
force shall be placed on a panel from which they shall be
returned to employment on the basis of seniority as outlined
in se~tion (a).
Article XVII(a) defines "seniority" in part as follows:
Seniority at the mine shall be recognized in the
industry o~ the following basis: length of service
and the ability to step into and perform the work
of the job at the time the job is awarded.
~

Article XVII(h) of the Agreement states in part:
Recall of Persons on Layoff Status
When a job or training vacancy at a mine exists which is not
filled by Employees within the active working force or from the
mine panel, the panel custodians will review the list of Employees
on the panel from other mines and the Employer shall recall to
employment Employees on layoff status in the following orde~
(1) If there are no Employees on the mine panel with the
ability to perform the work of the job, then, the Employer shall
recall the senior Employee who has such ability from the Employervs
other mines within the same UMHA district who has requested his
name to be placed on the panel at that mine and has listed the job
to be filled as one for which he wishes to be recalled ••••
(2) If there are no Employees on the mine panel or the DistrictEmployer panel, who have the ability to perform the work of the
job, then, · the Employer shall recall the senior Employee from the
Employer's other mines outside the UMWA District where the mine is
located who has such ability • •••

1352

For litigation purposes, the Secretary divided th.e 17 complainants
into two groups. Group I consists of four complainants who, after being
bypassed for recall because they lacked ·underground training, . either
did not obtain the training on their own or who obtained underground
training but were not recalled: Group II consists of 13 complainants
who were bypassed for recall, obtained underground training on their
own, were eventually rehired by JWR to work underground but were not
compensated for .. expenses incurred in securing the training.
In the discrimination complaints, the Secretary alleged that JWR
refused to recall each of the complainants according to their seniority,
as provided by the Agreement, for the sole reason that JWR otherwise
would have been obligated to provide the training mandated by section
115 of the Mine Act and 30 C.F.R. Part 48. The Secretary asserted that
this policy was a violation of section 105(c) of the Act and that the
complainants wer.e entitled to back pay for the time t.hey were laid off
because of the bypass, in addition to reimbursement with , interest for
the training that they had acquired on their own. 1/
In Secretary ·of Labor on behalf of Bennett, et al. v. Emery
Mining Corporation, 5 FMSHRC 1391 ·(August 1983), .pet. for review filed,
No. 83-2017 (lOth Cir. · August 17, 1983), the Commission held that section
115 does not re~trict the prerogative of a mine operator to set preemployment qualifications based upon training and that requiring applicants for employment to obtain the training specified in section 115
of the Act prior to hire does not violate the Act. We also held, however,
that the operator in that case, having relied upon the newly hired miners'
prehire trainin.g to satisfy its statutory training obligation towards "new
miners," could not refuse to reimburse those miners for the expense of
such training. 5 FMSHRC at 1396. In the present case, . the judge held
that it was "immaterial whether the affected appl icants for employment
are strangers to the industry and the employer, as in the Emery case, or
are former employees awaiting ••• recall. • • • " 6 FMSHRC at 2453. He found
that in either case the operator could require the completion of relevant
safety training as a pre-condition to hire . Consistent with Emery, he
also held that an operator must reimburse a new miner if the operator

5/
Four of the Group II complainants also invoked the grievance procedures provided in Article XXIII of the Agreement to challenge JWR's
recall policy . They.. alleged that JWR' s practice of recalling less
senior miners was a breach of the Agreement. An arbitrator concluded that
the grievants lacked the ability to perform the duties of the jobs to
which the grievants claimed they were entitled because they did not have
the requisite training. Therefore, the arbitrator held that the grievants
did not possess · the appropriate "seniority" in that they "lacked the
ability to step in and perform the job at the time the job is awarded"
and that their bypass did nqt breach the Agreement. In the matter of
the Arbitration between Jim Walter Resources, Inc., Flat Top/Nebo
Facilities and United l1ine Workers · of America, District 20, Local
Union No. 6255, Arb. No. 2 J\-lR 81-20,83-142 (1983) (Clarke,- Arb.).

1353

relies upon that individual's prehire .training to satisfy its statutory
training obligations. 6 FMSHRC at 2454. The judge found no need to resort
to the Agreement to determine the validity of JWR's policy under the Act.
6 FMSHRC at 2453.
In Peabody Coal, supra, we examined fully the question of whether
an operator violates section 105(c) of the Mine Act when it bypasses for
hire laid-off individuals who lack relevant health and safety training.
We answered the question in the negative. We held that under the Mine Act
laid-off individuals are not "miners" or "new miners" entitled to section
115 training. For the reasons articulated in Peabody, we reach the same
result here.
As explained in Peabody, we view any rights of recall from layoff,
and the extent to which an operator may agree to condition those rights,
as being the proper subjects of collective bargaining and arbitration,
rather than of litigation under the Mine Act. In Peabody, we also reaffirmed the conclusion we reached in Emery that if an operator
relies upon the training of those whom it subsequently hires, it must
compensate them"for the time and expense of their prehire training. 6/
JWR invites us to reconsider this latter conclusion. We decline to do so .
The judge awarded costs and damages, ordered the parties to calculate
interest on the awards and to submit an agreement, along with a petition
for attorney's fees, within 20 days. 6 FMSHRC at 2457. The parties failed
to respond within the specified time and the judge made final his original
award of costs ?nd damages. 6 FMSHRC at 2650. Interest is ordinarily
part of the "full measure of relief" to which complainants are entitled
under section lOS(c)(l) of the Mine Act. Secretary of Labor on behalf of
Bailey v. Arkansas-Carbona Co. and Michael Walker, 5 FMSHRC 2042, 2049
(December 1983). There is an obligation, however, on the part of counsel
r epresenting such complainants to conduct the litigation through which
miners secure the relief to which they are entitled i n accordance wi th
orders issued by the presiding judge. The order issued here directing
the parties to submit interest computations was entirely appropriate.
We acknowledge that a judge has the authority to decline to make an award
if a party's representative refuses to submit required information. Here,
however~ the j udge 9 s order imposed obligations on counsel for the operator

6/
JWR argues further that the Secretary erred by not filing separate
complaints of discrimination alleging JWR's failure to reimburse the
complainants for training expenses and for compensable wages during
the training period. Because the complainants are challenging JWR's
policy that safety training is a proper pre-employment requirement for
a laid-off miner, the allegation with regard to the failure to compensate is interrelated with the policy challenge. Under these circumstances, we will not require separate discrimination complaints.

1354

as well as counsel for the miners. Therefore, we will not penalize the
miners in this case for the failure of counsel on both sides .to see that
the terms of the judge's order were met. We remand this matter for the
calculation of attorney's fees and the interest due on the costs and
damages awarded. 11
On the foregoing bases, the judge's decision is affirmed. The case
is remanded for·the further remedial findings specified above.~/

7/
As an attachment to his brief on review, the Secretary filed with
the Commission a document entitled, '~SHA Policy Memorandum No. 83-280,
Mine Operators 9 Responsibilities for Safety Training Under Section 115
of the Federal Mine Safety and Health Act of 1977 and 30 C.F.R. Part
48 . " JWR has moved to strike the document. The motion is denied. The
memorandum ·is a public document of MSHA and, as such~ its existence and
contents ~re Fmbject to our judicial notice.
8/
Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

1355

Distribution
David M. Smith, Esq.
Maynard, Cooper, Frierson & Gale, P.C.
Twelfth Floor Watts Bldg.
Third Avenue N,Prth. & Twentieth St.
Birmingham, Alabama 35203

H. Gerald Reyn~lds, Esq.
Jim Walter Corporation
P.o. Box 22601
Tampa, Florida 33607
Earl R. Pfeffer, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005
Linda Leasure,- Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Vi~ginia 22203
Harold Rice, Esq.
Jim Walter Resources, Inc.
P.O. Box C-79
Birmingham, Alabama 35283
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike~ lOth Floor
Falls Church, Virginia 22041

1356

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1985
UNITED MINE WORKERS OF AMERICA
(UMWA)

on behalf of JAMES ROWE, et al.,
JERRY D. MOORE, LARRY D.
KESSINGER

Docket Nos. KENT 82-103-D
KENT '82-105-D
KENT 82-106-D

v.
PEABODY COAL COMPANY
SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION
(MSHA) ,

on behalf of THOMAS L. WILLIAMS

Docket No. LAKE 83-69-D

v.
PEABODY COAL COMPANY
Before:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION :
These consolidated discrimination complaints arise under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et ~· (1982). The
essential issue presented on review is whether Peabody Coal Company
( "Peabody") violated section 105(c) of the Mine Act, 30 U. S.C. § 815(c)~
when it bypassed for rehire the laid-off complainants, who were otherwise
eligible for recall under pertinent collective bargaining agreement provisions, because they had not obtained relevant health and safety training
specified in section 115 of the Act, 30 U.S.C. § 825, and 30 C.F.R. Part
48. !/ The Commission's Chief Administrative Law Judge concluded that,
1/

Section 115 states in part:
(a)

Approved program; regulations

Each operator·of a coal or other mine shall have a health
and safety training program which shall be approved by the Secretary.
The Secretary shall promulgate regulations with respect to such
health and safety training programs not more than 180 days after
the effective date of the Federal Mine Safety and Health Amendments
Act of 1977. Each training program approved by the Secretary shall
provide as a minimum that

1357

(Footnote 1 continued)

under the circumstances presented, cer~ain of the complainants on layoff
status were "miners" within the mea_n ing of the Mine Act and that Peabody
Footnote lJ continued
(1) new miners having no underground
mining experience shall receive no less than
40 hours of training if they are to work
underground. Such training shall include instruction in the statutory rights of miners
and their representatives under this [Act], use
of the self-rescue device and use of respiratory devices, hazard recognition, escapeways,
walk arqund training, emergency procedures,
basic ventilation, basic roof control, electrical hazards, first aid, and the health and
safety aspects of the task to which he will be
assigned;
(2) new miners having no surface mining
experience shall re.c eive no less than 24 hours
of training if they are to work on the surface.
Such training shall include instruction in the
statutory rights of miners and their representatives under this [Act], use of the self-rescue
device where appropriate and use of respiratory
devices where ap-propriate,. hazard recognition,
emergency procedures, electrical -hazards, first
aid, walk around training arid the health and
safety aspects of the task to which he will be
assigned;
(3) all miners shall receive no less. than
e ight hours of refresher training no less
f requently than once each 12 months, except
t hat miners already employed on the effective
date of the Federal Mine Safety and Health
Amendments Act of 1977 shall receive this
refresher training no more than 90 days after
t he date of approval of the training plan
r equ i red by this section;
(4) any miner who is reassigned to a new
t~sk in' -which .he has had no previous work experience shall receive training in accordance
with a training plan approved by the Secretary
under this subsection in th€ safety and health
aspects specific to that task prior to performing
that task;
(5) any training required by paragraphs (1),
(2) or (4) shall include a period of training as
closely related as is practicable to the work in
which the miner is to be engaged.
(Footnote 1 continued)

1358

discriminated against them in contravention of section lOS(c) of the Act
by violating their section 115 training rights. 6 FMSHRC 1634, 1645-49
(July 1984)(ALJ). We disagree. For the reasons that follow, we reverse.
These cases involve four discrimination complaints. Docket No. LAKE
83-69-D is a complaint of discrimination filed by the Secretary of Labor
on behalf of Thomas L. Williams, who was on layoff and who had worked
previously as a miner for Peabody at its Sunnyhill No. 9 South Mine.
Docket Nos. KENT 82-105-D and KENT 82-106-D are complaints brought by
the United Mine Workers of America ("UMWA") under section 105(c) (3) of
the Mine Act, 30 U.S.C. § 815(c)(3), on behalf of Jerry D. MOore and
Larry D. Kessinger, who were also on layoff and who had been employed
formerly as miners by Peabody at its Eagle No. 2 Mine. (The Sunnyhill
No. 9 South and the Eagle No. 2 Mines are part of Peabody's Eastern
Division.) Finally, Docket No. KENT 82-103-D is a complaint of discrimination filed by the UMWA as a class action on behalf of James Rowe and
all laid-off individuals employed previously as miners in Peabody's
Eastern Division.
Prior to July 1981 and the events which gave rise to this litigation,
Peabody provided to its miners, following their rehire from layoff status,
the training required for "new miners" under the Mine Act and the Secretary
of Labor's implementing regulations. On July 6, 1981, however, Peabody
instituted a new policy requiring laid-off individuals to obtain such
training on their own. Under the new policy, those laid-off individuals
who failed to obtain the training would be bypassed, when reached on a
recall panel, in favor of panel members whose training was current. The
recall panels were established as part of the National Bituminous Coal
Wage Agreement of 1981 ("the Agreement"), to which Peabody and the
UMWA were parties. Article XVII(d) of the Agreement provided:
Employees who are idle because of a reduction in the
working force shall be placed on a panel from which
they shall be returned to employment on the basis of
Footnote ];_/ end
(b)

Training compensation

Any health and safety training provided under subsection (a) of this section shall be provided during normal
working hours. Miners shall be paid at their normal rate of
compensation while they take such training, and new miners
shall be paid at their starting wage rate when they take the
new miner training. If such training shall be given at a
location other than the normal place of work, miners
shall also be compensated for the additional costs they
may incur in attending such training sessions,

*
30 u.s.c.

*

*
§

825.

30 C.F.R. Part 48 implements section 115 of the Act. Part 48 sets
forth the training requirements for miners, as well as the requirements
for the compensation of miners for training and retraining.

1359

seniority as outlined in section (a). A panel member
shall be considered for every job which he has listed
on hi~. layoff form as one to which he wishes to be ,
recalled .
"Seniority" was defined in Article XVII(a) of the Agreement as "length
of service and ability to step into and perform the work of the job at
the time the job is awarded." Under Peabody's new policy, .a laid-off
individual who had not obtained the relevant health and safety training
when he was reached for a vacant position was considered unable to "step
into and perform the work of the job" at the time the job was awarded.
On January 3, 1983, the Department of Labor's Mine Safety and Health
Administration ("MSHA") notified Peabody that it considered the new recall
policy i nconsistent with the training requirements of the Mine Act and ·
30 C. F. R. Part 48. Subsequently, MSHA revoked approval of the training
plans i n effect at two of Peabody's mines and cited Peabody for violating
the Act and 30 C.F. R. Part 48. Peabody then discontinued its policy and
returned to its prior practice of recalling the most senior individual
on the recall panel and providing training upon rehire. After the citations were terminated, those individuals who, as a result of Peabody's
policy, had obtained training on their own time and expense and had been
recalled to work, were compensated by Peabody for their training expenses.
The named complainants in the present discrimination complaints had
worked previously as underground miners and had sought recall at Peabody's
surface facilities. They had not obtained the surface "new miner" training
and , under Peabody's pol icy, had been bypassed when reached on the recall
panel. The complainants alleged that it was Peabody's responsibility to
provide training after rehire and that, by denying reemployment because
they were not trained , Peabody engaged in discrimination in violation of
s ection l OS(c)(l) of the Act . ll

2/

Secti on lOS(c)(l) provides:
No person shal l discharge or i n any manner discriminate
against or c ause t o be discharged or cause di scrimination
against or otherwise interfere with the exercise of the
s t atutory rights of any minP.r, representative of miners or
a ppl icant f or employment in any coal or other mine subject
to t his [Act ] because such miner, representative of miners
or app licant for employment has filed or made a complaint
under or related to this {Act] , including a complaint
notif ying the operator or the operator's agent, or the
representative of the miners at the coal or other mine
of an all eged danger or safety or health violation in a
(Footnote 2 continued)

13GO

In his decision, the judge agreed with the named complainants. 3/
The judge found that section 115 of the Mine Act establishes the right
of miners to receive health and safety training and the corresponding
obligation of tne operator to provide and pay for the training. Because
the Mine Act and its legislative history do not address the situation of
individuals on layoff, the judge took account of relevant provisions of
the parties' Agreement dealing with laid-off individuals. He concluded
that, in light of the Agreement, a laid-off individual was more than just
a "preferred job· applicant":
[T]he .rights accorded a laid off miner under the
·collective bargaining agreement contain indicia
of an ongoing employment relationship sufficient for him to be considered a miner within the
purview of section 115 and 105(c) of the Act.
6 FMSHRC at 1648.
Footnote 2 continued
coal or other mine, or because such miner, representative
of miners or applicant for employment is the subject of
medical evaluations and potential transfer under a
standard published pursuant to section [101] of this
[Act] or because such miner, representative of miners
or applicant for employment has instituted or caused
to be instituted any proceeding under or related to
this [Act] or has testified or is about to testify
in any such proceeding, or because of the exercise
by such miner, representative of miners or applicant for employment on behalf of himself or others
of any statutory right afforded by this [Act] .
30 u.s .c. § 815(c)(l) .

11

In the litigation before the judge, the complainants were divided
into three categories: Category I consists of those individuals who
had obtained training on their own time and at their own expense, and
who were recalled to work. Peabody and the UMWA settled the claims
of these miners with the approval of the judge. Category II
complainants, the named complainants, are those individuals who were
bypassed on the recall panel because the operator determined that
they would need additional training in order to fill the available
jobs. Category III, covered by the class action in Docket No.
KENT 82-103-D, consists of those individuals who, as a result of
the operator's policy, had obtained training on their own time
and at their own expense, but whose names were not reached on
the recall panel because of their relatively shorter length of
service.

1361

Therefore, according to the judge, a laid-off "miner" is entitled to the
protections afforded all "miners" under sections 115 and 105(c) of the
Mine Act, includ.ing the right to receive training from the opera tor.
The judge ordered Peabody to reinstate the named complainants to the
jobs that they would have had but for the discriminatory training
policy. In Docket No. KENT 82-103-D, the judge dismissed the complaint
on the grounds that the ~A had failed to satisfy requisite criteria
for maintaining ~ class action. With regard to the category III
complainants, the judge found that the right to a job was predicated
upon being reached on the recall panel. Therefore, because the
Category III complainants had no right to a job, the judge held that
they had no right to training. 6 FMSHRC at 1649. Given our disposition of this case, we agree in result with the judge as to the cla.ims
of any individual in Category III. Subsequently, the judge awarded
damages and attorney's fees, and assessed civil penalties for the
violations of section 105(c). 6 FMSHRC 1920 (August 1984)(ALJ).
In Secretary of Labor, on behalf of Bennett, et al. v. Emery Mining
Corp., S FMSHRC 1391 (August 1983), pet. for review filed, No. 83-2017 (lOth
Cir. August 17, .,1983), the Commission examined the rights granted and the .
obligations imposed by section 115. The Commission found that section 115
affords newly hired miners two separate, related rights: the right to receive
after hire the safety training specified in that provision and the right to
be compensated for such training. 5 FMSHRC at 1394-96. As a corollary to .
these rights, th~ Commission further concluded that section 115 imposes upon
operators the duty to provide new miners with the required training. Id.
The Commission determined also that section lOS(c) prohibits denial of~or
interference with, these rights. 5 FMSHRC at 1395-96.
In Emery, the operator had refused to hire job applicants who had
not obtained the health and safety training specified in section 115
on t~eir own time and at their own expense. The operator also refused to .
r eimburse those whom it hired for their expenses in obtaining such training.
The Commission found that Emeryvs policy requiring job applicants to obtain
t raining on their own , as a qualification for employment, did not violate
section lOS(c) of the Act. The Commission held, however, that Emery's
failure to reimburse those whom it subsequently hired for their prehire
training expenses, while relying on that training to satisfy its own
statutory obligation to provide training for new miners, violated the Act.
5 FMSHRC at 1396. Central to the holding in Emery was the recognition that
section 115 neither dictates whom an operator should hire, nor refers to
qualifications for hire. As stated in Emery, "[I]n the Mine Act Congress
did not restrict a mine operatorYs prerogative of setting pre-employment
qualifications based on experience or training." 5 FMSHRC at 1395-96. On
the other hand, it was recognized that the operator's statutory obligation
to provide and bear the cost of training for new miners could not be circumvented by relying on newly hired miners' prehire training, obtained as a
result of that. operator's hiring policies, while refusing to reimburse new
miners for the expense of such training.
In the present case, the complainants are individuals who have been
laid off by Peabody and who worked previously for the operator as miners.

1362

The parties agree that the layoffs resulted from bona fide business
objectives. There is no suggestion that Peabody's motivation for
the layoffs was retaliatory. Peabody's policy with respect to hiring
laid-off individ~als was similar to Emery's policy with respect to hiring
new job applicants. Both operators conditioned employment upon the
prospective employee first acquiring his own training. However, unlike
Emery, Peabody reimbursed the employees it hired for the expense of the
training.
We conclude that Peabody's policy requiring laid-off individuals to
obtain training prior to rehire does not violate the Act. 4/ As the judge
noted, the Act ~nd its legislative history do not address the rights of
laid-off individuals or the obligations of operators with regard to the
recall of laid-off individuals. Section 115 contains no priorities with
respect to the recall of former employees. Moreover, nothing in the
legislative history indicates that Congress intended section 115 to dictate
to operators whcm they must recall--any more than it dictates whom they
must hire.
Section 115 grants training rights to "new miners" and "miners." We
conclude that, ~onsistent with the rationale underlying Emery, under the
Mine Act it is ,upon being rehired that laid-off individuals become
entitled to the rights granted by section 115. At that point they once
again become "miners" within the meaning of section 115 and as defined
by section 3(g) of the Act. 5/ There being no statutory right to training
for those on laY.Off status, refusal to rehire for lack of required training
does not violate section 105(c). This result is consonant with the
holding in Emer~. ~/
Our holding does not mean that an operator is without obligations
regarding the training of previously laid-off individuals after they
have been rehired. As in Emery, we conclude that section 115 requires

i.J

Our decision is consistent with the administrative law judges 9
decisions in United Mine H'orkers of America, on behalf of Delmar Shepard
v. Peabody Coal Company, 4 FMSHRC 1338 (July 1982)(ALJ) and Secretary of
Labor,(MSHA) on behalf of I.B. Acton et al. and illfi-IA v. Jim i-lalter Resources,
Inc ., 6 FMSHRC 2450 (October 1984)(ALJ) .

2J

Section 3(g) of the Act provides :
For the purpose of this Act, the term

*

*

"miner" means any individual working in a coal or other mine • •••
30 u.s.c.

§

802(g) .

6/
Our decision is based on the statute. There is no relevant training
regulation bearing directly on the issue, for none of the Secretary's
otherwise extensive safety training regulations at 30 C.F.R. Part 48
addresses the subject of laid-off individuals. Cf. Emery, 5 FMSHRC at
1398.

1363

that an operator, if it relies upon the prehire training of those whom
it rehires to satisfy its statutory training obligations with respect to
"new miners," must reimburse the miners for the expense of their training.
Failure to do so would circumvent the intent and mandate of section llS(b)
that operators provide and pay for new miners' training. In the present
case , Peabody has fulfilled this obligation .
Underlying our holding is our belief that the Mine Act is not
an employment statute . The Act ' s concerns are the health and the safety
of the nation's miners. In enacting section 115 Congress was intent
upon preventing "the presence of miner s • •• in a dangerous mine environment who have n~t had ••• training i n self preservation and safety
pr actices. " S. Rep . No . 181, 95t h Cong., 1st Sess. 50 (1977), reprinted
in Senate Subcommittee on Labor , Committee on Human Resources , 95th
Cong., 2d Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977, at 637-38 (1978)( 11 Legis . Hist . 11 ) . Those i ndividuals
employed at a mine are to be trained before they begin work so that once
they begin work accidents are less likely to occur . See National Indus.
Sand Ass'n v. }~rshall , 601 F . 2d 689 , 710 (3d Cir . 1979). Peabody's policy
of hiring individuals who have maintained their trained status is consistent with this objective and with section 115 as written.
The administrative law judge looked beyond the Mine .Act to the
parties ' private collective bargaining agreement in order to interpret
section 115 . We are not prepared to interpret the rights ·and obligations
mandated by the ·Act through interpretation of a private contractual agreement unless required to do so by the Act itself. See Local Union No . 781,
District 17, Unj, ted Mine 'H arkers· of America v. Easmn Associated Coal Corp .,
3 FMSHRC 1175, 1179 (May 1981). Here , nothing mandates that we go beyond
the Act and the legislative history to determine whether laid- off individuals
are entitled to section 115 safety training. The rights of laid- off individuals to recall and the extent to which an operator agrees to limit its
r ight to sel ect the persons it will recall, are the province of collective
bargaining and arbitration. Essentially, the dispute between Peabody and
the complainants is of a private, contractual nature. The issues raised
in such a dispute are appropriately resolved by the grievance- arbitration
process. See Local Union 5869, District 17, United Mine \vorkers of America
v . Youngstown Mines Corp ., 1 FMSHRC 990, 994 (August 1979). Indeed, prior
to this matter reaching the Commission, the issue of the validity of
Peabody 's recall policy under the applicable bargaining agreement was
arbitrated several times, and Peabody's policy was upheld. 21
We recognize that under the National Labo r Relations Act and the
Railway Labor Act, statutes governing labor-management relations, laid- off
employees in general and laid- off employees with a right to reinstatement
based upon seniority have been held to be entitled to certain rights granted
by those acts. See, e . g ., Kustom Electronics , Inc . v . NLRB , 590 F . 2d 817,
821-22 (lOth Cir:-1978); Nashville, C.& St. L. Ry . v. RaiTWay Employees '
Department of American Federation . of Labor, 93 F . 2d 340, 343- 44 (6th Cir • .
1937) . For example, the courts ·have found laid- off employees' interest
in negotiations affecting wages , hours, and other conditions of employment

If

See e . g., Peabody ·coal Co. and ~fWA, District 23, Local Union 9800, ARB
No. 78-23- 81- 274, at S-6 (~~rch 17 , 1981); Peabody Coal Co. and , UMWA,
District 6, Local Union 1340, ARB . No. 81- 6-83-6 37, at 17-20 (March 29, 1983).

1364

to be such that th~ laid-off employees are entitled to . part1cipate .in
bargaining unit representation elections. Hriwever, these· cases arise under
statutes whose very purpose .is the governance of labor-management relations.
The cited cases ·· deal with rights central to that purpose--participation in the
collective bargaining process·. The entirely discrete purpose of .the Mine Act,
and the nature of the rights granted by section· 115, prevent us from transferring this re~soning to the Mirie Act.
·
On the·· bases explained above, we reverse the conclusion. of the
administrative law judge that Peabody discriminated. against the named
complainants in Docket Nos. KENT 82-105-D, KENT 82-106-D, and LAKE 83-69-D,
by violating th~ir asserted statutory rights with regard to training, and
we dismiss the complaints. Because we conclude that Peabody's policy of
bypassing laid-off individuals . whose training was not current does not
contravene the Act, .we affirm the judge's , dismissal of the complaint in
Docket No. KENT 82-103-D without reaching the ques~ion of whether the judge
properly concluded that the UMt~A haQ. fail~d to meet certain requisites for
a valid class action. Finally, the judge '.s order awarding damages and
attorney's fees, and assessing civi~

·~Chairlnatl

L. Clair Nelson, Commissioner

8/ · Pursuant t o section ll3(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as.· a · panel of three members to exercise the
powers of the Commission.
·

1365

Distribution
Philip G. Sunderland, Esq.
Terris & Sunderland
1121 12th St.~ N.W.
Washington, ·D.C. 20005
Cynthia L. Attwood, Esq.
Associate Solic;tor
U.S. Department·of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Mary Lu Jordan, Esq.
mlWA

900 15th St., N.W.
Washington, D.C. 20005

Chief Administrative Law Jud2e Paul Merlin
' Federal __~ne Safety & Health .Review Commission
1730 K Street, N.w:
Washington, D.c·. 20006

1366

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1985
SECRETARY OF LABOR,
MI NE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No . WEST 82- 106

CARBON COUNTY COAL COMPANY
BEFORE:

Backl~y,

Acting Chairman; Lastowka and Nelson , Commi ssioners
DECISION

BY THE COMMISSION:
This civ il penalty proceeding under the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et ~· (19'82)(the "Mine Act"), is
before the Commission on interlocutory ~eview for a second time. Carbon
County Coal Comp&ny ("Carbon County") seeks review of an order of a
Commission administrative law judge denying the company ' s motion for
summary decision. For the reasons that follow, we vacate the judge's
order, grant Carbon County's motion for summary decision, and dismiss
t he proceeding .
Thi s case arises out of a c itation issued by the Department of
Mine .Safety and Health Administr ation ("MSHA" ) on August 24 ,
1981 , alleging that Carbon County operated the Carbon No. 1 Mine without
an appr oved ventilation system and methane and dust control plan in
violation of 30 C. F . R. § 75 . 316. The standard pr ovides in part:
Labor ~ s

A ventilation system and methane and dust control
plan and revisions thereof suitable to the conditions and the mining system of the coal mine and
approved by the Secretary shall be adopted by
the operator and set out i n printed f orm • •••
Such plan shall be reviewed by the oper ator and
the Se~retary at least every 6 months .
Prior to March 1981, Carbon County operated the Carbon No . 1 Mine under
a plan approved by .the Secretary of Labor. However, in March 1981, when
that plan came up for the six-month review as provided by the standard,
Carbon County proposed a revision of the plan that MSHA, acting on
behalf of the Secretary, found unacceptabl e . Carbon County proposed

13 67

that the volume of air delivered to auxiliary fans used on the m1n1ng
sections at the Carbon No. 1 Mine be greater than the "installed capacity"
of the fans. MSHA, however, insisted that the auxiliary fans be provided
with a volume of" air greater than their "free discharge capacity." J.._/
The parties communicated concerning the two proposals, but could
not agree on which provision should be included in the plan. On July
27, 1981, MSHA advised Carbon County that if an acceptable plan was not
received by .August 12, 1981, approval for the ventilation system and
methane and dust control plan then in effect would be revoked and further
mining activity ¥ould be prohibited. Carbon County -continued to insist
upon the installed capacity provision, and MSHA revoked ·the plan in
effect at the Carbon No. 1 Mine. When, in the face of MSHA's revocation
of its plan, Carbon County continued to operate the mine, MSHA issued a
citation asserting that Carbon County was in violation of section 75.316.
The citation was followed by an order of withdrawal prohibiting any
further mining of coa l. After the issuance of the closure order,
Carbon County adopted the free discharge capacity provision as part of
its ventilation and methane and dust control plan. As a result, the
withdrawal order was terminated, the violation of section 75 . 316 was
deemed abated, and the mining of coal was resumed. This civil penalty
proceeding ensued.
At the close of pretrial discovery, Carbon County · moved for summary
decision under Commission Procedural Rule 64. 29 C.F.R. § 2700.64. ~/
Carbon County argued that it was not in violation of section 75 . 316
because MSHA had sought to impose the free discharge capacity· provision

J.._/
"Installed capacity 11 is the ventilation capacity of an auxiliary
fan when the fan is operated with tubing attached to it. Knepp dep.
at 19. "Free discharge capacity" is the ventilation capacity of an
auxiliary fan when the f an is operated without tubing attached . Knepp
dep . at 16 . The tubing extends from the fan to the face area . The fan
pulls the air at the fac e area through the tubing and exhausts the face
air into the return air . In this way dust generated by the mining
process and gases -liberated in the face area are removed from the mining
section.
2/
29 C. P . R. § 2700 . 64 states in part :
a. Fili ng of motion for summary decision. At any
time after commencement of a proceeding and before
the scheduling of a hearing on the merits, a party
to the proceeding may move the Judge to render
summary decision disposing of all or part of the
proceeding.
b • .Grounds. A motion fa~ summary decision should
be granted only if the entire record, including the
pleadings, depositions, answers to interrogatories,
admissions, and affidavits shows: (1) that there"is
no genuine issue as to any material fact; and (2)
that the moving party is entitled to summary decision as a matter of law.

1368

as a general prov~s~on without regard to particular conditions at the
Carbon County No. 1 Mine, violating the principles controlling the
ventilation plan"approval and adoption process as set forth in Zeigler
Coal Co. v . Kleppe, 536 F.2d 398 (D. C. Cir. 1976). 3/ In an unpublished
order, the judge denied Carbon County's motion for summary decision.
The judge did ·not address the issues ·raised by Carbon County--whether
undisputed material facts in the record established that MSHA had
insisted upon th~ free discharge capacity provision without regard to
the particular circumstances at the mine and, if so, whether the citation
should be vacatep. Rather, the judge viewed the controlling issue as
relating to. the merits of the two proposals and requiring a determination
as to which proposal was safer .
Carbon County was granted interlocutory review by the Commission of
the judge's order. On review, and following oral argument attended by
the parties and by amicus, the American Mining Congress, the Commission
concluded that the judge had erred. · Carbon County Coal Co., 6 FMSHRC
1123 (May 1984). The Commission held the court's discussion in Zeigler
of the legal principles governing the ventilation plan approval and
adoption process.. to be controlling, and stated, "if MSHA ' s insistence in
this case upon inclusion of the free discharge capacity provision in
Carbon County's plan contravened the principles of Zeigler, the citation
and withdrawal order issued to Carbon County cannot stand.... [I]t is
incumbent on the judge ••• to first consider and rule on Carbon County's
arguments in its· summary decision motion concerning the application of
Zeigler to the facts at hand." 6 FMSHRC at 1127. The Commission
vacated the judg~'s denial of Carbon County's motion for summary decision
and remanded the matter to the judge for reconsideration.
On remand the judge again denied the operator ' s summary decision
motion. He stated that at trial it would be necessary to determine the
proper volume of air to be supplied to the auxiliary fans and that this
determination would be dictated by his conclusion as to which proposal
was safer. The judge added, "the • • • language of the Zeigler case should
not be allowed to stand in the way of mine safety." 6 FMSHRC 1607, 1610
(July 1984)(ALJ). Carbon County's second petition for interlocutory
review followed. !!_/

In Zeigler, which arose under the 1969 Coal Act, 30 u.s.c . § 801 et
(1976)(amended 1977) , the court construed section 303(o) of that
Act. This provision was retained without change as section 303(o) of
the 1977 Mine Act .
4/
Carbon County was granted a suspension of the proceedings before
the judge p~nding our decision in this matter .

)./

~·

1369

I.

As noted, the institution of a ventilation and· methane and dust
control plan through the process <?,f Sec.retari~l apprC?va). and operator
adoption is mandated by section 303(o) of the Mine Act, 30 u.s.c.
§ 863(o), and · by mandatory safety standard 30 C.F.R. § 75.316, which
standard essentially reiterates section 303(o). · Both the Act and the
mandatory safety'' standard state that the purpose pf the approval-adoption
process is to· provide . a plan whose provisions are. "suital;>le 'to the
conditions -and the mining system of the coal mine." Once the plan is
approved and adopted,... the ·particulat provis.i ons of the plan are enforceable at the mine as tho~gh they are mandatory safety standards.
Zeigler Coal Co., 536 F.2d at 409. if
.
The scheme for the approval and adoption of a mine sp.e cific plan
supplements the nationally applic_a bl.e mandatory . sa.f ety. and health rulemaking procedures. The bi~a~eral approval-adopt~on .pro~ess i~he~ent in
developing mine specific plans results from consultation and negotiation
between MSHA and only the specifically _ ~ftected .operator, ~hereas the
nationally applicable standa,rds are ·the product 'of not;ice and co'mnient '
ru1emaking pursuant to section 101 of the Mine Act. 30 U.S.C. § 811.
Further, the scoye of a mine specific plan is restricted exclusively to
the mine in which the plan will be implemented, whereas a mandatory
safety or health standard applies aeross-the-board t~ all min~s.
The individual nature of a mine specific plan is emphasized in the
legislative hist·0ry of the Mine Act. The Senate· Committee . on Human
Resources, reporting on the bill which, as amended, became the Mine Act,
stated:
[I]n ·addition to mandatory standards applicable to all
operators , operators ate also subject to the requirement set out in the various mine by mine compliance
plans required by statute or regulation. The requirements of these plans are enforceable as if they were
mandatory standards. Such individually tailored plans,
with a nucleus of commonly accepted practices, are the
best method of regulating such complex and potentially
multifaceted problems as ventilation, roof control and
the like.

if

Safety requirements tailored to particular conditions ·at a specific
min.e are not restricted to ventilation and methane and dust control
plans. Where safety may be enhanced by taking . int_o account particular
local conditions the Mine Act provides for further mine specific plans.
'for example, 30 C.F.R. § 75.200, which refterates section 302(a) of the
Mine Act, 30 u.s.c. § 862(a), requi~es the Secretary to approve and the
operator to adopt "[a] roof control 'plan ..•• ·suitable to the roof
conditions and mining system of ·each coal mine. 11

13.70

S. Rep. No. 181, 95th Cong., 1st Sess. 25 (1977), reprinted ·in Senate
Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2d
Sess., Legislative History of the Federal Mine Safety and Health Act of
1977 at 613 (197'8).
The requirement that the Secretary approve an operator's mine
ventilation plan does not mean that an operator has no option but to
acquiesce to the Secretary's desires regarding the contents of the plan.
Legitimate disagreements as to the proper course of action are bound to
occur. In attempting to resolve such differences, the. Secretary and an
operator must ne,g otiate in good faith and for a reasonable period
concerning a disputed provision • . Where such good faith negotiation has
taken place, and the operator and the Secretary remain at odds over
a plan provision, review of the dispute may be obtained by the operator's
refusal to adopt the disputed provision, thus triggering litigation
before the Commission. Penn Allegh Coal Co., 3 FMSHRC 2767, 2773 (December
1981) . Carbon County proceeded accordingly in this case. The company
negotiated in good faith and for a reasonable period concerning the
volume of air to be supplied the auxiliary fans. Carbon County's refusal
to acquiesce in the Secretary's demand that the plan contain a free
discharge capacity provision led to this civil penalty proceeding.
The approval-adoption process protects operators and miners by
assuring that particular conditions at a mine are addressed by individualized safety requirements. The court in Zeigler, in a discussion we
have found "persuasive and compelling," Carbon County Coal Co., 6 FMSHRC
at 1127, described the limits the statute places upon the Secretary
regarding the restricted subject matter of a ventilation and methane and
dust control plan:
Section 303(o) secifically states that the plan is to
be "suitable to the conditions and the mining system
of the coal mine •• •. " The context of the plan requirement, amidst the other provisions of § 303, which set
forth fairly specific standards pertaining to mine
ventilation, further suggests that the plan idea was
conceived for a quite narrow and specific purpose. It
was not to be used to impose general requirements of
a va riety well-suited to all or nearly all coal mines,
but rather to assure that there is a comprehensive
scheme for realization of the statutory goals in the
particular instance of each mine.

*

*

*

[I]nsofar as those plans are limited to conditions and
req.uirements made necessary by peculiar circumstances
of individual mines, they will not infringe on ·subject
matter which could have been readily dealt with in
mand'a tory standards of universal application.
536 F.2d at 407.

1371

The controlling issue is whether MSHA's insistence upon inclusion
of the free discharge capacity proyision in Carbon County's plan contravened these principles. Carbon County, 6 FMSHRC at 1127 . The
administrative law judge insisted on avoiding this determination.· We
therefore look to the record to determine whether the undisputed material
facts establish that the free discharge capacity provision espoused by
the Secretary was required because of particular mine specific con.ditions at the Carbon No • . 1 Mine.
II.

The Carbon No . 1 Mine is ventilated by a main mine fan. To assist
in the ventilation of the mining sections, 125-horsepower auxiliary
exhaust fans are used. An auxiliary exhaust fan ventilates up to 5
working faces. The auxiliary fan is located outby the faces in return
air. A fiberglass tube is attached to the fan. This tube connects with
up to 5 tubes which extend outby from the faces. In all, less than 500
feet of tubing is attached to the fan. The fan pulls the intake air at
the face through the tubing and exhausts it into the return air. In
this way the dus't which results from the mining process and the gases
which are liberated in the face area are removed from the mining section.
It is a principle of physics that in order to work effectively in
removing dust and gas from the section the exhaust fan must be supplied
with more air than the fan is actually producing. If the f an is supplied
with less air than it is producing, the fan will draw .air from another
source to compens ate for the deficiency . That other source may be air
which has already passed through the fan into the return. This phenomenon is called "recirculation. " The r e sult of recirculation may be
that dust and gases, once exhausted through the fan , are returned to the
face area.
I n 1971 , MESA, MSHA 9 s pr edecessor , i ssued national guidelines to
all of its districts concerning provisions which should be included i n
ventilation plans . The guideline pertaining to exhaust fans requires
that "[f}ans operating exhausting shall be installed in the return air
current •.. and the volume of .•• intake air current available at the
entrance of the place • •• to be ventilated with exhaust fans shall be
greater than the f ree discharge capacity of the fan." Exhibit 3 at 9.
The guideline i s intended to prevent reci rculation.
In 1977, MSHA District 9 issued its own guidelines "to assist
[operators] in f ormulating an acceptable ventilation .•• pl an . " Exhibit
6. ~/ The guidelines were drafted by District 9 personnel and for t he
~/

MSHA divides its division of Coal Mine Health and Safety into 10
administrative districts. District 9 encompasses the Rocky Mountains
area and includes the coal producing states of North Dakota, Montana,
Wyoming, Colorado, New Mexico, Arizona, Utah, Washington and Alaska.
There are approximately 48 underground coal mines operating in District
9, including the Carbon No. 1 Mine.

1372

most part reiterated the national guidelines. Differences with the
national guidelines were the result of mining conditions unique to
District 9. The 1977 District 9 guideline with respect to the volume of
air to be supplfed to exhaust fans was identical to the national guideline. Exhibit 6 at 10. In 1981 District 9 revised its guideline.
However, · the provision relating to the ai~ supplied to exhaust fans and
thus to the prevention of recirculation remained essentially the same.
It states:
Fans operated exhausting shall be installed in the
retur~ air current from the place to be ventilated
by the fan, and the volume of intake air delivered
to the fan prior to the fan being started shall be
greater than the free discharge capacity of the fan.
Exhibit 7 at 4 .
In the.· discovery phase of this litigation, Carbon County deposed
the MSHA officials who played a role in rejecting Carbon County's installed capacity proposal and who insisted upon the free discharge
capacity provisi'o n. The depositions establish that Carbon County's
revised ventilation plan was reviewed by .Mining Engineer John Widows, by
Ventilation Specialist !val VanHorne, and by Supervisory Mining Engineer
Bill Knepp ." The plan was given then to Engineering· Coordinator Harold
Dolan and Dolan forwarded the plan to District Manager·John Barton. It
was District Manager Barton who ultimately rejected Carbon County's plan
on behalf of MSHA and the Secretary of Labor.
We find that the record conclusively establishes that MSHA's insistence upon the free discharge capacity provision and MSHA's rejection
of Carbon County's proposal to provide a volume of air equal to the
installed capacity. of the fans was the result of a rote application of
t he District 9 free discharge capacity guideline and was not based upon
par t icular conditions at the Carbon No . 1 Mine . · Ventilation Specialist
VanHorne stated that there wa.s "no leeway" with regard to requiring the
f ree discharge capacity provi sion in a ventilation and methane and dust
control plan and that he considered no factors other than the guideline
when reviewing the proposed plan. VanHorne dep. 18-19, 85. Engineering
Coordinato.r Dolan said that . he knew of no plan in District 9 which did
not have the free discharge capacity requirement and that he would not
recommend approval of a plan unless it contained that provision. Dolan
dep . at 63-64 . Dolan termed the guideline "a bottom line requirement"
and stated that although one plan had "gotten through" without it, that
plan later was rescinded. Dolan dep. at 106.
District M~nager Barton stated that he was free to disregard the
guideline--"the guidelines don't dictate to me" -- and that the quantity
of air required in a ventilation and methane and dust control plan was
determined by "our observation and information about the specific mining
conditions at the mine." Barton further stated, however, "I view the
principle that you must provide at least an amount of air equal to the

1373

free discharge capacity as necessary. We may ask for more. We will never
permit less." Barton dep. at 17, 18-19. When questioned about the circumstances at Carbon County's mine which gave rise to MSHA's insistence
upon the free discharge capacity provision, Barton replied, "In my opinion,
that was the minimum acceptable ' level that we could give. That was the
most liberal allowance ••• that I would make." He was asked whether
free discharge capacity was the minimum volume of air that he would allow
at all mines, and he replied that it was. Barton dep. at 58. "Particular
circumstances" which lead MSHA to insist upon the free discharge capacity
provision at the Carbon No. 1 mine were not detailed by Barton.
A recurring theme in the statements of VanHorne, Knepp, Dolan
and Barton was that District 9 insisted upon the guideline because of
the fear that the tubing attached to the fan might break, or be closed
off,. or be disconnected, and that in such case the volume of air at
installed capacity would not be adequate to prevent recirculation.
Despite these concerns, there is no indication in the depositions and
the exhibits that any specific breaks, folds, or disconnects in the
tubing at the Carbon No. 1 Mine were considered. Nor does the record
indicate that Carbon County's proposals for maintaining the tubing to
reduce the chances for such occurrences was given fair consideration.
Dolan stated that he did not know what the general frequency of tube
breaks was, that he did not know if the fiberglass tubing used by Carbon
County was more likely to break than other types of tubing, and that he
had no specific knowledge about the tubing in Carbon County's mine or
the frequency with which it might break. Dolan dep. at 96. Barton
stated that miners often damaged ventilation controls like tubing, but
he also stated that he did not know if the fiberglas tubing used by
Carbon County was frequently damaged because, "I am not present in the
mine to see what is occurring every day, nor do I review. all the citations
that come through the office." Barton dep. at 36. Also, although
Barton indicated that in general he believed miners could not be relied
upon to maintain the tubing, he stated that he had no knowledge of
Carbon County 1 s practices with respect to broken tubing or its practices
with respect to the inspection of tubing at the mine . Barton dep. at
28-29, 32, 46.
Another basis offered by the Secretary for rejecting the installed
capacity proposal and for insisting upon the free discharge capacity
provision consisted of vague references to prior instances of recirculation of air at the mine. But the cause or causes for the recirculation
and the particular circumstances surrounding these asserted instances of
recirculation were not specified. Dolan, MSHA's engineering coordinator,
stated that he did not know if the instances of recirculation in the
past had anything to do with the quantity of air reaching the auxiliary
fans. Dolan dep. at 48, 112. Barton also stated that he had no knowledge
of the specifics of recirculation problems at the mine and did not know
if any of the mine's recirculation problems related to the amount of air

1374

provided - to auxiliary fans. Barton dep. at 31. When asked whether
Carbon County's installed capacity proposal was rejected because the
mine had a history of recirculation, Barton did not reply specifically.
Rather, he stated, "it was rejected because it did not meet the minimum
requirements for a good ventilation system to protect the lives of
miners in the mine." Barton dep. at 26.
It bears· emphasis that the proper focus at this stage of the
proceeding is not upon ' the merits of the proposals--whether the disputed
provision is in fact necessary to prevent recirculation at the Carbon
No. 1 Mine and whether the disputed provision is one which must be
applied to all mines if recirculation is to be prevented--but rather
upon the basis for MSHA's insistence that the free discharge capacity
provision is required at the subject mine. Because we conclude that the
uncontroverted material facts establish that MSHA's decision to impose
the free discharge capacity provision was not based upon particular
circumstances at the Carbon No. 1 Mine, but rather was imposed as a
general rule applicable to all mines, we hold, for the reasons stated in
Zeigler and enunciated here, that MSHA's insistence upon the free
discha~ge capacity provision, MSHA's revocation of Carbon County's
ventilation plan, and MSHA's subsequent citation of Carbon County for a
violation of section 75.316 were not in accord with applicable Mine Act
procedure.
This does not mean that the free discharge capacity provision may
not be applied at the Carbon No. 1 Mine. If negotiations on the ventilation plan resume, MSHA may determine, and may be able to establish,
that particular conditions at the mina warrant the inclusion of the free
discharge capacity provision in the ventilation plan.· Also, if MSHA
believes the free discharge capacity provision to be of universal
application, the Secretary may proceed to ·rulemaking· under section 101
of the Mine Act and promulgate the free discharge capacity provision as
a nationally applicable mandatory- safety standard.
..
.- .
·:·~:· ···;-.. .. :Accordingly, the order of the administrative law judge denying
~arbon County ' s . motion for summary decision is vacated, as is the citation
alleging a violation of section 75.316. Summary decision is entered on
behalf of Carbon County and the proceeding is dismissed. II
~ ··

II

Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
power of the Commission.

1375

Commissioner Nelson, concurring:
While I am in complete agreement with my colleagues that Carbon
County is entitled to summary decision, I am persuaded to reach that
result as much by consideration of the practical aspects of this case as
I am by the legal analysis displayed in the opinion. I find the procedural track record of this case to be noteworthy. More than three .and
one-half years have elapsed since the Secretary of Labor initiated this
action by filing with the Commission a petition for assessment of a
civil penalty, yet this proceeding has not proceeded beyond the discovery
stage. This is the second time that this matter has come before us on
interlocutory review and, despite our clear instructions to the trial
judge in our remand order following the first interlocutory review, no
progress has been made in bringing this case to its conclusion. Finally,
the administrative law judge to whom the case was assigned· originally,
and who twice heard Carbon County's motion for summary decision, has
retired. Were we to conclude that further proceedings in this matter
are required, a remand necessarily would be to a new judge, one unfamiliar
with the extensive record. Given the record evidence in favor of Carbon
County and given our previous adoption of the D.C . Circuit's decision in
Zeigler Coal Co. v. Kleppe, 536 F.2d 398 (1976), I believe that it is
time to bring this litigation to a merciful end.
Accordingly, for the reasons appearing in the opinion and for the
reasons set forth above, I concur in the awarding of summary decision to
Carbon County and in the dismissal of this proceeding.

L. Clai r Nelson , Commissioner

1376

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Robert E. Vag1ey, Esq.
Preston, Thorgrimson, Ellis & Holman
1735 New York Ave., N.W., Suite 500
Washington, D.C. 20006
Michael F. Duffy, Esq.
American Mining Congress
1920 N Street, N.W., Suite 300
Washington, D.C . 20036

1377

ADMINISTRATIVE LAtv JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

,-

f -

f'\

I'

:)t.·_i' ..)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CI VIL PENALTY PROCEEDING
Docket No. PENN 85-113
A. C . No. 36- 02405- 03585

v.
Greenwich Collieries No. 1 Mine
GREENWICH COLLIERI ES ,
DIVI SION OF PENNSYLVANIA
MINES CORPORATION,
Respondent
DECISI ON APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This is a civil penalt y proceeding filed by the petitioner
against the respondent pursuant to section llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 .u.s.c. § 820(a), seeking
a civil penalty assessment in the amount of $1 ,000 for a viola tion of section 1 03(k) of the Act. Bv motion . filed with me on
August 20 , 1985 , pursuant to 29 C . F.R~ - § 2700 . 30, the parties
seek approval of a proposed settlement disposition of the case ,
the terms of which require · the respondent to pay a civil penalty _
assessment in the amount of $550 for the violation in question.
Discussion
In support of the proposed settlement disposition of this
matter , the parties state that they have discussed the alleged
violation and the six statutory criteria stated in secti on llO(i)
of the Act . Further, they have submitted a complete discussion
and full disclosure as to the facts and circumstances surrounding
the issuance of the violation , and they have filed full information concerning the criteria found in section llO(i).
Petitioner ' s counsel stated that the section 104(a) Citation,
No. 211~018 , March 15, 1984, was issued pursuant to section 109(c)
of the Act when the inspector determined that a section foreman
e n ter ed a nd worked i n an area which was subject to an order of
withd r awa l issued pur suant t o section 103(k). The section
foreman was not among those authorized to enter the area under

1378

order. Counsel explains that the original section 103 order
was issued on February 16, 1984, following a methane explosion
which resulted in thre~ deaths. The order listed who was permitted to enter the area specified, ~· · State and .MSHA officials, company representatives and UMWA personnel necessary to
conduct rescue operations. Subsequent modifications of the
original order created confusion as to what work could be done
in the cited area, resulting in the entrance of section foreman
Richard Endler into the prohibited area to perform .rock dusting.
The mine was idle at the time and was not reopened until April
due to the ongoing investigation. While it is clear tha·t a
violation of section 109 (c) o.c curred, petitioner's counsel
believes the assessment of "high" negligence is not warranted.
Inasmuch as there was no likelihood of an occurrance, as found
by the issuing inspector, and no workers would be affected,
counsel asserts further · that the proposed amended civil penalty
· is proper in view of the minimal gravity.
Conclusion
After careful review and consideration of the pleadings,
arguments, and submissions in support of the motion to approve
the proposed settlement of this case, I conclude and find that
the proposed settlement disposition is reasonable and in the
public interest. Accordingly, pursuant to 29 C.F~R. § 2700.30,
the motion IS GRANTED and the settlement IS APPROVED.
ORDER
Respondent IS ORDERED to pay a civil penalty in the amount
o f $550 in satisfaction of the citation· in question, and payment
is to be made to MSHA within thirty (30) days of the date of
t his decision and order o Upon receipt of payment, this proceedin9
i s dismissed.

,~~

Administrative Law Judge

Distribution :
David T. Bush, Esq., Office of the Solicitor, u.s. Department of
Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, . PA 19104 (Certified Mail)
Joseph T. Kosek, Jr., Esq., Greenwich Collieries, P.O. Box 367,
Ebensburg, PA 15931 (Certified Mail)
/fb

1379

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PI.KE
FALLS CHURCH, VIRGINIA 22041

SOUTHERN OHIO COAL COMPANY,
Contestant

:

v.

CONTEST PROCEEDING
Docket No. WEVA 85-97-R
Order No. 2412633; 1/17/85

SECRETARY OF LABOR 1
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
Respondent

Martinka No. 1 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
:

Docket No. WEVA 85-218
A.C. No. 46-03805-03652
Martinka No. 1

SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION
Appearances:

David A. Laing and Gregory w. Swart, Esqs.,
Alexander, Ebinger, Fisher, r1cAlister & Lawrence,
Columbus, Ohio, for Contestant/Respondent;
Howard K. Agran , Esq. , Office of the Solicitor ,
u.s. Department of Labor, Philadelphia,
Pennsylvania, for Respondent/Petitioner.

Before :

Judge Koutras
Statement of the Case

These consolidated proceedings concern a civil penalty
proposal filed by MSHA against the Southern Ohio Coal Company
pursuant to section llO(a) of the Federal Mine Safety and
Health Act o.f 1977, 30 u.s.c. § 820(a), seeking a civil penalty
assessment in the amount of $500 for an alleged violation of
mandatory safety .standard 30 c.F.R. § 75.303, as stated in a
section 104(d) (2} Order No. 2412633, with special "S&S" findings, issued by an MSHA inspector on January 17, 1985. Docket
No . WEVA 85-218 is the civil penalty case, and Docket No.
WEVA 85-97-R is the contest filed by Southern Ohio coal Company
challenging the legality of the order and the special "S&S"
findings.

1380

The parties engaged in prehearing discovery, and subpoenas
were issued compelling the attendance of witnesses at the
hearing. However, at the hearing, counsel for the parties
advised me that they proposed to resolve the dispute by settlement of the issues involved _in the proceedings. Accordingly,
the parties were afforded an opportunity to present their arguments in support of the proposed settlement disposition, and I
issued a bench decision approving the settlement.
Discussion
The order in question was issued after MSHA Inspector
Homer w. Delovich determined that a preshift or onshift inspection was not made at one of the underground working places in
the mine. MSHA's counsel explained that a miner wearing a protective helmet suffered minor injuries when he came in contact
with a roof bolt and some loose shale fell on him. Counsel contended that had the required examinations been performed, the
general roof conditions would have been discovered and corrected
prior to anyone working the cited area (Tr. 8, 9). Counsel also
i~dicated that Inspector Delovich confirmed that the required
examination had not been conducted, and he did so through interviews with several miners at the mine (Tr. 11).
The operator's counsel pointed out that the miner in question was not seriously injured, and although he left the mine on
the day of the incident, he returned to work the next day (Tr.
9) . Counsel also asserted that had this case gone to hearing,
he would argue that the foreman who made the work assignments on
t he day in question did not know, nor should have known , that
t he miner who was injured was in the area in question. Counsel
asserted further that the cited area was part of an escapeway
which had received its weekly inspection the day prior to the
accident (Tr. 11, 12).
Under the terms of the settlement, Southern Ohio Coal
Company agreed to pay the full proposed civil penalty assessment
of $500 • . MSHA ' s counsel asserted that the parties also agreed
that the violation would be modified from a section l04(d) (2)
order to a section 104(a) citation, and that the inspector's
" S&S" finding would stand. Counsel confirmed that based on further information, he has determined that the violation \V'as not
an unwarrantable failure and that he had consulted with Inspector Delovich in this regard (Tr. 4, 5). A copy of Inspector
Delovich's modification of his order was filed with me after the
hearing, and it is a matter of record.

1381

The parties stipulated that Southern Ohio Coal Company is
a large mine operator and that the payment of the assessed
civil penalty will not adversely affect its ability to continue
in business (Tr. 7). They also agreed that the violation was
promptly abated in good faith (Tr. 8). MSHA's counsel indicated
that the degree of negligence was moderate, and as previously
indicated, the injury suffered by the miner was not serious.
With regard to the prior history of violations, the operator's
counsel stated that based on information provided by the company
safety director, he was unaware of any prior violations ·of section 7 5. 303 for failure to conduct required .e xaminations (Tr. 9) •
Conclusion
After careful consideration of all of the arguments presented by the parties in support of their proposed settlement
disposition of the civil penalty case, I conclude and find that
the proposed settlement disposition is reasonable and in the
public interest. Accordingly, IT IS APPROVED.
ORDER
The Southern Ohio Coal Company IS ORDERED to pay a civil
penalty in the amount of $500 for the violation in question, and
payment is to be made to MSHA within thirty (30) days of the date
of this decision. Upon receipt of payment, the civil penalty
case is dismissed. The operator's motion to withdraw its cont est i s granted , and it is dismissed.

~~a~~e
D i stribution ~

David A. Laing, Esq., Alexander, Ebinger, Fisher, McAlister &
Lawrence, Twenty-Fifth Floor, 1 Riverside Plaza, Columbus,
OH 43215-2388 (Certified Mail)
Howard K. Ag~an, Esq., Office of ~he Solicitor, u.s. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
/fb

1382

FEDERAL MINE SAFETY ANo···HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
.5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703}

756-6210

SEP 5 1985
TENNIS R. DANIELS I
Complainant

..:

v.
WOODMAN THREE MINING CO.,
INC. I
Respondent

.
..
.

DISCRIMINATION PROCEEDINGS
Docket No. KENT 85-86-D
PIKE CD 85-02 No. 1 Mine

ORDER OF DISMISSAL AND REFERENCE
Before:

Judge Kennedy

w. Sid~ey Trivette, counsel for complainant, having
failed to substantiate (1) his excuses for his failure
_to appear at the hearing in this matter in Paintsville,
Kentuck~on 'Thursday, July 25, 1985, or
(2) his failure
to file a timely written motion for continuance or dismissal
of the captioned matter, it is ORDERED:
lo

That the order of July 25 , 1985, dismissing
t his matter be , and hereby is CONFiill-1ED.

2o

That this matter be , and hereby i s, REFERRED
to the Commission for such action , including
the assessment of c ts, as it deems appropriate under Rule 0 of the Commission's Rules
of Practice .

J seph B. Kennedy
Administrative Law

I

···.~.1383

·- ...

Distribution:
Mr. Tennis R."Daniels, General Delivery, Freeburn, KY
(Certified Mail)
Jack T. Page, Esq., P.O. Box 1078, Pikeville, KY
(Certified Mail)

41528

41501

Hr . William Freeman, Superintendent, Woodman Three Mining Cq.,
Inc., No. 1 M~ne, Steele, KY 41566 {Certified Mail}
W. Sidney Trivette, Esq., P.O. Box 2744, Pikeville, KY
{Certified Mail)
dcp

1384

41501

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 5 1985
HOBET MINING'' AND CONSTRUCTION:
COMPANY,
:
Contestant

..

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

..•
.•.
.
:
:

.:•
.
.

..
:
"
0

CONTEST PROCEEDINGS
Docket No. WEVA 84-375-R
Citation No. 2146497: 8/7/84
Docket No. WEVA 84-376-R
Citation No. 2146498: 8/7/84
Docket No. WEVA 84-377-R
Citation No • . 2146499; 8/7/84
Docket No. WEVA 84-378-R
Citation No. 2146500; 8/7/84
Pine Creek No. 12 Prep Plant
Docket No. WEVA 84-379-R
Citation No. 2146461; 8/1/84
Docket No. WEVA 84-380-R
Citation No. 2146462; 8/1/84
Docket No. WEVA 84-381-R
Citation No. 2146464; 8/1/84

.

~

0
0

Docket No . WEVA 84-382-R
Citation No . 2146470 u 8/2/84

0
0

0
0

··I

0
0

Docket No. WEVA 84-383-R
Citation No. 2146471; 8/2/84
,.

0

G

::
Q

0

Docket No . WEVA '84-384-R
Citation No. 2146472; 8/2/84

0
0

0

0

"

Docket No . WEVA 84-385-R
Citation No . 2146473 ; 8/~/84

0

0
0

~·

.

Docket No. WEVA 84-386-R
Citation No . 2146475; 8/2/84
Docket No. WEVA 84-387-R
Citation No. 2146477; 8/2/84

:

1385

:
;

.
:
.:•
:
.:
:
:
•
:
:

.

.
:
:

.
:
.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
.:
ADMINISTRATION (MSHA),
Petitioner .
.
.
v.
.
HOBET MINING AND CONSTRUC.
TION COMPANY ,

Docket No. WEVA 84-388-R
Citation No. 2146480~ 8/2/84
Docket No. WEVA 84-389-R
Citation No. 2146485~ 8/3/84
Docket No. WEVA 84-390-R
Citation No. 2146489~ 8/3/84
Docket No. WEVA 84-391-R
Citation No. 2146490~ 8/3/84
Docket No. WEVA 84-392-R
Citation No. 2146495~ 8/•/84
Docket No. WEVA 84-393-R
Citation No. 2434601~ 8/7/84
No. 7 Surface Mine

CIVIL PENALTY PROCEEDINGS
Docket No . WEVA 84-410
A.C. No. 46-02249-03510
Docket No. WEVA 84-411
A.C. No. 46-02249-03511

0

Respondent

No. 7 Surface Mine

0

0

g
g

Docket No. WEVA 85-4
A.C. No. 46-06197-03509

0
0

:
:

Docket No. WEVA 85-9
A.C. No. 46-06197-03510

0
0

g

Pine Creek No . 12 Prep.
Plant

g
g

Docket No. WEVA 85-10
A.C. No. 46-02249-03512

0

0

g

No . 7 Surface Mine

CORRECTION TO DECISION
Appearances:

Sheila K. Cronan, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for the Secretary of Labor~ Allen R. Prunty,
Esq., Jackson, Kelly, Holt & O'Farrell,

1386

.. Charleston, West Virginia, for Hobet Mining
and Construction Company.
Before:

Judge Broderick

Page 9 of the Decision issued August 6, 1985 in the above
proceedings is corrected to read as follows:
1.

The ·following citations are AFFIRMED as issued:
a>
b)

2146461
2146471
C)
2146489
d) 2146499
e) 2146464
f) 21464 70
g) 2434601
h> .. 2146497
i) 2146500
j) 21464 72
k) . 2146480
1) 2146495
m) 2146462 (as modified; not S&S) ·
2.

The following citations are VACATED:
a>
b)
c)
d)
e}
f )

2146490
2146477
2146498
2146 473
2146475
2146485

3. considering the criter i a in section llO(i) of the Act,
! conclude that the following civ il penalties are appropriate
for the violations found herein .
CITATION

30 CFR STANDARD

PENALTY

2146461
2146471
2146489
2146499
2146464
2146470
2434601
2146497
2146500
2146472

77.206(a)
77.206
77 . 206
77 . 206
77.404(a)
77.404<a>
77.404(a)
77.404(a)
77.404(a)
77.404(a)

$ 100.00

1387

100.00
100.00
100.00
100.00
100.00
100.00
100.00
100.00
100.00

2146480
2146495
2146462

1so:oo

77.1608 (C)
77.1608(b)
77.1710(i)
TOTAL

200.00
30.00
$1380.00

~ Al1~-r;~-c'e/i. .

J

James A. Broderick
Administrative Law Judge

Distribution:
Sheila K·• . Cronan, Esq., u.s. Department of Labor, Office ··o f th.e
Solicitor, 4015 Wilson Blvd., Rm. 1237-A, Arlington, VA 22203
(Certified Mail>
Allen R. Prunty, Esq., Jackson, Kelly, Holt & O'Farrell, 1600
Laidley Tower, P.O. Box 553, Charleston, WV 25322 (Certified
Mail)
slk

1388

FEDERAL MINE SAF,ETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 9 1985
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. CENT 85- 80- M
A.C. No . 16- 00967 - 05502

v.
Houma Barite Plant
IMCO SERVICES,

:

Respondent
DECISION
Appearances :

Chandra v. Fripp , Esq ., Office of the Solicitor ,
U. S . Department of Labor, Dallas, Texas, for
the Petitioner.

Bef ore:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated b y the
petitioner against the respondent pursuant to section llO(a}
o f t h e Fe dera l Mine Safety and Health Act of 1977 , 30 U.S.C .
§ 82 0( a) , s eeking a civ il penalty asseisment of $74 , f or a
vio l at ion o f mandatory safety standard 30 C.F . R . § 55 . 14 - 3 u
a s s tated i n a section 104(a) , "significant and substantial"
Citation No . 2237173, served on the respondent by MSHA
Insp ector Joe c . McGregor on March 6, 1985 . The ci t ation was
i ssued after the i nspector found an inadequately guarded belt
·tai l p u lley .
The r espondent filed a timely answer and contest, and
case was docketed for hearing in New Orleans , Louisiana,
d uring the t erm August 6-8 ; 1985, along with several other
cas es i n which the same inspector issued citations.
~ ne

Issue
The issue presented in this case is whether or not the
respondent violated the cited safety standard, and if so , the
appropriate civil penalty which should be assessed taking into
account the civil penalty as·s essment criteria found in secti on
110 (·i) of the Act.

1389

Applicable s ·tat·u tory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 ~ seq.
2.

Section llO(i) of the 1977 Act, 30 u.s.c.

3.

Commission Rules, 29 C.F.R.

§

§

820(i).

2700.1 et seq.

Discussion
The citation here charges the respondent with a failure
to extend a guard on the primary crusher conveyor belt head
and tail· pulley for a sufficient distance to prevent someone
from reaching behind the guard and becoming caught between the
belt and pulley. In a conference call held with the parties
prior to the hearing, respondent's representative stated that
the respondent had decided to tender payment of the full civil
penalty assessment levied by the petitioner for the violation
in question, and petitioner's counsel agreed that the matter
could be set·tled as provided for in Commission Rule 30,
29 C.F:R. § 2700.30. Since counsel also represented the petitioner in the other docketed cases scheduled for hearings, she
was advised that she could make her settlement arguments orally
on the record, and with the consent of counsel, respondent's
representative was advised that he need not personally appear
at the oral argument.
Petitioner's counsel asserted that after discussing the
matter further with the respondent's counsel, and after due
consideration of the requirements of section llO(i) of the Act ,
she was of the view that the proposed settlement calling for
the respondent to make full payment of the proposed penalty
assessment was reasonabre-and in the public interest.
Inspector Joe McGregor , who was present in the hearing
room , confirmed that the respondent operates a barite grinding
milling operation which is under MSHA's enforcement jurisdiction. He confirmed that the plant in question employs
approximately 20 miners, that its annual production is
approximately 36,595 tons, and that the plant worked some
208,508 manhours during the period in question. Petitioner's
counsel indicated that the plant has been inspected on 13 prior
occasions by MSHA, and that during that time no citations were
issued. Mr. McGregor confirmed that the cited conditions were
promptly abated in good faith, and he concurred in the proposed
settlement disposition of the case.

13!10

Conclusion
After careful consideration of the pleadings and the
arguments presented in support of the proposed settlement
disposition of this case, I conclude and find that the settlement is reasonable and in the public interest. I take particular note of the fact that respondent will pay the full amount
of the proposed penalty, its excellent compliance record, the
fact that it is a fairly small operation, and the fact that the
condition was promptly abated. Accordingly, pursuant to
29 C.P.R. § 2700.30, the settlement IS APPROVED.
ORDER
Respondent IS ORDERED to pay a civil penalty in the amount
of $74 in satisfaction of the citation in question within
thirty (30) days of the date of this decision and order, and
upon receipt of payment by the petitioner, this case is
dismissed.

od.~~

' #{~·

~Jt.1Itras
Administrative Law Judge
D,istribution:
Chandra v. Fripp, Esq., Office of the Solicitor, u.s. Department
of Labor, 555 Griffin Square Building, Suite 501, Dallas, TX
75202 (Certified Mail)
Mr o Edwin S . Ruth , Senior Safety Engineer , Environment, Health
and Safety Section , 5950 North Course Drive, P.O . Box 22605 ,
Houston, TX 77227 (Certified Mail)
/ fb

\
\

'\

·_ j

:.

-~\.,
7
..

_:...,;.--·

1391

;_-.

; ....~..
·);";_

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
333 W. COLFAX AVENUE , SUITE 400
DENVER. COLORADO 80204

VENBLACK, INC • 1
Contestant

.

v.

:

:
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

SEP 9

.,"\' -{-••
.

J •• •

'-' t...

CONTEST PROCEEDING
Docket No. EAJ 85-1
Austin Black Plant

:
:

.
DECISION

Appearances: J. Edgar Baily, Esq., George V. Gardner, Esq.,
Roanoke, Virginia,
for Contestant;
James B. Crawford, Esq., Office of the Solicitor,
u.s. Department of Labor, Arlington, Virginia,
for Respondent;
Mr. Bobby L. Lawson, Venblack, Inc., Raleigh County,
West Virginia,
Representative of Employees.
Before:

Judge Lasher

This matter arises on the application of counsel for
Contestant, VenBlack, Inc., for an award of attorney's fees and
costs arising from their representation in a contest proceeding,
VenBlack, Inc., v. Secretary of Labor, WEVA 84~152-R, and a
r elated penalty proceeding . Contestant cites Section 204(a) of
t he Equal Access to Justice Act , (EAJA), 28 U.S.C. § 2412, as
a uthority for the relief requested and asserts that the
Secretary 9 s position "was not substantially justified." The
Secretary opposes the application on the basis that its position
was substantially justified. Both parties have submitted a
memorandum in support of their position.
Although the EAJA was repealed effective October 1, 1984,
pursuant to a savings provision therein the application was not
v i tiated since the underlying contest/penalty proceedings were
i nitiated before the date of repeal. It should be noted that
there is no provision in the Mine Safety and Health Act of 1977
f or an award of attorney fees except in discrimination casese
The issue in the underlying proceedings was not whether the
Contestant should be regulated by the Secretary of Labor but
whether the Secretary should wear his OSHA hat or ~SHA hat in
doing so. The Contestant, the party which ultimately prevailed,
took the position that it should be regulated by OSHA, presumably
a less severe regulating authority than the Mine Safety and
Health Administration.

1392

.At the time the matter was in litigation, no judicial or
Commission decision or authority was in existence which
inevitably or predictably forecast an outcome in favor of Contestant, VenBlack. Indeed, the opposite was true. A considerable portion of the decision of the Administrative law judge (the
undersigned) was spent in distinguishing the case of Donovan v .
Carolina Stalite Company, 734 F.2d 1547 (D.C. Cir., 1984) which
was unfavorable to the position of Contestant and lent strong
support to the Secretary's. carolina Stalite appeared to be the
governing precedent throughout the trial stage and much of th~
post-hearing stage.
The contentions of the Secretary (listed at page 8 of the
ALJ decision) were not unreasonable. Nor can it be said that the
Secretary•s action was inconsistent 1; since MSHA had regulated
Cpntestant's operation in the recent past albeit under different
·conditions.
Significantly, at the end of the ALJ decision, the following
observation was made:
This proceeding involves difficult issues and the
positions of the parties both have some merit in
the present stage of the development of the law on
the subject .
In view of the foregoing, one is constrained to conclude
that both at the time of the Secretary•s initiation of MSHA's
regulatory processes with regard to Contestant and at the time of
the administrative litigation a reasonable basis in both law and
fact existed which supported the Secretary's position. Substantial justification for the Secretary's action and position
are thus found to have existed . The points and authorities set
f orth in the Secretary's memorandum in support of his answer to
t he application are found meritorious and by reference are incorporated herein as p!rt of this decision. VenBlack, Inc's
application is denied _I and this proceeding is dismissed.

~CJf· ~:h ..

Michael A. Lasher, Ji.
Administrative La~ Judge

1/ There is no contention or indication that the Labor
Department has acted oppressively or in bad faith in this matter.
2/ In view of this decision no ruling is made with respect to
VenBlack's motion to withhold Confidential Financial Information
from public disclosure and the same remains in a sealed envelope
in the official case folder.
·

1393

Distribution:
J. Edgar Baily, Esq., and George v. Gardner, Esq., 213 South
Jefferson Street, Suite 900, Roanoke, VA 24011 (Certified Mail)
James B. Crawford, Esq., Office of the Solicitor, u.s. Department
of Labor, 4015 Wilson Boulevard, Suite 400, Arlington, VA 22203
(Certified Mail)
Mr. Bobby L. Lawson·, Representative of Employees, VenBlack, Inc.,
Tams, Raleigh County, wv 25933 (Certified Mail>
/blc

1394

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
KAS COAL INC. I

Respondent

. SEP 12. 1985

CIVIL PENALTY PROCEEDINGS
:
:

.
.
.

Docket No. KENT 85-58
A.O. No. 15-14633-03503
Docket No. KENT 85-93
A.O. No. 15-14633-03505
Docket No. KENT 85-118
A.O. No. 15-14633-03506
KAS No. 1

Appearances:

Before:

DECISION APP·ROVING SETTLEMENT
Charles c. Kerz, Esq., . ·u.s • .Department of
Labor, Nashville, TN, for Petitioner;
Mr. Kenneth Graham, Louisville, KY, for
Respondent
·
Judge Maurer

These cases are before me upon petitions for assessment of
civil penalties under Sectiori 105(d) of the Federal Mine
Safety and Health Act of 1977 (the Act). Subsequent to their
opening statements at the hearing on August 7 , 1985 at
London u Kentucky u the parties jointly moved for approval of
a settlement agreement and dismissal of the cases . The
viol~tions in these cases . were originally assessed at a total
of $809 and the Respondent has agreed to remit the full amount.
I have considered the representations and documentation
submitted in these cases, and I conclude that the prof~ered
settlement is appropriate under the criteria set forth in
Section 110(i) of the Act.
WHEREFORE , the motion for ~pproval of a settlement is
GRANTED, and it is ORDERED that Respondent pay a penalty of
$809 within 30 days of .this decision. Upon payment, these
proceedings are DISMISSED.

Law Judge

1395

Distribution:
Charles c. Merz, Esq., Office of the Solicitor, u.s. Department
of Labor, 280 u.s. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
Mr. Kenneth P. Graham, 1220 Heyburn Building, Louisville,
KY 40203 (Certified Mail)

/db

1396

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SfP181985

DISCRIMINATION PROCEEDING

CHARLES J. ELLETT,
Complainant

Docket No. LAKE 85-34-D

v.

MSHA Case No. VINC CD 85-01

PEABODY COAL COMPANY,
Respondent

Marissa Mine

ORDER OF DISMISSAL
Before: .

Judge Steffey

A prehearing order was issued in the above-entitled
proceeding on February 5, 1985. Several exte.nsions of time
within which to reply to the prehearing order were thereafter granted because of complainant's poor health.
Counsel for complainant filed on September 16, 1985, a
request that the proceeding be dismissed because the relief
which he might obtain from a successful completion of this
proceeding would be inadequate in view of the fact that
complainant is unable to return to work because of his
physical condition.
I find that good cause has been shown for granting
the request to dismiss.
WHEREFORE 0 i t i s ordered :
The request to dismiss filed on September 16, 1985 , is
granted and the complaint filed in Docket No. LAKE 85-34-D
is dismissed.

~C. Pi~

Richard c. Steffev
~
Administrative Law Judge
Di stribution :
Ralph T. Stenger, Esq., P. 0. Box 511, 312 South Illinois
Street, Belleville, IL 62222 (Certified Mail)
Michael 0. McKown, Esq., and Mike Kafoury, Esq., Peabody
Coal Company, P . o. Box 373, St. Louis, MO 63166 (Certified Mail)

yh

1397

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISS.ON
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210

DOUGLAS COLEMAN,
Complainant

.

v.

DISCRIMINATION PROCEEDING
Docket No. WEVA 85-140-D

BLUECO SALES AND PROCESSING
COMPANY,
Respondent

HOPE CD 85-4

.
.

ORDER OF DISl-1ISSAL
Before:

Judge Kennedy

For good cause shown, it is ORDERED that complainant's
request to withdraw the captioned discrimination complaint
be, and hereby is, GRANTED and the matter DISfUSSED. It is
FURTHER ORDERED that the notice of hearing for Wednesday,
October 2, 1985, in Beckley, West Yirginia is VACATED and
the hearing CANCELED.

Joseph B. Kennedy
Administrative Law
Di~tribution :

Mr . Douglas Coleman , P . 0. Box 946, Iaeger, WV
(Certified Mail)

24846

Michael T . Heenan , Esq ., Smith, Heenan, Althern and Zanolli,
1110 Vermont Avenue, NW, Washington, DC 20005 (Certified
Mail)
dcp

1398

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMIN15TRATIVE LAW JUDGE5
333 W COI FA>. AVEN I.Jl. SUITE •OC·
DENVER. COl ORADO 80104

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

-.. :'

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-121-M
A.C. No. 45-00365-05514

v.

Republic Unit

HECLA DAY MINES, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Lasher

The parties have reached a settlement of the violation 1;
involved in the total sum of $225.00. MSHA's initial assessment
therefor was $300.00.
The Respondent is a medium-si2ed mine operator with a
commendable history of prior violations insofar as safetystandard infractions are concerned. Respondent has abated the
violative conditions in good faith and continues to reflect
concern over this matter, according to the Secretary.
The Secretary's motion for approval also indicates that
Respondent has acknowledged the problem" involved in the
underlying discrimination matter; that there have been ~no other
i ncidents similar in nature"; and that the Secretary has been
a ssured by Respondent 0 s management of its good faith in
safeguarding against future occurrences .
In the premises, it appears that the settlement serves the
best inte r ests of mine safety and the same is approved.
ORDER
Respondent o if it has not previously done so, is ordered to
pay $225 . 00 to the Secretary of Labor within 30 days from the
date of this decision.

~~/~~1/-

Michael A. Lasher, Jr.
Administrative Law Judge

1/ This penalty proceeding arises out of the Secretary's
partially successful prosecution of a discrimination matter, WEST
81-323-DM.

1399

Distribution:
Roch el le Kleinburg, Esq ., Office of th e Solicitor, U.S. Department of Labor , 8003 Federal Building, Seattle , WA 98174
(Certified Mail)
Michael B. White , Esq. , Hecla Mining Company , P . O. Box 320,
Wallace , ID 83873 <Cert i fied Mail>
/blc

1400

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

... ! .

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
RICHARD N. TRUEX,
Complainant,

v.
CONSOLIDATION COAL COMPANY,
Respondent

DISCRIMINATION PROCEEDING

..
..
...

Docket No. WEVA 85-151-D
MSHA Case No. MORG CD 85-2
McElroy Mine

DECISION
Appearances:

Before g

Howard K. Aqran, Esq., Office of the Solicitor,
u.s. Department of Labor, Philadelphia, Pennsylvania, for Complainant:
Karl T. Skrypak, Esq., Consolidation Coal
company, Pittsburgh, Pennsylvania, for
Respondent .

J udge Melick

This case is before me upon the complaint by the Secretary of Labor on behalf of Richard N. Truex, pursuant to
section 105Cc)(2) of the Federal Mine Safety and Health Act
of 1 977 0 30 O.S.C. § 801 et ~, the "Act." Mr. Truex
a l l eges herei n that he suffered a discriminatory loss of pay
in v iol at i on of section 105(c) (l ) of the Actl because of

lsection lOS<c>Cl> of the Act provides in part that 11 [n]o .
person shall •• • discriminate against • • • or cause dis•
crimination against . • • or otherwise interfere with the exercise of the statutory rights of any miner • • • in · any
• • • mine subject to this Act • • • because of the exercise
of such miner • • • on behalf of himself or others of . any
statutory right afforded by this Act."

1401

his participation as a representative of miners at a postinspection conference under section 103(f) of the Act.2 A
motion to dismiss filed by the Consolidation Coal Company
(Consol) on the grounds that the complaint had been untimely
filed was denied by interlocutory decision dated May 17, 1985
(Appendix A).
In order for the Complainant to establish a prima facie
violation of section 105(c)(l) of the ~ct, he must prove by a
preponderance of the evidence that Mr. Truex engaged in an
activity protected by that section and that he suffered discrimination that was motivated in any part by the protected
activity. Secretary ex rel. David Pasula v. Consolidation
Coa.l Company, 2 FMSHRC 2786 (1980), rev'd on other grounds
sub nom Consolidation Coal Company v. Marshall, 663 F.2d
1211 (3d Cir. 1981). See also Boitch v. FMSHRC, 719 F.2d 194
(6th Cir. 1983), and NLRB v. Transportation Management
Corporation, 462 u.s. 393 (1983), affirming burden of proof
allocations similar those in the Pasula case.
The essential facts in this case are not in dispute.
Richard Truex was, during relevant times, a member of the
Union Local 1638 Safety Committee (under the United Mine
Workers of America) chaired by Local President, Richard E.
Lipinski. On August 27, 1984, an inspector for the Federal
Mine Safety and Health Administration (MSHA), an authorized
representative of the Secretary, telephoned Consol's Mine
Safety Director, Torn Olzer, to inform him that he would be
arriving at the mine at approximately 9:30 the next morning
for what has been agreed was to be a section 103(f} posti nspection conferenceo Olzer later advised Truex of MSHA 'S
p lans and u in turn u Truex told Lipinski. It is not disputed
t hat Lipinski u on behalf of the union, then asked Truex to
a ct as representative of miners at the conference.
At 7:50 the next morning Truex told Olzer that he~ would
be the union representative for the conference . Olzer
r esponded that since no inspector was then at the mine Truex
would have to go to work with his regular crew on the 8:00
a .m . to 4:00 p.m. shift . Truex then asked if he could work
2section 103(f) of the Act provides in part that "a representative of the operator and a representative authorized by his
miners shall be given an opportunity to accompany the Secretary or his authorized representative during the physical
inspection of any coal or other mine· • • • for the purpose of
aiding such inspection and to participate in pre- or postinspection conferences held at the mine • . • • " That sect ion
also provides that "the representative of mines who is also
an employee of the operator shall suffer no loss of pay
during the period of the participation in the inspection • . •

1402

II

until the MSHA inspector arrived. Olzer responded that
Consol's policy was to obtain miners' representatives from
the area an inspector visits. Truex then asked if he could
work in the "Bottom" so· that he could be available for the
inspection. Olzer refused.
It is not disputed that Truex at this point stated that
he· was on "union business" because he believed that he would
otherwise have been unable to attend the post-inspection
conference as the representative of miners. Olzer told him
that if he was. on "union business", he would not be permitted
to perform any work that day.3 It is not disputed tha~
Truex performed no "union business" that day 6ther than that
related specifically to the section 103(f) post-inspection
conference.
The MSHA inspector arrived around 9:20 a.m. and Truex
accompanied him for the 1-1/2 hour conference. At the conclusion of the conference Truex asked to go to work for the
remainder of the shift. Olzer refused the request. Consol
has paid Truex at his regular rate of pay for only the 1-1/2
hour conference. · Accordingly he seeks compensation in this
case only for the remaining 6-1/2 hours of the shift he would
have worked but for .his assumption of "union business" and
the related refusal of Consol to allow him to return to work.
Consol argues that under the National Bituminous Coal
Wage Agreement of 1981 once Mr. Truex declared himself to be
on "union business" he was no longer under its direction or
contr ol and that it therefore had no obligation to pay him
for his subsequent activities . Consol further argues that it
did not have to accept Mr . Truex as a representative of
miners on the day i n question but could have complied with
section 103(f) of the Act by giving any one of the approximately 130 miners then working the opportunity to accompany
t he i nspector during the conference at issue.
Section 103(f) of the Act provides, as relevent, that
wa representative authorized by his miners shall be given
an opportunity to accompany the • •• [inspector] •
during the physical inspection of any coal .
mine • • •
for the purpose aiding such inspection and to participate in
pre- or post-inspection conferences held at the mine."
[Emphasis added] Since it is not disputed in this case that
the post-inspection ·conference which Mr. Truex attended was a
o

o

•

•

3nunion business" is an unpaid leave of absence recognized in
the applicable collective bargaining agreement, i.e., Article
XVII section (1) of the National Bitimunimous Coal Wag~
Agreement of 1981.
~-.

1403

conference within the meaning of section 103(f) of the Act it
is clear from the above language that it is the miners and
not the mine operator, who authorize or designate a representative for the purpose of participating in such a conference. There is no statutory ambiguity on this point and
the plain meaning must prevail.
Consol nevertheless claims that the failure of Mr.
Truex to have complied with the filing requirements under 30
C.F.R. Part 40 entitled it to deny him the right to participate as a representative under section 103(f) • . The same type
of claim has, however, already been rejected by the Commission in a case brought by this same operator in Consolidation
Coal Company v. Secretary and UMWA, 3 FMSHRC 617 (1981).
That decision was not appealed by Consol. In the case at
bar, just as in the cited case, Consol makes no claim that it
lacked a basis for believing that the purported representative, Mr. Truex, was not in fact an authorized miner representative. For the reasons stated in the cited decision the
claim at bar is also rejected.
Within this framework I find that Consol did in fact
discriminate against Mr. Truex in denying him the statutory
right to act as the "authorized" representative of miners
under section 103(f) without in effect compelling him to
first declare himself to be on "union business". Pasula,
supra. Because Consol thereby so compelled Mr. Truex to go
on "union business" he was denied the opportunity to return
to his regular work shift upon the completion of his
activities as the representative of miners. I find
accordingly t hat Mr o Truex i s entitled to damages under
s ection 1 05 (c )(l ) including wages lost for the remainder of
h is work shift and i nterest .
DAMAGES

In accordance with the stipulations submitted in this
case Richard Truex is entitled to back pay in the amount of
$92.07 for the 6-l/2 hour period on August 28, 1984, during
which he was unlawfully denied the opportunity to work and
interest on that amount of $7.81 .
CIVIL PENALTY

In light of the clear and unambiguous language of
section 103(f) of the Act that the miners representative
shall be "authorized by his miners" and not by the mine
operator ·and the previous unsuccessful litigation on this
issue brought by this same operator before this Commission I
find that Tom Olzer in this case knew or should have known,

1404

after he was informed that Mr. Truex was authorized to act as
the representative of miners for the purposes of the subject
conference, that he was violating section 105(c) of the Act
when he denied him that opportunity without, in effect,
requiring him to first assume a non-pay status on "union
business". Since Mr. Olzer as Consol's Mine Safety Director,
was an agent of the operator the violation was the result of
operator negligence. Secretary v. Ace Drilling Company, 2
FMSHRC 790 {1980).
I find that the violation was also serious in that it
could be expected to have had a chilling'effect upon persons
willing to act as representatives of miners thereby seriously
diminishing the effectiveness of section 103(f) and indeed of
enforcement under the Act in general. In assessing a penalty
herein I have also considered that the mine operator is large
in size and has a moderate history of violations·. No evidence has been presented to indicate that Consol has violated
section 105(c} within the previous 2 year period under facts
similar to those herein. The violative condition has not
been abated since Mr. Truex has not been paid for his lost
wages. Under all the circumstances I find a penalty of $600
to be appropriate.
ORDER
Consolidation Coal Company is hereby ordered to pay
Richard Truex the sum of $99.88 within 30 days of the date of
this decision. Consolidation Coal Company s further ordered
to pay to the Department of Labor a civil p alty of $600
within 30 days of the date of this decision

G
A

Distribution:
Howard K. Agran, Esq., Office of
elicitor, U.S. Department of Labor, 14480 Gateway Build' , 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail>
Karl T. Skrypak, Esq., Consolidation Coal Company, Consol
Plaza, Pittsburgh, PA 15241 (Certified Mail)
rbg

1405

·.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Appendix A

May 17, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
BILLY DALE WISE, and
LEO E. CONNER,
Complainants

v.

..:
•

DISCRIMINATION PROCEEDINGS

0

:
:

Docket No. WEVA 85-148-D
MSHA Case No. MORG CD 84-16

.

Docket No. WEVA 85-149-D
MSHA Case No. MORG CD 84-19

.:

Ireland Mine

:

DISCRIMINATION PROCEEDINGS

:

Docket No. WEVA 85-151-0
MSHA Case No. MORG CD 85-2

:

CONSOLIDATION COAL COMPANY,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMININSTRATION (MSHA) ,
ON BEHALF OF
RICHARD N. TRUEX,
Complainant

v.

CONSOLIDATION COAL COMPANY,
Respondent

:

.
.
.•
.

McElroy Mine

.
•
0

DECISION DENYING MOTION TO DISMISS
APPEARANCES :

Before :

Covette Rooney v Esq., u.s. Department of Labor,
Office of the Solicitor, Philadelphia,
Pennsylvania, for Complainants:
Karl To.... ·Skrypak , Esq. u Consolidation Coal
Companyu Pittsburgh 6 Pennsylvan ia Q fo r ,
Respondent.

Judge Melick

These proceedings are before .me upon Motions to Dismiss
fi led by the Consolidation Coal Company (Consol) in which it
is alleged that the complaints in ...these cases·· were filed
untimely with this Commission. Preliminary hearings were
held in accordance with Rule 12(d) of the Federal Rules or
Civil Procedure upon the request_. by Consol for disposition of
the motions before trial on the merits. At hearing Consol

1406

amended its motion to request summary decisions under Commission Rule 64. 29 C.F.R. § 2700.64. The facts underlying the
issues before me are not in dispute.
DOCKET NO. WEVA 85-148-D
The individual Complainant in this case, Billy D. Wise,
filed a timely complaint of discrimination with the Secretary
of Labor on July 30, 1984, based upon his allegation of a
discriminatory loss of pay on July 16, 1984. The Secretary
did not however file his complaint with this Commission on
behalf of Mr. Wise until March 26, 1985, nearly 8 months
later. The· Secretary informed Mr. Wise of that filing by
letter dated April 24, 1985.
The Secretary acknowledges that he did not file the
complaint in a timely manner but sets forth circumstances to
explain that untimeliness. Counsel for the Secretary proffered without contradiction that the Philadelphia Regional
Solicitor's Office (which represents the Secretary in this
matter) did not receive the case file from the Mine Safety
and Health Administration (MSHA> for its legal determination
until September 28, 1984. Inasmuch as the case purportedly
involved an issue of ".first impressionu the ~egional Solicitor requested an opinion from the National - Solicitor's
Office on November 28, 1984. That opinion, to proceed with
the case before this Commission, was issued on December 10,
1984 and was received by the Regional Solicitor's Office on
December 20 q 1984 o
The designated trial attorney in the Regional SolicOffice thereafter , on December 26, 1984, forwarded the
case file to the Office of Assessments within the Department
of Labor for a civil penalty evaluation needed to comply with
Commission Rule 42Cb), 29 _.c.F.R. § 2700.42(b). The requested
evaluation was returned from the Office of Assessments to the
Philadelphia Solicitor's Office on March 15, 1985 and the
complaint at bar was filed with this Cqmmission on March 26 ,
1 985 o There was an admitted breakdown . in procedures within
t he Department of Labor in failing to give written notice to
Mr . Wise upon the Secretary's final determination (on
December 10, 1984) that discriminat~o~ had occurred.
i tor ~ s

DOCKET NO. WEVA 85-149-D
The individual Complainant in this case, Leo E.
Conner, filed a timely complaint of discrimination with the
Secretary of Labor on August 16 ·; - 1984, based upon his allegation of a discriminatory loss of pay on July 19, 1984. The

t407

Secretary did not file his complaint with this Commission on
behalf of Mr. conner until March 28, 1985, more than 7 months
later. The Secretary informed Mr. Conner of that filing by
letter dated April 24, 1985.
The Secretary again acknowledges that he did not file
the complaint in a timely manner and sets forth similar circumstances to explain that untimeliness. Counsel for the
Secretary proferred that the Philadelphia Solicitor's Office
did not receive the case file from the MSHA for its legal
determination until September 25, 1984. Since this also
purportedly involved an issue of "first impression" the
Regional Solicitor requested an opinion from the National
Solicitor's Office on November 28, 1984. A response was
obtained from that office on December 20, 1984 in which final
authorization was received to proceed with the case before
this Commission.
The designated trial attorney in the Philadelphia Solie-.
itor's Office thereafter, on December 26, 1984, forwarded the
case file to the Office of Assessments· within the Department
of Labor for a civil penalty evaluation needed to comply with
Commission Rule 42(b). The file was returned from the Office
of Assessments to the Philadelphia Solicitor'.s Office on
March 15, 1985 and the complaint at bar was -filed with this
Commission on March 28, 1985. There was again an admitted
breakdown in procedures within the Department of Labor in
failing to notify Mr. Conner by letter upon the final determination by the Secretary's representative (on December 10,
1 984 ) that d i scrimination had occurred.
DOCKET NO. WEVA 85-151-D

.

The individual Complainant in this case, ~ichard Truex,
filed a timely complaint of discrimination with the Secretary
of Labor on October 10·0 1984 0 based upon his allegation of a
discriminatory l oss of pay on August 2-8, 1984. The Secretary
did not however file his complaint on ~ehalf of Mr. Truex
with this Commission until April 2, 1985, nearly 6 months
l ater. The Secretary informed Mr . Truex of that filing by
l etter dated April 11 , 1985.
The Secretary again acknowledges that he did not file
the complaint in a timely manner and ...sets for.:th similar circumstances to explain that untimeliness. Counsel for the
Secretary proferred that the Philadelphia Solicitor's Office
did not receive the case file from MSHA for its legal determination until December 20, 1984. -·That office decided on

1408

January 8, 1985 to proceed with this case before this Commission and forwarded the case file to the Office of Ass.e ssments
for a civil penalty evaluation needed to comply with Commission Rule 42(b). The file was returned from the Office of
Assessments to the Philadelphia Solicitor's Office on
March 18, 1985 and the complaint at bar was filed with this
Commission on April 2, 1985. There was again an admitted
breakdown in procedures within the Department of Labor in
failing to notify Mr. Truex by . letter upon the final determination by the Secretary (on January 8, 1985) that discrimination had occurred.
Analysis
Consol argues that the Secretary's delays in filing
these complaints with this Commission violates the provisions
of section 105(c) of the Act. Section 105(c)(3) provides in
part that "within 90 days of the receipt of a complaint filed
[under section 105(c)(2}] the Secretary shall notify, in
writing, the miner, applicant for employment, or representative of miners of his determination whether a violation has
occurred." Section 10.5 ( c > <2 > provides that upon the Secretary's determination that section 105(c) has. been violated
"he shall immediately file a complaint with the Commission,
with service upon the alleged violator, and ·-the miner, applicant for employment, ·or representativ~ of miners alleging
such discrimination [emphasis added]." Consol also alleges
that these filing delays were in violation of Commission Rule
41C a >u 29 C.F.R. § 2700.4l(a), which requires that a
c omplaint of discrimination "shall be filed by the Secretary
within 30 days after his written determination that a viola. t ion has occurred." Consol concedes that it did not suffer
any legal prejudice as a result of the cited del~ys but nevertheless asserts that the cases should be dismissed for
untimely filing. .
··
The Secretary admits the filing ~elays but suggests
that these delays were attributable to the heavy caseload in
his office and a manpower shortage. He also claims that some
of the delays were attributable to the ·procedures now
required by amended Commission Rule 42_, 29 C.F.R. §2700.42.
Commission Rule 42 as amended on February 2, 1984 requires
the Secretary to include in his complaint filed with the
Commission a specific proposed civil.~enalty .and the reasons
in support thereof. The Secretary represents~ that he is now
studying various methods for shortening his procedures for
proposing civil penalties in discrimination cases. The
Secretary argues that for the above reasons the delays in
these cases were excusable.

1409

The Secret~ry further argues that his tardiness should
be excused because dismissal of these cases would only hurt

the individual complainants he represents -- contrary to the
congressional intent. The legislative history relevant to
section 105(c) reads as follows:
"The Secretary must initiate his investigation
within 15 days of receipt of the complaint, and
immediately file a complaint with the Commission,
if he determines that a violation has occurred.
The Secretary is also required under [section
105(c)(3)] to notify the complainant within 90
days whether a violation has occurred. It should
be emphasized, however, that these time frames
are not intended to be jurisdictional. The
failure to meet any of them should not result in
a dismissal of the discrimination proceeding; the
complainant should not be prejudiced because of
the failure of the Government to meet its time
obligations."
S. Rep. No. 181, 95th Cong., 1st Session 36 (1977), reprinted
in 1977 u.s. Code Cong. & Ad.~' at 3436 • .

.

Within this framework I am compelled to find that the
Secretary's delays in filing these complaints do not warrant
dismissal of these cases. I do not find any evidence that
the delays were caused by bad faith and it appears that the
Secretary's tardiness was caused in part by his limited staff
and heavy caseload. In addition it would be totally inappropriate to prejudice the individual complainants in these
c ases (who have not caused the delays) because of the Secret ary ; s tardiness. Finally, since Consol concedes herein that
it did not suffer any legal prejudice by the delays · those
delays are accordingly harmless.! Under t e circumstances
the motions to dismiss· <and/or motions for summary
cision)
are deniedo
-

lNo request has been made for sanctions solely against the
Secretary for his acknowledged tardiness. However consideration could be given in any civil penalty assessment for any
additional costs to Consol attributable to the delays •

.1410

Distribution:
Covette Rooney, · Esq., Linda M. Henry, Esq., and Howard K.
Agran, Esq., Office of the Solicitor, u. S. Department of
Labor, 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Karl Skrypak, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
rbg

1411

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 23, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALT~
ADMINISTRATION (MSHA),
Petitioner
v.

MISSOURI GRAVEL CO.
Respondent

.. .

CIVIL PENALTY PROCEEDING
Docket No. CENT 85-22-M
A. C. No. 23-00712-05501
Docket No. CENT 85-23-M
A. C. No. 23-00712-05502
LaGrange Plant No. 3
Docket No. CENT 85-30-M
A. C. No. 23-00712-05503
LaGrange Plant No. 1

DECISION APPROVING PENALTIES
Before:

Judge Merlin

On June 26, 1985, I ordered the Solicitor t~ furnish information sufficient to justify the assessment of the proposed
penalties for the twenty-nine violations involve~ in these
matters. The operator has paid the proposed penalties totalling
$1,638. The Solicitor recognizes that this payment is not
determinative of how these cases should be treate~. However ~
because the operator did not answer ~ the Solicitor argues that a
s how cause order should be i ssued. The Solicitor recognizes that
t he operator who has paid, will not respond to th~ show cause
order . Therefore, the Solicitor expects the operator to be held
in default, relieving the Solicitor of the responsibility to
j ustify the proposed penalties in a settlement motion .
l am wel l aware of the Commission ' s procedural regulations
r egarding show cause and default orders. Howeverp I believe that
once a penalty petition is filed, the Commission's jurisdiction
attaches and i t has the authority and responsibility to approve
proposed penalties. Indeed, the Solicitor's own ~etter dated
May 22 ~ 1985, specifically states that he presumes payment of the
penalties by the operator must be approved by the Commission.
The Commission could not do this if it were to foilow the Solicitor's proposed charade of meaningless show cause and summary
default orders. Settlement motions have been filed _by Solicitors
in numerous cases where the operator paid the assessments before
an answer. The Solicitor's motion to reconsider is therefore
DENIED.

1412

Since however these penalty petitions were filed several
months ago, I do not believe their dispostion should be further
delayed. In this instance, therefore, I have reviewed all the
citat ions and pursuant to this review, have determined that the
proposed penalties are appropriate under the Act and therefore
approve them. The Solicitor should not view this as a precedent
for not filing the required motions.
The operator having paid, this case is DISMISSED.

Paul Merlin
Chief Administrative Law Juqge
Distribution:
Robert s. Bass, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 2106, 911 Walnut Street, Kansas City, MO 64106
(Certified Mail)
Mr. John R. Fierke, Vice President, Missouri Gravel Co., R. R. 1,
Hannibal, MO 63401 (Certified Mail)
/gl

1413

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 2 3 1985
RAE JEWELL BEAVER,
Complainant

v.

..
:
:

CEDAR COAL COMPANY,
Respondent

DISCRIMINATION PROCEEDING
Docket No. WEVA 85-100-D
MSHA Case No. HOPE 84-17
Surface Mine

ORDER OF DISMISSAL
Appearances:

Before:

PaulK. Reese, Esq., UMWA, Charleston, West
Virginia, for Complainant~
Joseph M. Price, Esq., Robinson & McElwee,
Charleston, West Virginia, for Respondent

Judge Melick

Complainant requests approval to withdraw her Complaint
in the captioned case upon the following agreement between the
parties hereto:
(1) That Cedar Coal Company policy provide that any
employee may, upon reasonable advance notice, review his/her
personnel file.
(2) That any job references relative to Rae Jewell
Beaver will be neutral, and any reference to the incident
involved in this complaint will be expunged from complainant's
f ileo
( 3) That Cedar Coal Company will provide drillers with
either transportation or communication sufficient to meet all
applicable safety and health statutes and regulations.

Under the circumstances h rein, permissi n to withdraw
t he Complaint is granted. 29 .F R. § 2700.11
The case is
therefore dismissed.

Distribution:
PaulK. Reese, Esq., UMWA, 1300
Box 1313, Charleston, WV 25325

Boulevard, East, P.O.
fied Mail)

Joseph M. Price, Esq., Robinson & McElwee, P.O. Box 1791,
Charleston, WV 25326 (Certified Mail)
rbg

1414

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH ADMI NISTRATION (MSHA) 1
Petitioner

Docke t No . KENT 84- 184
A. C. No. 15- 13881-03528
Docket No. KENT 84- 196
A. C. No . 15-1 3881- 03530

v.
PYRO MINING COMPANY ,
Respondent
:

Docket No . KENT 84-238
A. C. No . 15-13881-03532
Pyro No. 9 Slope Mine

DECISION
Appearances :

Thomas A. Grooms , Esq . , Office of the Solicitor,
u. S . Department of Labor, Nashville , Tennessee ,
for Petitioner;
William Craft, Manager of Safety, Pyro Mi ning
Company , Sturgis , Kentucky, for Respondent .

Bef ore :

Judge Steffey

Completion of the Record
A hearing in the above- entitled pr oceeding was held on
February l2 q 1985 u i n Evansville , Indiana, under section
l 05(d) u 30 UoS . Co § 815{d) u of t he Federal Mine Safety and
He a l t h Act of l 977 u pursuant to a notice of hearing issued
January 15, 1985. An unusually heavy snowstorm occurred duri ng the afte rnoon and night preceding the hearing so that respondent 9s witnesses were unable to be · present at the hearing
and i t was very doubtful if the roads would be clear enough
f or them to be present to testify on the day following the
heari ng o Therefore, I agreed that the parties could subsequently obtain a deposition of any witness who was unable to
appear at the hearing and it was agreed that t he deposition
would be used as a supplement to the record for the purpose
of making findings of fact and deciding the issues in this
proceeding (Tr . 190).
The deposition r eferred to in the precedi ng paragraph
was taken on May 23 , 1985, and the typed deposition was received by me on July 25, 1985. The parties submitted only
one exhibi t in conjunction with the deposition and i t was
marked as Exhibit C. The parties inadvertently overlooked
the fact that I had received in evidence at the hearing Respondent ' s Exhibits A through F. Consequently ·, 'there is

141Q

J ,/

already in evidence as Exhibit C a one- page document consisting of page No • .254 from MSHA ' s inspection manua l.
There are
frequent references to the duplicat e Exhibit C in the parties'
deposition.
If I were to redesignate Exhibit C accompanying
the deposition as Exhibit G so as to eliminate the duplicate
marking of two different exhibits with the letter "C", the
many references in the deposition to Exhibit C would also
have to be changed .
On the other hand, page 254 of the inspector's manual , which was des i gnated as Exhi bit Cat the
hearing , is referred to in the transcript of the hearing only
in the index o f exhibits and on page 80 of the transcript .
Therefore, the simplest way to eliminate the repetitious use
of the letter "C" for identifying two exhi bits . is to redesignate page 254 from the inspection manual as Exhibit G and corr ect the index and page 80 of the transcript to show that
page 254 of the inspector's manual is Exhibit G and tore ceive in evidence as Exhibit c the drawing which was submitted
with the parties' deposition.
For the reasons given above, the excerpt from MSHA's inspection manual having at the bottom of that excerpt a Roman
numeral "II" and the number " 254 " is redesignated as Exhibit
G and is received in evidence as Exhibit G. The necessary
changes will physically be made on the exhibit and on the
index to the transcript. of the hearing.
Page 80 of the
transcript will also be corrected to show the marking and
receipt in evidence of Exhibit G on that page instead of Exhibit c.
The drawing of the No . 4 Unit of Pyre's No. 9 Sl ope
Mine, prepared by Pyre's witness Tom Hughes, is received in
evidence as Exhib it C and the parties ' deposition of May 23 ,
l 98 5 f will be considered as additional transcript of the
wi tnesse s who testified in this proceeding 9
References to the transcript of the _hearing will be
shown as "Tr.
" in this decision and references to the
deposition will b e shown as "Dep .
"
Issues
The issues in a civil penalty proceeding are whether
v iolations of the mandatory health and safety standards occurred and , if so, what civil penalties should be assessed
based on the six criteria listed in section llO(i) of the
Act.
Counsel for the Secretary filed his posthearing brief
on August 26, 1985, and Pyre's representative filed his
posthearing brief on August 28, 1985 .
The arguments made
by the parties are hereinafter considered.

14 16

CONSIDERATION OF PARTIES' ARGUMENTS
DOCKET NO. KENT 84-184
The proposal for assesment of civil penalty filed in'
Docket No. KENT 84-184 seeks to have penalties assessed for
alleged violations of section 75.400 and section 75.503.
Both violations were alleged in citations written under section 104(a) 1/ of the Act in conjunction with an order of
withdrawal issued under section 107(a) 2/ of the Act.
Findings of Fact
1.
Imminent-danger Order No. 2338837 was written after
the inspector had obtained a reading on his methane detector
indicating the presence of 2.3 percent methane at the working face of the No. 2 entry (Tr. 34; Exh. 2). The inspector
issued Citation No. 2338839 alleging a violation of section
75.503 3/ because a cable had been ripped out of a splice
1/

Section l04(a) provides in pertinent part:
If, upon inspection or investigation, the Secretary
or his authorized representative believes that an operator of a coal or other mine subject to this Act has violated this Act, or any mandatory hea~th or safety standard, rule, order, or regulation promulgated pursuant
to this Act, he shall, with reasonable promptness, issue
a citation to the operator. * * *
2/ Section 107(a) provides :
If , upon any inspection or investigation of a coal
or other mine which is subject to this Act, an authori zed representative of the Secretary finds that an imminent danger exists , such representative shall determine
the extent of the area of such mine throughout which
the danger exists, and issue' an order requiring the ·
operator of such mine to cause ali persons, except those
r eferred to in section l 04(c) , to be withdrawn from, and
to be prohibited from entering, such area until an authorized representative of the Secretary determines
that such imminent danger and the conditions or practices which caused such imminent danger no longer
exists . The issuance of an order under this subsection
shall not preclude the issuance of a citation under section 104 or the proposing of a penalty under section 110.
3/ Section 75.503 provides that "[t]he operator of each coal
mine shall maintain in permissible condition all electric face
equipment required by §§ 75.500, 75.501, 75.504 to be permissible which is taken into or used inby the last open crosscut
of any such mine."

1417

box on a loading machine which was sitting close to the face
where the high reading of methane had been obtained. The
loading machine also had an opening in excess of .004 of an
inch between the cover and the frame of the forward/reverse
electrical .compartment (Tr. 38; Exh. 4).
The inspector issued
Citation No. 2338840 alleging a violation of section 75.400 4/
because loose coal had been allowed to accumulate along the ribs of the Nos. 5, 6, and 7 entries up to 1 foot in depth
and in several room necks (Tr. 19; 104; Exh. 5). The inspector prepared Exhibit 6 to show where the coal existed.
The
coal is depicted by small dots which appear on Exhibit 6 in
two room necks on the right side of No. 7 entry and in one
room neck on the left side of No. 1 entry (Tr. 17). The room
necks were from 8 to 10 feet deep and 20 feet wide and were
filled with .. lo'ose coal.
Loose coal had also been allowed to
accumulate in large quantities in the crosscut between Nos.
6 and 7 entries and in the No. 7 entry just inby Spad No.
1523 as shown on Exhibit 6 (Tr. 18; 22).
2.
The inspector wrote the words "stored coal" on the
right side of Exhibit 6. He stated that he made that entry
on the exhibit because Pyro's safety manager, Tom Hughes,
who accompanied him on his inspection, stated that Pyro had
permission to store the coal along the ribs and in room
necks during the first two shifts and then the stored coal
was taken out of the mine on the third shift. The reason
given by Hughes for storing the coal was that Pyro had a
raw-coal contract at that time which required Pyro to deliver
the purest coal which could be picked up by the loader.
After the loader had picked up all the coal i t could while
trying to avoid getting into draw rock or fire clay, a scoop
f ollowed and scraped up coal containing draw rock and fire
clay and stored i t along the ribs and in room necks (Tr. 16;
2 4; 52 ; 56;. 8 9) • The conveyor belt was removed from the
regular stock pile when the stored material containing rocks
and fire clay was being transported out of the mine (Dep.
28)
0

3. Although Hughes told the inspector that the stored
coal cited by the inspector as coal accumulations was 90 percent rock, the inspector stated that i t appeared to' be 90
percent coal to him (Tr. 21; 56-57). The inspector collected
two samples of the stored coal and the laboratory analyses ·
of those samples indicated that they were 22 and 20 percent
incombustible, respectively, whereas section 75.403 requires
4/ Section 75.400 provides 11 [c]oal dust, including float
coal dust deposited on rock-dusted surfaces, loose coal, and
other combustible materials, shall be cleaned up and not be
permitted to accumulate in active workings, or on electric
equipment therein."

1418

intake entries like those in which the samples were taken, to
be rockdusted so as to have an incombustible content of 65
percent {Tr. 64; 96; Exh. 9). The inspector, however, made
no attempt to take a sample which would contain rocks and the
inspector agreed that he took the dust sample in the usual
manner which involved passing the coal dust through a sieve
which would not have permitted rocks to pass through the
sieve into the coal collected for the purpose of making a
laboratory analysis (Tr. 91; 104-105). The inspector insisted
that the stored material contained entirely too much coal to
be treated as rocks (Tr. 92). Hughes testified that the
stored material was processed in Pyre's preparation plant
and that the resulting coal was sold (Dep. 29-30}.
4. As indicated above, the loose coal accumulations
were among the hazards which the inspector took into consideration when he issued imminent-danger Order No. 2338837 at
the time he obtained a methane reading of 2.3 percent at the
face of the No. 2 entry. The other hazard which the inspector took into consideration was the aforementioned violation
of section 75.503 alleged in Citation No. 2338839 because
the missing cable and light on the right side of the loading
machine and the opening of more than .004 of an inch in the
control panel supplied an ignition source for the methane
accumulation which the inspector believed was approaching
the explosive range of 5 percent {Tr. 39; 47; 60; 100-101}.
Citation No. 2338839 3/23/84 § 75.503 (Exhibit 4)
The violation of section 75.503 alleged in Citation
No. 2338839 was that the loading machine had an opening in
excess of .0 04 of an inch between the cover and the frame
of the forward/reverse electrical compartment and there was
no conduit and cable to one light and a splice box (Finding
No. l above). Pyre's brief does not deny that those openings existed and the loading machine operator testified that
he was aware that the light was not burning but that he did
not know why it failed to work (Tr. 126) . Pyre's brief
(pp . 6 and 7 ) mixes its discussioh of Citation No . 2338838 ,
alleging a violation of section 75.503 , with its discussion
of Citation No. 2338839, alleging a violation of section .
75.308. Most of that discussion pertains to the violation
of section 75.308 which is hereinafter evaluated under Docket No. KENT 84-196. A portion of Pyre's defense to the
violation of section 75.503 is intertwined with its argument that the loading machine involved was not situated in
a "working place" which is defined in section 75.2(g) (2) as
"the area of a coal mine inby the last open crosscut."
Section 75.503 is quoted in full in footnote 3 on page 3
above and that section requires equipment to be permissible
"which is taken into or used inby the last open crosscut".

1419

The Commission long ago considered and rejected the argument that a violation of section 75.503 may not be cited un-.
less the equipment involved is located inby the last open
crosscut. In Solar Fuel co., 3 FMSHRC 1384 (1981), the Cornmission held that all MSHA has to prove with respect to showing that a violation of section 75.503 occurred is that there
is an intent to take equipment inby the last open crosscut.
The Commission stated that the emphasis is not on where the ·
equipment is located at the time of the inspection, but
whether the equipment will be taken inby the last open crosscut. The Commission pointed out that the purpose of the permissibility standard is to assure that equipment will not
cause a mine explosion or fire. Therefore, the Commission
stated that section 75.503 applies not only to equipment
which has been taken inby the last open crosscut at the time
it is inspected, but also to equipment which is intended to
be or is habitually taken or used inby the last open crosscut, even if the inspection actually occurs when the cited
equipment is outby the last open crosscut.
In this instance, the loading-machine operator testified that he had just loaded at least one shuttle car of
coal at a point which was 15 feet fr9m the working face and
had backed up in position to load another shuttle car when
the inspector found the permissibility violation of section
75.503 (Tr. 128-129). There can be no doubt but that the
loading machine cited by the inspector was intended to be
used inby the last open crosscut and that it was properly
cited by the inspector for a violation of section 75.503.
Therefore, I find that a violation of section 75.503 occurred . Pyre's brief (p. 2) also makes some arguments
about the nonserious nature of the violation • . Those arguments will subsequently be considered when r · discuss the
c riterion of gravity in assessing a civil penalty.
Citation No. 2338840 3/23/84

§

75.400 (Exhibit 5)

Citation No. 2338840 alleged a violation of section
7 5. 400 because loose coal had been allowed to accumulate
along the .ribs of Nos . 5, 6, and 7 entries up to 1 foot in
depth and in several room necks in piles 20 feet wide and
3 feet in depth (Finding No. 1 above). Pyre's brief {pp. 5
and 7) objects to the alleged violation of section 75 . 400 ·
for three reasons. First, Pyro claims that the samples of
the loose coal taken by the inspector were not representative. Second, Pyre argues that the inspector failed to
take a band· sample. Third, Pyre contends that the No. 4
Unit, where the accumulations were found, was in the Second
Main North area of the mine rather than in the Main West
area of the mine where the inspector understood the No . 4
Unit to be l ocated.

1420

In considering Pyre's objections to the violation of
section 75.400 based on the claim that the inspector ' s dust
sample was not representative of the type of materials he
found , it should be noted that the former Board of Mine Operations Appeals held in Kaiser Steel Corp. , 3 IBMA 489
(1974), that an inspector does not need to take a dust sample
in order to prove a violation . of section 75.400.
I am aware
of no Commission decision which has reversed the former
Board ' s holding.
Since Pyro does not deny that the accumulations existed, I could find that the violation occurred on
that basis alone and consider Pyro ' s arguments solely from
the standpoint of gravity in assessing a civil penalty.
I
shall, however, consider Pyre's arguments about the validity
of the representative samples because section 75.400 refers
to coal dust , float coal dust , loose coal and " other combustible materials " so that an operator can hardly be said
to have violated section 75.400 if the accumulations of
loose coal described in an inspector's citation are so predominately made up of draw rock and fire clay as to render
those materials incombustible as claimed on pages 7 and 8
of Pyro's brief .
The inspector agreed that the two samples he took of the
cited materials were almost entirely pure coal because the
rocks in the accumulations would not pass through the sieve
he used to collect the samples which he sent to the laboratory for analysis . The inspector also agreed that if he had
been able to include rock in the samples, the rock would
have resulted in a greater incombustible content than the
results of the analysis showed, which was in a range of from
20 to 22 percent incombustible (Tr. 105) p but the inspector
i nsisted that the materials he had cited as loose coal accumulations consisted of too much coal to be treated as if
·they were almost entirely made up of rocks (Tr. 92) o Since
both samples were obtained in intake entries, the incombustible content would have had to be at least 65 oercent incombustible in order to be exempt from .being cited as combustible accumulations (Tr. 96). While the inspector did
not take a sample from the No. 1 entry, he observed loose
coal in a room neck in the No. 1 entry which is a return
entry where the incombustible content is required to be 80
percent (Tr . 96; Exho 6; Depo 24) o
P.yro's claim that the accumulated materials described
in the inspector's citation were composed of too much rock
and fire clay to be considered combustible is not supported
by the testimony of either of Pyro's witnesses .
It is undisputed that the material which was piled along the ribs
of the Nos. 5, 6, and 7 entries and in the room necks shown
on Exhibit 6 were the materials which were scraped up by
the scoop after the loading machine had removed the choice
coal from the mine for sale without having to be passed

1421

through Pyro's processing plant. The inaccuracy of Pyro's
contention that the accumulations stored along the entries
and in room necks were incombustible is demonstrated beyond
any doubt by the following testimony of the loading-machine
operator (Tr. 150-151):
A Well, Pyro was wanting us to load ash- free
coal, the best we can. In order to do that, is to
· keep my loader head from getting down in that soft
fireclay and, you know, scooping it up.
And that's what they mean by trying to
keep my head up--try to stay, you know, just above
it and not get as much-- get as least amount of
fireclay as you can get by with.
Q So, really, what you're telling me is ·
that you don't go back and drop it any lower
than that.

A I-- well , I try to keep it to grade, more
or less, is what I always try to do .
Q

But that coal is taken on out and sold.

A

Right.

Q And so no product that ' s picked up by
the loading machine is stockpiled?
A
Q
scoop .

A

No.

The stockpiling i s done solely with the
Right.

Q Which deliberately picks up the fireclay
and coal .

A Well, even the scoop--they don't want
the scoops to get the fireclay either, if they
can prevent it, but it's just hard not to .
The testimony of Pyro's safety manager also shows that
the coal cited by the inspector as combustible accumulations
were not primarily composed of rocks and fire clay (Dep. 29):
Q But the material that you stored in the
room neck that Mr. Dupree (the inspector] found ,
you did have to put through a pro"cess to separate
the coal out from the incombusti ble material, is
that correct?

1422

A

Yes, sir .

Q And were you then able to use that same
coal in your raw coal contract or did you do something else with that coal?
A

No.

That coal could then be marketed.

The above testimony of Pyre's witnesses support a finding that , while the inspector ' s samples may not have been
· representative of all of the materials which he found a l ong
the ribs and in the room necks, those materials were also
composed primarily of coal because they had been gathered by
a scoop operator ~ho had been instructed to gather up as
little fire clay and rocks as possible .
If the coal had been
as incombustible and full of rocks as Pyro argues it was in
its brief, it would not have been economical to run the coal
through the processing plant .
The Commission's very recent decision in Black Diamon d
Coal Mining Co., 7 FMSHRC
, August 5, 1985, rejected an
argument almost identical to the one made by Pyro in this
proceeding.
In the Black Diamond case , the operator ' s fore man testified that coal accumulations cited by the inspector
were 80 percent rock and the remaining 20 percent was coal.
The foreman also testified that the accumulat ions were so wet
that when he grabbed a handful of it and squeezed it, the
material ran through his fingers.
The Commission rejected
Black Diamond ' s argument that the accumulations were not combustible by stating, among other things , as follows (p . 5):
Even if , as Black Diamond asserts, the accumulation was damp or wet , it was still combustible o
For example ~ in the case of a fire starting else.where in a mine , the heat may be so intense that
wet coal can dry out, ignite·and propagate the
fire.
Furthermore, even absent a ·fire, accumulations of damp or wet coal, if not cleaned up,
can eventually dry out and ignite. Also, coal
mixed . with rock and fire clay can nevertheieSS
burn. A construction of the standard that excludes loose coal that is wet or that allows
accumulations of loose coal mixed with noncombustible materials, defeats Congress' intent to
remove fuel sources from mines and permits potentially dangerous conditions to exist.
[Emphasis supplied.]
Since the record in this proceeding shows that the accumulations cited by the inspector were ·primarily coal whi ch
had been collected by a scoop operator who had been instructed
to pick up as little fire clay as possible, and since the

1423

Commission has already rejected a claim that accumulations
composed of large amounts of rock and fire clay should not
be cited under section 75.400 as combustible materials, ·I
find that the violation of section 75.400 alleged in Citation No. 2338840 occurred.
Pyre's claim that the inspector's sample should have
been made up of. materials taken from the mine floor, ribs,
and roof is also rejected because a band sample is required
to be taken only when the inspector is citing a violatiqn
of section 75.403 because of an operator's failure to apply
rock dust "upon the top, f.loor, and sides of all underground
areas of a coal mine". As I observed at the commencement
of this discussion of the violation of section 75.400 here
involved, the former Board held long ago in the Kaiser Steel
case that an inspector is not obligated to take a sample to
prove a violation of section 75 . 400 . Therefore, Pyre's objection to the sample as not having been a band sample is
rejected as being an irrelevant consideration in the proving
of a violation of section 75.400.
The final objection made in Pyre's brief (p. 5) to the
inspector's having cited it for a violation of section 75.400
is that the laboratory report showing the results of analysis
of the dust samples indicates that the inspector obtained the
samples in the No. 4 Unit in the Main West area of the mine,
whereas the No. 4 Unit is located in "Second Main North" (Tr.
66; Exh. F) . Pyro states that the inspector claims ·that
Pyre's safety manager told him that the No. 4 Unit was located in Main West and that the· safety manager denies that
allegation (Dep. 20} . On cross-examination, however, the
safety manager testified that he took the inspector to the
No o 4 Unit and that ·the inspector found the conditions described in his citations at the place where the safety manager took him (Dep. 34}.
The operator of the loading machine testified that he
works in the No . 4 Unit where the accumulations were found
and that the No . 4 Unit is 2 miles from the bottom so that
it takes 45 minutes . for him to go to the No. 4 Unit and 45
minutes for him to get back from the No. 4 Unit (Tr . 155156} o I conclude that the No. 4 Unit was located in Second
Main North, but it is immaterial, in proving that a viola~
tion of section 75.400 occurred, whether the No. 4 Unit is
in Main West or Second Main North because the accumulations
existed in a place where Pyro was producing coal and at a
place whiah was 2 miles from the bottom where the miners
entered the mine to go to work. An explosion or fire occurring in a place that far underground would present problems in containment and rescue and make it especially important that the inspector take prompt action in preve·nting
accumulation of combustible materials.

1424
\

For the above reasons, I find no mer i t to Pyr e ' s objections to the violation of section 75.400 on the g r ound that
the No . 4 Unit · was in Second Main North instead of Main West
as indicated by the inspector when he submitted his dust
samples for analysis.
Assessment of Penalties
Payment of Penalties Will Not Cause Pyro To Discontinue in
Business
Pyre stipulated in its answer to the prehearing orders
issued in this proceeding that it is subject to the Act. It
also dealt wi th qne of the assessment criter ia by stipulating
that the payment of c i vil penalt ies will not cause it to discontinue in business.
The Size of Pyre's Business
The proposed assessment sheets in the official files in
Docket Nos. KENT 84-184 and KENT 84-196 show that Pyre produces over 1,655,000 tons of coal at its No . 9 Slope William
Station and over 3,000,000 . tons of coal on a company-wide
basis. Those production figures support a finding that Pyre
is a large operator so that penalties in an upper range of
magnitude are warranted under the criterion of the size of
the operator ' s business.
Good- Faith Effort To Achieve Rapid Compliance
The inspector testified that Pyro assigned all of its
mi ners to abating the various violations he had cited so
t hat Pyre corrected all of the hazardous conditions, includi ng cleaning up all the loose coal, within a very short time
so that he was able to terminate the citations and order of
withdrawal in about 2 hours after they were written (Tr . 45;
Exhs . 4 and 5) . It is my practice to increase a civil penal ty otherwise assessable under the other criteria if I find
that an operator has failed to make a good- faith effort to
achieve rapid compliance and to decrease the penalty otherwise assignable under the other criteria only if the operator shows an unusual effort to achieve rapid compliance.
In v iew o f the extensive amount of loose coal which had to·
be cleaned up, a l ong with correcting the permissibility .. violations on the loading machine and other hazards which are
not a part of the contested aspects of this case, I find
that Pyro made a greater than normal effort to achieve ~apid
compliance in this instance and that the civil penalties
assessed for the violations which occurred on March 23,
1984, should be reduced by 20 percent.

1425

History of Previous Violations
Exhibit 1 is a computer printout listing the violations
of the mandatory health and safety standards for which Pyro
has been cited between the dates of December 1, 1982, and
March 22, 1984. Exhibit 1 shows that Pyro has been cited for
38 previous violations of section 75.400 from February 8,
1983, to and including February 22, 1984. All of the violations were cited under section 104(a) of the Act and the inspectors did not consider 22 of them to be significant and
substantial. 5/ Five of the previous violations occurred in
February, which was the month preceding the violation here
involved, and all five of those violations were considered
to be significant and substantial. s. REP. NO. 95-181, 95th
Cong., 1st Sess . 43 (1977), made the following comment about
using the criterion of history of previous violations in
assessing penalties:
In evaluating the history of the operator's violations in assessing penalties, it is the intent of
the Committee that repeated violations of the same
standard, particularly within a matter of a few inspections, should result in the substantial increase in the amount of the penalty to be assessed.
Seven or eight violations of the same standard within a period of only a few months should result, under the statutory criteria, in an assessment of a
penalty several times greater than the penalty
assessed for the first such violation. ~/
Exhibit 1 further shows that Pyro paid penalties for
n i ne previous violations of section 75.400 in January and
February of 1984 which were the 2 months preceding the month
i n which the violation of section 75.400 alleged in Citation
No. 2338840 occurred.
Consequently, Pyre's history of previous violations of section 75.400 is worse than the seven
or eight referred to in the legislative history. Exhibit 1
i ndicates that MSHA proposed penalties ranging from $20 to
$ 178 for the nine previous violations . Of course, the penalties proposed by MSHA are total penalties based on an evaluation of all of the six criteria. I believe that Congress
5/ In Consolidation Coal Co., 6 FMSHRC 189 (1984), the Commission held that an inspector may properly designate a violation cited pursuant to section 104(a) of the Act as being
"significant and ~ubstantial" as that term is used in section 104(d) (1) of the Act, that is, that the violation is of
such nature that it could significantly and substantially
contribute to the cause and effect of a mine safety or health
hazard .
6/ Reprinted in LESISLATIVE HISTORY OF THE FEDERAL MINE
SAFETY AND HEALTH ACT OF 1977, at 631 (1978)".

1426

intended for the criterion of history of previous violations
to result in a penalty "several times greater" than the
amount assessed under that criterion for the first violation. MSHA's proposed penalties for violations cited under
section 104(a) are generally proposed under the penalty
formula described in 30 C.F.R. § 100.3 and that rarely
results in assessment of mor~ than $50 under the criterion
of history of previous -violations. When one considers that
Pyro was assessed penalties for 38 violations of section
75.400 at just one mine over a period of 16 months and that
nine of those violations occurred just 2 months before the
violation of section 75.400 here involved, I believe that a
substantial penalty should be assessed under the criterion
of history of preyious violations.
Pyre's brief {p. 8) tries to minimize its excessive
violations of section 75.400 by arguing that the penalties
were cited during 500 inspection days so that the "violation
density for this mine during this period was well below the
National average". MSHA's penalty formula for history of
previous violations in section 100.3(c) relies upon a ratio
of total violations to the number of inspection days, but
the Commission has ruled in many decisions that when cases
are heard on a record before one of the judges, that the
judge should assess penalties by application of the six criteria to the evidence be.f ore him, irrespective of the amount
of the penalties proposed by the Secretary. Sellersburg
Stone Co., 5 FMSHRC 287 (1983), aff'd, 736 F.2d 1147 (7th
C~r. 1984), and U.S. Steel Mining Co., 6 FMSHRC 1148 (1984).
I believe that MSHA's formula for proposing a penalty under
the criterion of history of previous violations fails to
t ake i nto consideration an operator's repeated violations of
the same safety standard , especially if that standard , by
i ts very nature u exposes the miners to possible fires and
explosions , as is the case when an operator violates section
75 o400 . Civil penalties were placed in the Act as a means ·
to deter operators from departing from safe practices. The
criterion of history of previous violations is a criterion
which especial ly takes into consideration the question of an
operator 9 s efforts to avoid repeated violations of the same
standard. In view of Pyre's very unfavorable history of
previous violations, I find that a penalty of $200 should be
assessed under the criterion of history of previous viola- ·
tions for t he violation of section 75 . 400.
Exhibit 1 shows occurrence of 12 previous violations
of section 75.503 from August 9, 1983, to and including
March 22, 1984. Four of the 12 violations occurred during
the months of January, February, and March 1984. Consequently, Pyre's history of previous violations of section
75.503 is considerably more favorable than its history of

1427

previous violations of section 75.400. There is, however,
still an excessive number of previous violations of section
75.503 and I find that that history warrants assessment of a
penalty of $75 under the criterion of history of previous
violations for the violation o~ section 75.503 alleged in
Citation No. 2338839.
Gravity
As I noted at the commencement of my discussion of the
violations involved in Docket No. KENT 84-184, both viola· tions were issued by the inspector as part of imminentdanger Order No. 2338837 which was primarily based on the
fact that the inspector had detected 2.'3 percent of methane
near the working face in the No. 2 entry where the loading
machine had just finished loading a shuttle car with coal
before the inspector made his methane reading (Finding Nos.
1 and 4 above). The primary reason for the inspector's
issuance of the imminent-danger order was that the inspector
feared that an explosion could have occurred at any time
if the methane concentration should continue to increase.
The inspector testified that he considered the violation
of section 75.503 to be very hazardous because the lack of
a cable on the loading machine left an opening "right
·straight into the compartment, plus the openings in the
panels, this forward/reverse compartment is just always
arcing and sparking, and it was--you know, it wasn't in
permissible condition" (Tr. 47).
Pyro's brief (p. 2) seeks to minimize the hazardous
nature of the violati on of section 75 . 503 by including as
a part of i ts brief some Bureau of Mine statisti cs for t he
years 197 1 through 1 976 . From those statistics , Pyro
points out that only 17 out of 298 methane ignitions, or
5.7 percent, were caused by electrical arcs of all kinds,
including trolley wires, trolley feede~ wires, trailing
cables , etc . Pyro also claims that the specific gravity
of methane emanating from the coal seam in its mine has a
specific gravity which would cause the methane to be 30
inches above the loading machine so long as it was found
i n a concentration o f 3 percent or less. Moreover , the
writer of Pyro ' s br i ef states on page 2 that he has never
known a loading machine to cause a methane iqnition.
.
-7/

7/

Pyro's representative in this proceeding is not a lawyer,
but he has participated in numerous hearings before the Commission's judges. He should be reminded that the purpose of
a hearing is to allow the parties to present evidence which
can be the subject of cross-examination or presentation of

1428

Even if Pyro is correct in alleging that only 17 out of
298 methane ignitions between 1971 and 1976 were caused by
electrical arcs, Pyre's statistics show that those 17 ignitions caused five injuries and 22 deaths. Moreover, even if
no loading machine has ever caused a methane ignition up to
the present time, that is no reason to assume that the ignition hazards observed by the inspector on the loading machine involved in this case could not have become the first
ignition caused by a loading machine if the inspector had
not ordered all power to be cut off and had not required
action to be taken to reduce the methane concentration to a
legal and safe amount.
As f or Pyro·' s claim that the methane here involved
would have remained above the location of the ignition
hazards observed by the inspector on the loading machine,
the loading machine's operator testified that . he thought the
methane concentrati-on was caused by "these digging arms on
the loader" stirring the coal around and they "pushed gas
out of the coal" (Tr . 137). I f , as the loading-machine
operator speculated, the methane came out of the coal on the
mine floor which the machine was loading, the methane, being
lighter than air, would necessarily have had to come in
close proximity to the ignition hazards cited by the inspector on its way to the roof of the mine where Pyro claims it
would harmlessly have remained.
The above discussion shows that the violation of section 75.503 was extremely serious because it constituted a'
potential ignition hazard which could, as the inspector
testified (Tr . 47) , have caused a mine explosion or fire.
Therefore p I find that a penalty of $2,000 should be assessed under the criterion of gravity .
Fn. 7/ continued
rebuttal evidence by the opposing party. It is especially
objectionable for him to testify in his brief as to facts
which the Secretary ' s counsel is precluded from the right
of cross-examination and concerning which the judge has no
way to seek clarification. I could, of course, strike the
portions of Pyre's brief which are based on facts and exhibits which were not introduced or even discussed at the
hearing. I am not doing so because they are not sufficiently
meritorious, when considered, to affect the outcome of this
case. After I had drafted this portion of the decision,
the Secretary's counsel filed on September 3, 1985, a motion
to strike the materials discussed above. The motion to
strike is hereinafter denied for the reason stated above.

1429

The gravity of the violation of section 75.400 was also
considered to be very serious by the inspector. While it is
true, as Pyro argues in its brief (p. 5), that the coal
accumulations were 300 feet from the loading machine where
the methane and ignition source were observed, the inspector
stated that the loose coal and coal dust accumulations contributed to the seriousness of having an excessive quantity
of methane in the mine. The inspector testified that there
was coal dust with the loose coal and that if there is an
ignition which picks up the coal dust and places it in suspension, there is a likelihood of a propagation which "can
just rip the mine open" (Tr. 48-49). Also the loose coal in
the room neck in the· -No. 1 entry was much closer to the
source of the ignition hazard in the No. 2 entry than the
loose coal accumulations· cited in the Nos. 5, 6, and 7
entries (Exh. 6).
The preponderance of the evidence supports a finding
that the loose coal accumulations constituted a serious
hazard in the circumstances described by the inspector.
The danger associated with the loose coal, however, was
not as great as the ignition hazard caused by the violation
of section 75.503 discussed above. Therefore, I find that
a penalty of $750 should be assessed under the criterion of
gravity for the violation of section 75.400 alleged in Citation No. 2338839.
Negligence
The final assessment criterion to be considered is
negligence. The operator of the lo~ding machine testified
that he knew the light on the loading machine was not working before the inspector found that the cable which supplies power to the light had been cut off (Tr. 126). While
it is true, as noted in Pyre's brief (p. 6), that the Commission held in Southern Ohio Coal Co., 4 FMSHRC 1459 (1982),
that negligence of a rank and file miner should not be imputed to the operator , the failure of a light on a loading
machine to work is a malfunction which is clearly visible
to the section foreman who is supposed to make frequent
checks of the face area. Since the loading machine had already been used to load coal out of one face area before
proceeding to the No. 2 entry where it was cited by the in~
spector for the violation of section 75.503 here involved,
the section foreman had plenty of time within which to have
observed the lack of a light on the loading machine. Therefore, the section foreman was negligent in this instance
and his negligence may be imputed to the operator.
In such circumstances, I find that the violation of
section 75.503 was associated with a high degree of negligence because the failure of a light to work on_ ~ loading

1430

machine being used at the face is a deficiency which is easily
visible to a section foreman and he should have discovered the
permissibility -violation and should have had it corrected before allowing the loading machine to continue working in the
face area where methane is most likelv to be released in explosive quantities. Therefore, a penalty of $1,000 will be
assessed under the criterion of negligence.
Pyre introduced Exhibits D and E at the hearing for the
purpose of supporting its argument that it had MSHA's permission to store coal and rock along the ribs and room necks
(Tr . 81-84} . Exhibit Dis a copy of Pyre's cleanup plan submitted to MSHA. Exhibit E is a copy of MSHA's response to
the filing of the plan. MSHA's response states that the plan
has been received, but that MSHA does not approve cleanup .
plans. The first paragraph of the cleanup plan provides as
follows (Exh. D):
At the close of each production shift, coal
and rock· along each rib will be loaded by a scoop,
deposited against a concrete stopping in a well
rock-dusted location. It will be wet down. At
the close of the last production shift in each 24
hour period, the coal and rock shall be loaded on
the belt and removed from the mine.
Even if one assumes for the sake of argument that Pyro
was entitled by its cleanup plan to store coal and rock along
the ribs and in room necks during two ·consecutive production
shifts and then clean it up and remove it on the third shift,
t he facts in this case show that the coal had not been removed in accordance with Pyre's cleanup plan because the inspector wrote his citation at 9:45 a.m. and the loose coal
had not been removed during the last shift in the 24-hour
period as required by Pyre's cleanup plan. The inspector
did not agree at the hearing that Pyre ~as permission to
store the coal and rock just because it has filed a cleanup
plan containing the language quoted above, but he said that
his response to Pyre ' s claim that it had permission to store
the coal he had cited as combustible accumulations was why
had they not removed the coal and rock during the third
shift in accordance with their cleanup plan (Tr. 90).
Pyre's safety manager did not claim to have the right
to allow the coal to accumulate in the quantity and at the
time it was .found by the inspector. In fact, he conceded on
cross-examination that the ''right side of the run did need
cleaning" (Dep. 30} . When he was asked why the coal had
been ·allowed to accumulate, he stated (Dep. 30):

1431

Well , it's any number of things. We could ' ve
had scoop problems , mechanica l problems with our
scoop , or our machine that cleans this coal up ,
poor management , just any number of things .
Pyre's safety manager was also asked on cross-examination
whether Pyro has taken the position that it could accumulate
coal over two shifts and not be in violation of section
75 . 400 .
He replied (Dep . 31):
I don ' t know they actually made a stand on
that, but we did get into this kind of problem
with this practice, yes . We were in a situation
where we could be cited , I suppose , depending on
the Inspector ' s outlook.
The safety manager stated that Pyro does not now have a rawcoal contract which allegedly requires it to use the practi ce
of accumulating coal for two shifts followed by a cleanup ori
the third shift . When the safety manager was asked if he
would oppose use of that procedure if another raw-coal contract were to be obtained, he said that he was not in a po sition to make that decision .
He said (Dep. 32):
Oh, I would have my problems with it and
talk to management about it, but I don ' t have
in my power to stop management from doing it .
The Secretary ' s brief (p. 10) in. this case shows that
Pyro has, indeed, taken the stand that it has the right to
accumulate coal for two shifts and then remove i t on the
t hird shift .
The Secretary cites Judge Koutras 1 decision
in Pyro Mining Co. u 7 FMSHRC 13 (1985) . In that case,
Judge Koutras reJected Pyre's defense claiming that it had
a cleanup plan which allowed i t to accumulate coal up to the
end of the 24-hour production shift for _removal during the
last part of the 24- hour period .
In Judge Koutras' case,
Pyre had a slightly better defense than it does in th i s case ,
because there was apparently no testimony in Judge Koutras'
case showing that Pyro had failed to remove the accumulations during the third shift, as there is in this proceeding.
While Judge Koutras was critical of MSHA~s regulations which
require an operator to submit a cleanup plan but provide for
no MSHA oversight or review or approval of the plan , he
stated that he was "constrained to follow the regulations
[§75.400-2] as promulgated".
7 FMSHRC at 38 .
Since the
accumulations had been allowed to exist during two mining
cuts for a period of 4 or 5 hours , Judge Koutras found that
a violation of section 75.400 had occurred.
7 FMSHRC at
38 .

1432
.;;

... -:..

The citation involved in Judge Koutras' Plro decision
was dated March 6, 1984, and the one here invo ved is dated
March 23, 1984. It is obvious that Pyro's management not
only ignored the fact that an MSHA inspector had already
cited it for violating section 75.400 under its plan of deliberately accumulating coal during two shifts for removal
on the third shift, but that management had allowed the condition to become increasingly serious by failing to remove
the accumulations on the third shift in accordance with its
cleanup plan which had been filed with MSHA for the purpose
of supporting its contention that it had permission to accumulate coal for two shifts and clean the coal up on the third
shift. Judge Koutras found it to be a violation for Pyro to
accumulate coal .for 4 or 5 hours during a single shift. In
this case, Pyro had deliberately accumulated coal for more
than 24 hours before it was cited by the inspector as part
of an imminen·t -danger order.
In such circumstances, I find that the violation of section 75.400 was associated with a very high degree of negligence and that a penalty of $2,000 is warranted under the
criterion of negligence.
Conclusions
I have found above that Pyro is a large operator and
that payment of penalties will not cause it to discontinue
in business. As to the violation of section 75.503, I have
assessed $75 under history of previous violations, $2,000
under gravity, and $1,000 under negligence, for a total
amount of $3 , 075 which should be reduced by 20 percent to
$2 u460 under the criterion of Pyro ' s having shown more than
an average effort to achieve rapid compliance. As to the
violation of section 75.400, I have assessed $200 under
history of previous violations, $750 under gravity, and
$2 ~ 000 under negli g ence , for a total amount of $2,950 which
should be r e duc e d by 20 percent to $2,360 under the criteri on of Pyro's h a v ing shown more than an average effort to
achieve rapid compliance.
DOCKET NO. KENT 84-196
The proposal for assessment of civil penalty filed in
Docket No. KENT 84-196 seeks assessment of penalties for

1433

an alleged violation of section 75.308 8/ and for another violation of section 75.400. The inspector issued Citation No .
2338838 in conjunction with imminent-danger Order No. 2338837
which has been discussed above in Docket No. KENT 84-184.
MSHA, however, included Citation No. 2338838 among the
violations alleged in Docket No. KENT 84-196. Therefore,
the violation of section 75.308 alleged in Citation No.
2338838 is being considered in Docket No. KENT 84-196 despite
its total interrelationship with the facts heretofore discussed in Docket No. KENT 84-184.
Additional Findings of Fact
5. The inspector testified that he found it necessary
to cite a violation of section 75.308 after he had entered
the No. 2 entry where the loading machine was sitting. The
operator of the loader was standing near the controls on
the right side of the machine which had been loading coal
near the face of the No. 2 entry. The inspector walked to
the left side of the machine and made a test for methane at
a point about 2 feet from the roof and 4 feet from the rib.
The reading indicated the presence of 1.3 percent methane
(Tr. 32). 2f The inspector had just had his methane detector
~/

Section 75.308 provides:
If at any time the air at any working place, when
tested at a point not less than 12 ' inches from the roof,
face, or rib, contains 1.0 volume per centum or more of
methane, changes or adjustments shall be made at once
in the ventilation in such mine so that such air shall
contain less than 1.0 volume per centum of methane.
While such changes or adjustments are underway and until they have been achieved , power to electric face
equipment located in such place shall be cut off , no
other work shall be permitted ih such place , and due
precautions shall be carried out under the direction
of the operator or his agent so as not to endanger other
areas of the mine.
If at any time such air contains 1.5
volume per centum or more of methane , al l persons , except those referred to in section 104(d) of the Act ,
shall be withdrawn from the area of the mine endangered
thereby to a safe area, and all electric power shall be
cut off from the endangered area of the mine , until the
air in such working place shall contain less than 1. 0
volume per centum of methane.
9/ Section 75.308 provides for methane tests to be made no
closer to the roof than 1 foot.
Pyro's brief (p . 2) incorrectly alleges that the inspector violated section 75.308 by
taking the methane reading "as close to the roof as he could."
The inspector was asked if he took the reading as close to the
roof as he could, but his answer was that he "got as close" to
the "last row of bolts" as he could.
The inspector had already
stated that he took the reading 2 feet from th_e . roof (Tr. 32) .

1434

tested and charged before he left his office to make the
inspection of Pyre's mine and was confident that his reading
was correct (Tr. 29-31). The inspector then moved backward
from the front of the loading machine and took another reading with his methane detector at a point 10 feet from the
rib, 16 inches from the roof, and about 6 feet from the loader. The second reading indicated the presence of 2.3 percent
methane (Tr. 33). The inspector made a drawing of the loading machine at its location in the No. 2 entry and entered
the figures "1" and "2" on that drawing to show where he obtained the methane readings (Exh. 7) .
6. Because of the loose coal accumulations and permissibility violations described above, the inspector considered the presence of 2.3 percent methane to be a very dangerous condition and advised Hughes, Pyre's safety manager,
that he was issuing an imminent-danger order (Tr . 33).
Hughes stated that the methane readings were :.caused by exploding ammonia nitrate to produce the coal which the loading machine had been loading just before the ~nspect~r entered the No. 2 entry (Tr. 34). The inspector doubted that
his reading was · for any gas other than .methane, but took a
bottle sample for laboratory analysis and used a red pencil
to make an "S" on the card accompanying the sample. The
red letter "S" was a signal for the laboratory to take into
consideration that the sample required special attention because the inspector requested that the laboratory provide
a complete analysis of the sample which would show the
presence of anything unusual in the sample (Tr. 41; 43).
Exhibit 3 shows the results of the laboratory analysis of
the inspector ' s bottle sample and indicates that the mine
a tmosphere contained . 23 percent carbon dioxide , 20.48 perc ent oxygen , 1. 5 percent methane , : osa percent ethane , and
77 . 939 percent nitrogen (Tr . 44) .
7. Although the loading machine was not being operated,
power was flowing to the machine through its trailing cable
a nd turning off the power at the point where the cable ent ered the machine could create an arc and cause an exol osion
i f the methane content in the air continued to rise (Tr. 59) .
The inspector asked Hughes to have the power turned off at
the power center outby the face, but Hughes took a methane
reading himself and obtained a reading a few tenths less ·
than the i nspector ' s reading of 2.3 percent, but Hughes
does not recall for certain the exact percentage registered
on his methane detector (Dep. 17). Hughes then discussed
his theory about the presence of ammonia nitrate during a
period lasting about 5 minutes. It was necessary for the
inspector to ask a second time for the power to be turned
off at its source before Hughes directed that the ~ower be
disconnected (Tr. 36; 58). The operator of the loading
machine then left the face area and had the ·~ower disconnected by a mechanic (Tr. 145).
· ·

1435

8. The violation of section 75.400 involved in Docket
No. KENT 84-196 was alleged in Citation No. 25050 51 as a
part of imminent-danger Order No. 2505050 which was issued on
April 18, 1984, nearly 1 month after issuance of the imminentdanger order discussed above (Exh. 12). The imminent-danger
order in this instance was issued because the inspector encountered coal dust and float coal dust extending for a distance of 2,100 feet along the 2 west conveyor belt. Nine
bottom rollers were turning in coal dust and float coal dust
and the dust had to be 8 inches deep on the mine floor in
order to come in contact with the rollers (Tr. 168; 172;
Exh. 13). The accumulations were associated with an unusual
occurrence in that the conveyor belt had been rockdusted·
where it passed through the crosscuts, but the conveyor belt
had not been rockdusted along the intervals of about 50 feet
between crosscuts, so that when the inspector examined the
entry in which the conveyor belt was situated, he saw a
checkerboard effect of alternating black and white areas extending down the length of the belt as far as he could see
(Tr. 166). The inspector considered the accumulations to
be very dangerous because the rollers turning in coal dust
might become hot enough from friction to cause a mine fire
or an explosion (Tr . 172; 177).

Citation No. 2338838 3/23/84

§

75.308 (Exhibit 10)

The violation alleged in Citation No. 2338838 is based
upon the inspector's having obtained a methane reading of
1.3 percent on the left side of the loading machine at a
point about 2 feet from the mine's roof and 4 feet from the
rib . The inspector moved backward from the front of the
l oading machine and obtained a second methane reading of
2~3 percent at a point 10 feet from the rib , 16 inches from
the roof , and about 6 feet from the loading machine. The
inspector ' s methane detector had just been checked for accuracy before he left his office a·n d he was confident that
his readings were correct (Finding No. 5 above). Because
of the loose coal accumulations and permissibility violations discussed at great length above, the inspector considered a methane concentration of 2.3 percent to constitute
an imminent danger and he issued the citation of section
75 . 308 as part of imminent-danger Order No. 2338837 also
previously discussed under Docket No. KENT 84-184 above.
Pyre's brief (pp. 5-7) raises quite a few arguments
in support of its · contention that a violation of section
75.308 was not proven. Pyro's brief (p. 5) first notes
that the citation refers to the taking of a bottle sample
of air and contends that the analysis of that air sample
revealed onl~ 1.5 percent methane, instead of the volume of

1436

2.3 percent methane mentioned in the citation. The inspector's testimony shows quite clearly that his reading of 2.3
percent methane was revealed by his methane detector . His
citation was written just a short time after he obtained
the reading of 2.3 percent methane , whereas the results of
the analysis of the bottle sample were not known until after
the bottle sample had been analyzed by MSHA ' s laboratory
located in Mount Hope , West Virginia (Tr. 43-44; Exh. 3) .
Section 75.308 is quoted in full in footnote 8 on page
20 above . That section refers to testing for methane and
section 75.308-2 provides for such tests to be made with a
methane detector. There is no requirement in the Regulations that a violation of section 75.308 be proven only by
an inspector's obtaining a bottle sample of the mine atmos phere and waiting until a laboratory has analyzed the methane
content in that air sample before determining whether or not
there has been a violation of section 75.308 . The inspector
explained in great detail all of. the procedures which had
been utilized to establish the accuracy of his methane de tector before he left the MSHA office on March 23, 1984, the
day he wrote the citation for t~e violation of section
75.308 here involved (Tr . 29- 30). Consequently , there is
no merit to Pyre ' s contention that the reading of 2.3 percent methane obtained by the inspector with his methane
detector was incorrect just because a laboratory analysis
of a bottle sample of air indicated a methane content of
only 1.5 percent. Moreover, a violation of section 75.308
may be found to have occurred if there is a concentration
of only 1.5 percent methane . Therefore, even if one assumes
that the inspector's methane reading of 2.3 percent was in
err or u the violation would still exist if Pyre failed to
take immediately the steps required by section 75.308 to
reduce the methane concentration to less than 1 percent.
Pyre's brief (p . 5) re l ies on seve~al decisions , such
as a Commission judge's decision in CF&I Steel Corp., 3
FMSHRC 2819 (1981) , in which the judge held that no violation of section 75.308 was proven because the operator immediately took the steps required by section 75:308 to reduce the methane concentration as soon as the high concentration was found to exist. Pvro argues that i ts safetv
manager in this case took immediate steps of having the·power turned off on all face equipment as soon as it was
determined that a dangerous quantity of methane was found
by the inspector . Consequently, Pyro argues that the inspector improperly issued Citation No . 2338838 alleging
that Pyre had violated section 75 . 308 .

1437

The inspector testified with respect to his citing Pyro
for a violation of section 75.308 , that after he obtained a
reading of 2.3 percent methane , he requested the safety manager to have the power to the loading machine cut off imme diately , but that the safety manager claimed that the inspector's reading of what appeared to be methane was caused
by the ammonia nitrate used by Pyro to blast coal from the
face.
The inspector replied that it was peculiar that Pyro ' s
mine would produce an erroneous methane reading because that
had not occurred at other mines.
The inspector said that he
then took a bottle sample of the mine atmosphere and that he
mar ked a red lett er "S 11 on the card accompanying the sample
t o aler t t he l aboratory personnel that the sample was one
wh i ch required special attenti on. The inspector requested
the laboratory to make an anal ysis of every element i n the
bottle, while giving particular attent ion to detecting the
presence of any gas associated with use of ammonia nitrate
as an explosive. The inspector said that the discussion
with the safety manager took about 5 minutes and that it
was then necessary for him to ask the safety manager a
second time to have all power turned off so that there
would not continue to be a danger of an explosion from the
lack of permissibility of the loading machine which was
situated only 6 feet from the place where the inspector
obtained a methane reading of 2.3 percent (Finding No. 5
above).
The inspector ' s testimony supports a finding of a vio. lation of section 75.308 because Pyro's safety manager did
not immediately have the power to the loading machine turned
off as soon as he was asked to do so by the inspector. Instead of performing the steps required by section 75 . 308
t o turn off power and make adjustments to lower the methane
concentration , the safety manager engaged in a 5- minute
argument with the inspector about whether the inspector's
methane detector was reading methane or some residue of
ammonia nitrate .
·
It is true , as Pyro argues in i ts brief (p. 5) , that
the safety manager testified in his deposition that he took
immediate steps to have the. power turned off and that all
that was necessary to reduce the methane concentration in
the mine atmosphere was to have the face area in the No. 2
entr y sprayed with a water hose (Dep . 16; 24). While it is
true that the safety manager claims to have taken immediate
steps to reduce the methane concentration , his detailed
testimon y pertaining to the events descr i bed by the inspector do not support his claims.

1 4·3 8

In the first place, the safety manager, during his di rect examination, voluntarily made the very damaging admis sion that after he was advised by the inspector that a dangerous quantity of methane had been detected, the safety
manager asked where the inspector had obtained the high reading, and proceeded to take some methane readings himself and
he said that he found some readings which were a few tenths
less than the reading obtained by the inspector, but that he
could not recall the exact reading {Dep . 17} .
The safety
manager's action of taking additional readings after he had
been advised of the high readings by the inspector was a violation of section 75.308 under the Commission's decision in
Mid- Continent Coal and Coke Co . , 3 FMSHRC 2502 (1981). In
that case , the Commiss1on aff1rmed a judge's finding of a
violation of ·section 75.308 in the following discussion:
The facts are undisputed. Approaching the
face of a crosscut, both the inspector and respondent's superintendent observed a continuous
miner backing away from the face with the amber
light on its methane monitor glowing~ The glowing light indicated the presence of over 1 percent methane . The superintendent proceeded to
the face and took two methane readings before
ordering the continuous miner deenergized.
We interpret 30 CFR 75.308 and its statutory authority, section 303(h) (2) of the Act ,
to require electric face equipment in a working
place be deenergized immediately when 1 percent
or more of methane is detected in such working
place . After such methane accumulation had been
detected by the methane monitor here, to continue an ignition source while rechecking the
monitor's reading was a violation of the regula tion alleged . The judge is affi~ed.
3 FMSHRC at 2504 .
Additionally , the safety manager's denial of having
debated the inspector's finding of a high concentration of
methane by asserting a claim that the inspector ' s methane
detector had been rendered erroneous by Pyro's use of
ammonia nitrate as an explosive is not convincing as his
answer to that question shows:
A. You know , I really, I don ' t -remember. I
remember.
I remember on a[n] occasion , I don't
know if it was on this section , I do remember
talking to him about ammonium nitrate. We were

1439

using this Topex Water Gel , and these spotters had
been acting up quite a bit , after, you know , go to
·a place rlght after it shot. And they had been going crazy, acting up , and I was trying to find out
what this was , what was causing this .
I remember
talking to Tom [the inspector] on occasion about
the ammonium nitrate .
I don ' t remember , I don't
t hink i t was right here.
I wasn ' t stalling for
time as· far as shutting the equipment down .
I
didn't carr y on any long conversation with him
about anything.
I don ' t remember the ammonium
nitrate conversation at this point on this section.
Deposition, p. 19. The safety manager also agreed on crossexamination that he took no notes pertaining to the l ocation
of equipment or incomplete mining of crosscuts on the day
the citation was issued and took no notes concerning his
conversation with the inspector {Dep. 26; 34) . The inspector
would have had no reason to take a bottle sample on March 23 ,
1984 , mark the sample with a special red letter "S ", andrequest the laboratory personnel to give special attention to
detecting the presence of ammonia nitrate if the safety manager had not brought up the subject of ammonia nitrate at the
time the inspector asked the safety manager to turn off the
power and make the required adjustments to reduce the concentration of methane (Tr. 41- 44) .
In such circumstances, I
find that the inspector ' s testimony is more credible than
that of the safety manager and I find that a violation of
section 75.308 occurred because of the safety manager ' s
having engaged in a 5-rninute debate with the inspector
about the accuracy bf the methane reading despite the fact
that his own methane detector had shown at least 1.5 percent
methane (Tr. 58 ; Dep. 17).
Pyre's brief (p. 6) also claims that the inspector
improperly cited a violation of section 75 . 308 because that
section refers to "the air at any working place " and that
section 75.2(e) (2) defines "working place" as " the area of a
coal mine inby the last open crosscut . " I have already
shown that a violation of section 75 . 503 is not defeated by
an argument that the loading machine was not inby the last
open crosscut at the time it is cited for a violation of
section 75 . 503. It is somewhat difficult to determine
whether Pyro is claiming that the loading machine was not
inby the last open crosscut because it was sitting in the
crosscut , or ·whether Pyre is arguing that no violatiOn of
section 75.308 was proven because the inspector did not
personally see the loading machine being used inby the last
open crosscut .
Regardless of which argument Pyro is making,
i t is not a valid a r gument because no witness denied t h at

1440

the loading machine had just loaded at least one shuttle car
with coal before it was cited for the permissibility violation. The loading machine had just backed up in preparation
for loading another shuttle car with coal when the inspector
made his methane readings. A loading machine cannot load
coal blasted from the working face without being in a working place. If that working place is in the crosscut itself,
then the last open crosscut is either the crosscut in which
the loading machine is sitting or it is the next crosscut
outby the place where the loading machine is sitting (Exhs.
6 and 7).
In this instance, Pyro is confusing the last open crosscut with the crosscut in which the loading machine was sitting. Pyre's safety manager testified that the inspector
had correctly depicted on Exh. 6 the state of completion of
the working section on March 23, 1984 (Dep. 22). Exhibit 6
clearly shows by use of the letter "L" that the loading
mach~ne was sitting in a crosscut which had not been completed because there was an incomplete (unblasted) cut of
coal remaining in the crosscut between the Nos. 1 and 2 entries, between the Nos. 3 and 4 entries, between the Nos. 5
and 6 entries, and between the Nos. 6 and 7 entries. A
crosscut which still has that much virgin coal in it cannot
possibly be designated as the "last open crosscut". · Therefore, the last open crosscut on March 23, 1984, was the one
outby the place where the loading machine was sitting when
the inspector cited it for a violation of section 75.308.
Since the Commission has already held in Solar Fuel
Co .q 3 FMSHRC 1384 (198l) u that a piece of equ1pment may

be cited for a violation of section 75.503 so long as it
i s i ntended to be used inby the last open crosscut , and
i nasmuch as a violation o f section 75.308 does not depend
upon the location of equipment so ~ong as the methane is
detected in a working place, I find tha~ the evidence
clearly shows that the necessary prerequisites for citing
violations of both sections 75.503 and 75.308 existed on
March 23 , 1984 , because a reading of 2.3 percent methane
was obtained by the inspector within 6 feet of the loading
machine which was situated within 15 feet of the face of
the No. 2 entry for the purpose of continuing the loading .
of a pile of coal which had recently been blasted from the
face of the No. 2 entry (Tr. 33; 129).
Pyre's brief . (p. 7) makes two additional arguments in
trying to show that no violation of section 75.308 was
proven. Both arguments are related to Pyre's contention
that it was providing adequate ventilation to the working
place where the violation of section 75.308 was cited.

1441

Pyre first claims that it had to do nothing to reduce the
methane concentration below 1 percent other than spray water
in the area in which the high reading had been obtained.
The inspector, on the other hand, claims that i t was necessary to erect a curtain between the Nos. 2 and 3 entries in
the crosscut outby the loading machine in order to direct
enough air to the working face of the No. 2 entry to drive
the excess methane from the left side of the loading machine.
The inspector testified that· Pyre's failure to erect a curtain at that point caused most of the air to pass from the
No. 4 entry directly to the No. 1 entry which is a return
entry (Tr. 46).
Pyre's brief (p. 7) also contends that the Secretary's
counsel .incorrectly argues that the testimony of the operator of the loading machine shows that no curtain had been
erected between the Nos. 2 and 3 entries. Pyro claims, on
the contrary, that the operator of the loading machine testified that the line curtain was already up and that all he
had to do to dilute the methane concentration was to spray
water in the vicinity of the left side of the loading machine.
If Pyro's - representative will read the loader operator's
testimony again at pages 156 and 157 of the transcript, he
will find that the loader operator's statement to the effect
that the curtain was already up refers to the line brattice
which is required by section 75.302-1 to be within 10 feet
of the working face when the loading machine is loading coal.
The loader operator clearly states on page 157 that he was
referring to the face curtain as being up, whereas the inspector was "talking about a curtain back" and the loader
o perator did not know whether that curtain was up or not
b efore the inspector found the high methane reading o
Pyro 0 s entire argument about the fact that ~thad already erected a curtain between tpe Nos. 2 and 3 entries is
based on either a deliberate obfuscation of the facts or
upon an inadvertent misunderstanding of the facts.
Even
t he safety manager's Exhibit c , which he drew to support
his claim that there was a curtain directing air to the
face of the No. 2 entry, is based on a showing that there
was a face curtain beside the loading machine as required
b y sect1on 75.302-1 . The inspector's Exhibits 6 and 7, on
the other hand, show that a curtain was needed i n the crosscut outby the · face curtain to direct air to the face of the
No. 2 entry. The inspector's exhibits and testimony explain
that havi~g a curtain beside the loading machine did not
succeed in keeping the methane concentration below 1 percent
because there was not enough air being directed into the No.
2 entry at the outby crosscut in order for the line curtain
beside the loading machine to have the desired effect of

1442

directing a proper amount of air to the working face so as to
sweep the methane out of the face area.
Pyro's safety manager conceded on cross-examination that
the inspector had correctly shown on Exhibit 6 the existence
of cuts-of coal still standing in the crosscut which the
safety manager's Exhibit C shows to be a completely open
crosscut (Dep. 27). The safety manager drew a diagram of
the working section which was in error because of his failure
to take notes as the inspector had done. Therefore, Pyro is
simply arguing unproven facts in claiming that it had already
erected a curtain between the Nos. 2 and 3 entries before the
inspector found the reading of 2.3 percent methane. Therefore, I reject all of Pyro's arguments to the effect that it
was fully ventilating the face of the No. 2 entry where the
reading of 2.3 percent methane was found by the inspector.
Assuming, arguendo, that all Pyro had to do to reduce
the methane concentrat1on to less than 1 percent was to spray
water near the face of the No. 2 entry, the Commission held
in Mid-Continent Coal and Coke Co., 3 FMSHRC 2502, 2503
(1981), that a ventilation procedure which has to be performed repeatedly to keep the methane content below 1 percent
is not effective and that it constitutes a violation of section 75.308 to allow methane repeatedly to exceed 1 percent
throughout the working shift because the intent of section
75.308 is that the operator will provide enough ventilation
to keep the methane level continuously below 1 percent.
I have already shown in the discussion above that the
safety manager's testimony does not support Pyre's claim
t hat it immediately took action to reduce the methane conc entration as soon as it was brought to the safety manager's
attention by the inspectoro Pyro also relies upon the testimony of the loading-machine ope~ator in support of its
claim that it immediately reduced the m~thane concentration
when it was made aware of it by the inspector. Pyro relies
upon a single statement by the loading-machine operator at
transcript page 120. All the loading-machine operator said
there was that when Pyre's safety manager told him to "knock
the power on the machine", he "went and found a mechanic
and told him" that the safety manager wanted the power
knocked. The loading-machine operator's testimony in no
way disputes the inspector's testimony to the effect that
a 5-minute debate with the safety manager occurred before
the safety manager finally asked the loading-machine operator to have the power turned off.
The lengthy discussion above shows that all of Pyre's
arguments claiming that no violation of section 75.308 occurred must be rejected as not being supported by the

1443

preponderance of the evidence. I find that the Secretary
proved that a violation of section 75.308 occur~ed as alleged
by the inspector in Citation No. 2338838.
Assessment of Penalty
Size and Ability to Pay Penalties
The findings heretofore made with respect to the size
of Pyre's business and Pyre's ability to pay penalties are
equally applicable for assessment of all . penalties and need
not be repeated here.
Good-Faith Effort To Achieve Rapid Compliance
The Secretary's brief (p. 14) asserts that Pyro failed
to make a good-faith effort to achieve rapid compliance with
respect to the violation of section 75.308, but the Secretary does not state how Pyro failed to do so. It is possible that the Secretary's counsel is mixing Pyre's failure to
begin reducing the methane concentration immediately with
the question of whether Pyre made a good-faith effort to
achieve rapid compliance after the violation was cited. If
Pyre, immediately upon being advised of the high methane
reading, had taken the steps of cutting off the power and
working on ·ventilation, there would not have been a violation of section 75.308 and therefore ·nothing to abate.
After Pyre's safety manager discontinued his debate with
the inspector as to whether a high concentration of methane
had been detected, Pyre did begin with commendable speed to
abate al l of the violations cited by the inspector , includi ng erecting the curtain between the Nos . 2 and 3 entries
so as to sweep out the methane concentration. Therefore, I
believe that Pyre ' s unusually rapid effort to reduce the
methane concentration applies as to the violation of section 75.308 , just as it did with the previous violations
discussed above , and that any penalty assessed under the
other criteria should be reduced by 20 percent under the
criterion of Pyre ' s good-faith effort to achieve rapid comp liance o
History of Previous Violations
Exhibit 1 shows that Pyro has not previously been
cited for a violation of section 75.308. Therefore, no
part of the penalty to be assessed for the violation of
section 75.308 should be assigned under the criterion of
history of previous violations.

1444

Negligence
A violati·on of section 75.308 can hardly occur without a
finding that an operator is negligent.
It was very negligent
for Pyro's safety manager to enter into a debate with the inspector when the inspector advised him that he was issuing an
imminent-danger order because he had just found a high reading
of methane, along with hazardous permissibility violations on
the loading machine which was situated within 6 feet of the
place where 2.3 percent methane had been detected. · The loading-machine operator was waiting for another shuttle car to
appear before continuing to load coal.
Therefore, no great
loss of coal production would have occurred if the safety
manager had immediately directed the power to be turned off
to all face equipment .so that efforts could be made to reduce
the high reading found by the inspector (Finding No. 7 above).
Additionally, the preponderance of the evidence shows
that Pyro had failed to erect a curtain between the Nos. 2
and 3 entries so that an adequate amount of air could be directed to the face of the No. 2 entry to sweep out the high
concentration of methane found by the inspector on the left
side of the loading machine (Tr. 45-46).
There are some facts to be considered in Pyro's favor.
The loading-machine opera~or testified that he took a reading
for methane before he started loading and that he did not
detect any methane (Tr. 119). He said that only 2 minutes
elapsed between the time he made his check for methane and
found none and the time the inspector made his reading and
· found a significant amount of methane (Tr. 124) . The inspector agreed on cross-examination that it would have been
possible for the loading-machine operator to check for methane and not find any and thereafter use the loading machine
to load a shuttle car of coal and make another check for
methane and find a significant amount (Tr. 61).
The loading-machine operator testified that Pyro makes
a lot of time studies to determine how long it takes to load
a shuttle car with coal and that it takes only 16 seconds
{Tr . 126) . There is, of course, a methane monitor on the
loading machine which is supposed to show an amber light
when the machine encounters as much as 1 percent of methane .
The monitor did not show any methane in this instance.
While the loading-machine operator did not push the methane
monitor's check button on the loader just prior to loading
coal in the No. 2 entry, he believed that the monitor was
operative because it has a white light which indicates that
it is receiving power.
It is possible for the monitor to be
energized and still fail to detect metnane, but the loadingmachine operator did not think it was out of operation on

1445

March 23, 1984, when the violation was cited, because he did
push the buttop to determine if the monitor was operating
after the inspector had left and it did work, so the monitor
should have detected the presence of methane before the inspector found it (Tr. 154; Dep. 20).
The above review of the pertinent evidence pertaining
to Pyre's negligence with respect to the violation of section
75.308 shows that the violation was associated with a relatively low degree of negligence because Pyre's safety manager
had previously become aware of some erratic readings by methane detectors when Topex Water Gel had been used as an explosive (Dep. 19). While that difficulty does not justify his
reluctance to accept the inspector's statement that a 2.3
percent methane · reading had been found, it does show that
the safety manager had a reason for entering into a discussion with the inspector. In such circumstances, I find that
a penalty of $200 should be assessed under the criterion of
negligence.
Gravity
The seriousness of the violation of section 75.308 is
equal to the hazards which I previously discussed in assessing a penalty for the violation of section 75.503 because
it was the inspector's finding of a concentration of 2.3
percent methane within 6 feet of a loading machine having
permissibility violati9ns which caused the inspector to issue imminent-danger Order No. 2338837 which has already
been discussed under the heading of Docket No. KENT 84-184.
I found above that the violation of section 75.503 was extremely hazardous and assessed a penalty of $2,000 under
the criterion of gravity . Since the methane concentration
contributed to the hazards of an explosion or fire and since
the violation of section 75.308 was issued as a part of the
imminent-danger order, I believe that an identical finding
of extreme danger is warranted for the violation of section
75 .3 08 and that a penalty of $2,000 should be assessed under the criterion of gravity .
Conclusions
Taking into consideration that Pyro is a large operator
with ability to pay penalties, that no amount should be assessed under Pyro's history of previous violations, that
$200 should be assessed under the criterion of negligence,
and that $"2,000 should be assessed under the criterion of
gravity, for a total penalty of $2,200, and that the penalty
should be reduced by 20 percent under the criterion of Pyre's

1446

good-faith effort to achieve rapid compliance, I find that a
penalty of $1,760 should be assessed for the violation of
section 75.308 alleged in Citation No. 2338838.
Citation No. 2505051 4/18/84 § 75.400 (Exhibit 13)
Citation No. 2505051 , alleging a violation of section
75.400, was issued as a part of imminent- danger Order No .
2505050, but the factual situation was entirely unrelated to
the violations heretofore discussed in this proceeding . In
this instance, the hazard which caused the i ns pector to issue
the imminent- danger order was the possibility of a fire or
explosion because of the inspector's having found loose coal ,
coal dust, and float coal dust along t he entire 2 , 100- foot
length of. a ·conveyor belt, except at places where the conveyor belt passed through crosscuts where the belt entry had
been rockdusted. The inspector found that nine bottom belt
rollers along the belt were turning in coal dust and he
stated that the coal dust had to be 8 inches deep on the
mine floor in order for the dust to come into contact with
the rollers (Finding No . 8 above).

\

\

Pyro did not present any evidence to controvert the inspector ' s testimony , but in its brief (pp . 6 and 8) , Pyro
first alleges that the inspector testified that he could not
say t hat the operator should have known about the condition
and failed to do anything about it (Tr. 182). Then Py ro
refers to the Secretary ' s brief (p . 9) and claims that counsel for the Secretary there stated that the inspector ' s testimony does not seem credible . Pyre ' s brief (p . 8) then
states that the Secretary's counsel is apparently "doubting
the credibility of his own witness " .
The above allegations i n Pyro 9 s brief are based on a
q uestion asked during Pyro 9 s cross- examination of the inspector . Before one can understand the significance of
Pyro's question and the inspector's answer to the question,
it is necessary to provide some explanatory information .
Inspectors write citations and orders on MSHA Form 7000-3.
That form has a "Section III" at the bottom and in that
portion of the form , inspectors check "blocks " to indicatt:
their evaluation of the six assessment criteria for the
purpose of assisting MSHA in proposing civil penalties.
The portion of the Act providing for issuance of imminentdanger orders is section 107(a) and that secti on also provides that an inspector may issue a citation under section
104(a) for a violation of a mandatory safety s t andard if he
believes that a violation is associated with the immi nent
danger which he is descr i bing in his order . Si nce the order
is not, by itself, alleging a violation , the inspector i s
not required to fill in the blocks in .section III of a Form

1447

7000- 3 used for issuing an imminent-danger order because no
civil penalty has to be proposed for the issuance of an
imminent- danger order by itself, but a civil penalty does have
to be proposed for any violation alleged in a citation which
is issued in conjunction with the imminent- danger order .
In this instance, the inspector had started to fill in
the blocks in Section III of his imminent- danger order and had
checked the first item under Section III which pertains to negligence.
In doing so , he checked the "D" block t o indicate
that he thought '' high" negligence was involved, but then t he
inspector recalled that he did not need to fil l out Sectipn
III on a Form 7000- 3 which is being used to issue an imminentdanger order and the inspector d i d not check any more of the
blocks under Section II I on the imminent- danger order, but he
filled out all pertinent blocks under Secti on III on the citation issued in conjunction with the order because he knew that
a civil penalty would have to be proposed with respect to the
violation of section 75.400 alleged in the citation . When
the inspector filled out Section III of the citation , however ,
he checked the " C" block under negligen ce to indicate " moderate " negligence , as opposed to the "high" negligence which he
had checked under Section I I I of the order.
When Pyro's representat ive asked the inspector on crossexamination why he had rated Pyro ' s negligence on the citation
as being less than he had rated negligence on the order, the
following colloquy occurred (Tr. 182) ·:
A Well, I've got to follow directions, or
instructions, and when you mark "high", then it
can vt be a 104(a) 8 itvs got to be a 104(d). That
means you knew , or should have known , and didn ' t
care nothing about it o

Q

Well, in the coal mines--

A

And I couldnvt say that .

Q

Sir?

A

I couldn ' t say that.

I believe that Pyro has misinterpreted the inspector's
statement that he " couldn't say that " .
The inspector did not
mean that the evidence would not support the findings which
are required to be made before an i nspector can issue an
unwarrantable- failure citation under section 104(d) of t he
Act, but that he could not designate the violation as unwar rantable failure and stil l issue it in conjunct ion with an
imminent- danger order because an inspector cannot issue an

14 48-

unwarrantable-failure citation under section 104(d) of the Act
unless he first finds that the violation did not cause an
imminent danger.
Since the inspector had already concluded
that the nine bottom rollers turning in loose coal dust accumulations constituted an imminent danger, he was required
to issue a citation under section 104(a) to allege a violation of section 75.400 and he had been instructed by MSHA
that if he checked "high" negligence in Section III of a citation, he would be required to issue the citation under the
unwarrantable-failure provisions of section 104(d), and that
could not be done at the same time he was issuing an imminentdanger order.
Pyro is also misinterpreting the Secretary's brief in
claiming that the brief indicates that the Secretary's counsel is "doubting the credibility of his own witness". The
Secretary's brief (p. 9) referred to the answer . filed by Pyro
to the Secretary's proposal for assessment of civil penalty.
In that answer filed in Docket No. KENT 84-196, Pyro stated
that the belt examiner did not report any accumul.a tions of
loose coal and coal dust on the day the citation was issued.
Therefore, when counsel for the Secretary stated in his brief
(p . 9) that Pyro • s answer (denying the existence of accumulations because its belt examiner did not report those accumulations) "does not seem credible", he was doubting the credibility of Pyro•s belt examiner, rather than the credibility
of the inspector.
Pyro did not present its belt examiner as
a witness in this proceeding. Consequently, I have no way to
evaluate the credibility of his failure to report the accumul ations cited by the inspector on April 18, 1984.
The i nspector 9 s testimony , as summarized in Finding No .
8 above 1 supports a finding , and I so find , that a violation
of secti o n 7 5. 400 occurred.
Assessment of a Penaltv
Good- Fa i th Effort To Achieve Rapid Compliance
The inspector testified that after he issued the imminentdanger ord er and citation for the violation of section 75 . 400
here involved , that the superintendent of Pyro 9 s mine personally ordered everyone on the section to work on cleaning up
the belt entry and that there was so much coal dust and loose
coal along the belt that the belt had to be advanced periodically to make room on the belt for depositing the coal resulting from shoveling along the belt. The inspector had planned
to leave the mine after he wrote the order and return the
next day to t e rminate the order after the coal had been
cleaned up, but the miners cleaned up the coal very rapidly
and then began applying rock dust in the conveyor-belt entry

1449

by using two rock dusters, beginning simultaneously from each
end of the belt, so as to apply rock dust as fast as possible.
The inspector said that they did such a good job, that he
stayed at the mine so that he could terminate the order as
soon as they had finished cleaning up and rockdusting (Tr. 171;
176-177).
In view of the outstanding effort made by Pyro to achieve
rapid compliance, I find that a reduction of 30 percent of the
penalty assessed under the other criteria should be made for
the violation of section 75.400.
History of Previous Violations
Exhibit 11 shows that Pyro has a history of 40 previous
violations of section 75.400 from February 8, 1983, to and
including March 27, 1984. Eleven of those 40 violations occurred during the 3 months preceding the month in which the
violation of section 75.400 here under consideration occurred.
In view of that very adverse history of previous · violations
of section 75.400, I find that an amount of $400 should be
assigned under the criterion of history of previous violations
for the violation of section 75.400 alleged in Citation No.
2505051.
Negligence
I have already rejected the claim in Pyro's brief . (p. 8)
to the effect that the inspector could not say that the operator was aware of the loose coal and coal dust accumulations
in the belt entry. Section 75.303 requires that belt conveyors on which coal is carried be examined after each coalproducing shift has begun. Therefore, Pyro's section foreman
should have been aware of the loose coal and coal dust accumulations which extended for the entire length of the conveyor
belt for a distance of 2,100 feet.
The section foreman's negligence in failing to do anything about . the accumulations until they were found by the inspector may be imputed to the
operator .
Assuming, arguendo, as Pyro alleges, that its
belt examiner failed to report the existence of coal accumulations on the day Citation No. 2505051 was issued, the
former Board of ~1ine Operations Appeals held in The Valley
Camo Coal Co., 3 IBMA 463 (1974), that a coal company may ,
not rely upon a preshift examiner's report to exculpate itself from the high degree of care imposed upon it by the Act.
The. section foreman should have been able to see that
the conveyor-belt entry had not been rock dusted or cleaned,
except at crosscuts, just as the inspector did when he looked
down the belt entry.
I find that the violation of section
75.400 was associated with a high degree of negligence and
that a penalty of $500 should be assessed under the criterion
of negligence.

1450

Gravity
The inspector considered the loose coal, coal dust, and
float coal dust along the entire length of the belt conveyor
to be hazardous enough to warrant issuance of an imminentdanger order because he believed that the friction of nine ·
bottom rollers turning in float coal dust might cause a mine
fire (Tr. 173). He said that there was "just black float
dust all the way down the belt" except at the crosscuts where
rock dust had been applied (Tr. 172; 177).
I assessed a penalty of $750 under the criterion of
gravity for the violation of section 75.400 previously considered under Ooc~et No. KENT 84-184 above .
In that instance,
most of the loose coal and coal dust accumulations were located about 300 feet from the ignition hazard.
In this instance, the rollers turning in float coal dust were located
at intervals along the conveyor belt and therefore constituted
a more immediate threat to causing a fire than the violation
previously considered. Therefore, I believe that the instant
violation of section 75.400 constituted a greater hazard than
the previous violation of section 75.400. Consequently, I
find that a penalty of $1,500 should be assessed under the
criterion of gravity .
Conclusions
In view of the fact that Pyro is a large operator with
ability to pay p~nalties, that a penalty of $400 should be
assessed under the criterion of history of previous violat ions , that $500 should be assessed under the criterion of
n egligencep that $1 , 500 should be assessed under the cri teri on o f gravity u for a total p enalty of $2 , 400 1 and that the
p enalty should be reduced b y 30 percent under the criterion
o f Pyro 9 s outstanding effort to achieve rapid compliance, I
f ind that a penalty of $1,680 should be assessed for the violation of section 75.400 alleged in Citation No. 2505051.
SETTLEMENT PROPOSED I N DOCKET NO. KENT 84-238
The proposal for assessment of civil penalty in Docket
No . KENT 84-238 seeks to have penalties assessed for violat ions of sections 75.523-1 , 75.400 , and 75 . 807. All of the·
citations involved were written in June 1984 under section
104(a) of the Act and do not involve hazardous circumstances
such as those heretofore considered in the other two contested
cases involved -in this consolidated proceeding. After the
parties had presented evidence with respect to the issues
raised in Docket Nos. KENT 84-184 and KENT 84-196, they requested that I approve a settlement agreement under which
respondent would pay reduced penalties totaling $295 instead
of penalties totaling $344 proposed by MSHA.

1451

It. has been made clear in the preceding portion of this decision
that civil pena~ties have to be assessed pursuant to the six
criteria listed in section llO(i) of the Act. The parties' ·
settlement agreement shows that they agree with MSHA's evaluation of three of the assessment criteria, namely, that payment
of civil penalties will not cause Pyre to discontinue in business, that Pyre is a large operator, and that Pyre dembnstrated
a good-faith effort to achieve rapid compliance after the violations were cited. A brief discussion of the remaining three
criteria of negligence, gravity, and history of previous violations is required in order to determine whether the parties'
settlement proposal should be approved.
The aforementioned violation of section 75.523-1 was alleged in Citation No. 2505113 which states that the deenergization bar on a roof-bolting machine would not operate when
tested by striking the lever. Section 75.523-1 requires that
self-propelled electric face equipment be provid~d with a
device that will quickly deenergize the tramming motor of the
equipment in the event of an emergency. MSHA generally proposes civil penalties pursuant to the assessment formula described in 30 C.F.R. § 100.3. The usual procedures were followed in Docket No. KENT 84-238 and all of the civil penalties
propbsed by MSHA were derived by utilizing the civil penalty
formula described in section 100.3. An appropriate amount
was allocated under the criteria of the size of Pyre's business and Pyre's having made a good-faith effort to achieve
compliance after the violations were cited. There was no
need to reduce the penalties under the criterion of whether
payment of penalties would cause Pyre to discontinue in business because Pyro has stipulated that payment of penalties
will not adversely affect its ability to continue in business.
MSHA did not assess any portion of the penalties proposed in this docket under the criterion of history of previous violations because application of th~ principles described in section 100.3(c) of MSHA's assessment .formula did
not require assignment of any penalty points under that cri~erion.
Normally , when a judge is considering a settlement
proposal, he does not have the computer printout listing
previous violations which is available in this consolidated
proceeding. Consequently, the judge is generally limited to
an examination of MSHA's penalty formula to determine whether
it has been accurately applied in a given case~ In this proceeding, counsel for MSHA has provided me with Exhibits 1 and
11 which list previous violations and show that Pyro has been
assessed a ·penalty for a single previous violation of section
75.523-1. That violation occurred over a year · prior to the
violation alleged in Citation No. 2505113. Consequently, I
I find that application of section 100.3(c) of MSHA's formula

1452

appropriately resulted in assignment of zero penalty points
for the violation of section 75 . 523- 1 under the criterion of
history of previous violations .
· MSHA considered that the v i olation· of section 75 . 523- 1
was associated with a low degree of negligence and that the
gravity of the violation was moderate because any injury resulting from the failure of the panic bar to operate would .
probably have resulteq in lost workdays for a single person.
Und€r the parties' settlement agreement , Pyro has agreed to
pay the full penalty of $68 proposed by MSHA .
I find that
the penalty was reasonably determined under MSHA ' s assessment
formula and that Pyre's agreement to pay the penalty in full
should be approved.
The aforementioned violation of section 75.400 was al leged in Ci tation No. 2505114 and stated that loose coal and
coal dust and float coal dust had been permitted to accumulate around the power center and in all cuts across the unit
and in some room necks, but the citat ion does not state how
deep the coal accumulations were or attempt to give an esti mate in feet as to the extent of the accumulations . While
absence of those measurements does not defeat a finding that
the violation occurred (Old Ben Coal Co., 2 FMSHRC 2806
(1980)) , measurements do ass1st in evaluating both negligence
and gravity .
MSHA cbnsid~red the violation to be associated
with moderate negligence and to be somewhat serious because
any injury resulting from the violation would be likely to
cause lost workdays for up to 12 miners . MSHA proposed a penalty of $178 for the violation which Pyro has agreed to pay
in fu ll.
As was noted above in discussing the violation of section
75. 523-1 , application of section 100 . 3(c) of MSHA's penalty
formula in this proceeding results .in assignment of zero penalty points for the violation of section. 75.400 u nder the criterion of history of previous violations. The penalties which
l have previously assessed under the criterion of history of
previous violations for the contested violations involved in
this consolidated proceeding resulted in assignment of up to
$400 because of Pyre's unfavorable history of previous viola~ions of section 75.400.
I have noted in approving other .
settlement proposals that section 100 . 3(c) of MSHA's penalty
formula does not , in some cases, give adequate consideration
of the criterion of history of previous violations because it
is based on a formula which merely provides for calculating a
factor of seriousness based on the total number of violations
which are cited by inspectors depending upon the number of
days they have made inspections at a given operator ' s mine.

145 3

If this had not been a consolidated proceeding, I would
not have had in the record a computer printout, like Exhibit
1 in this proceeding, to provide the facts showing that Pyro
has a history of an excessive number of violations of section
75.400. Since I have emphasized Pyre's unfavorable history
of previous violations in this proceeding by having assessed
some substantial amounts under the criterion of history of
previous violations, I believe that it is possible to approve
the parties' settlement under which Pyro has agreed to pay
the full penalty of $178 proposed by MSHA for this violation
of section 75.400 because the other two penalties assessed
for violations of section 75.400 should have the deterrent
effect of impressing upon Pyre's management the importance of
increasing its efforts to avoid further repetitious violations of section 75.400.
The last violation to be considered is the aforementioned
violation of section 75.807 alleged in Citation No. 2338419
which states that a high-voltage cable was not guarded at a
substation where miners are required to travel under the cable
to get to the breakers on the substation. MSHA considered the
violation to have been associated with moderate negligence and
gravity because any injury which might have occurred would
have been likely to cause lost workdays for one person and
proposed a penalty of $98. Pyro has agreed to pay a reduced
penalty in this instance of $49.
Exhibit 11 shows that Pyro has been assessed penalties
for four previous violations of section 75.807, but three of
those , including the most recent one, were not considered to
be serious enough to be designated as significant and substantial by the inspector who wrote the citations. I would be inclined to assess , at least $20 under the criterion of history
of previous violations in this instance if it were not for
the fact that the parties' settlement agreement is based on
some extenuating circumstances which indicate that some doubt
exists as to whether the violation actually occurred.
Section 75.807 provides, in pertinent part, that underground high-voltage cables shall be "guarded where men regularly work or pass under them . " The parties agreed to the
reduction becau?e the citation is based on a miner's state-.
ment to an inspector, rather than on an observation made by
the inspector himself. Pyro contends that the violation was
cited at a place where miners do not regularly travel or pass.
Counsel for MSHA stated that there appears to be merit to
Pyre's contention and that a reduction in the proposed penalty
is warranted in such mitigating circumstances (Tr. 189). I
find that the parties have given a satisfactory reason for
reducing the proposed penalty in this instance to $49.

1454

For the aforesaid reasons , the parties' requ est for approval of their settlement agreement should be granted as
hereinafter ordered.
WHEREFORE , it is ordered:
(A)
The motion filed on September 3 , 1985 , by counsel
for the Secretary of Labor to strike portions of Pyro Mining
Company ' s brief is denied for the reasons hereinbefore given .
(B)
The parties' motion for approval of settlement with
respect to the pena l ties proposed by MSHA in Docket No. KENT
84-238 is granted and the settlement agreement is approved.
(C) Pursuant to the parties ' settlement agreement , Pyro
Mining Company shall, within 30 days from the date of t his
decision , pay civil penalties totaling $295.00 which are allocated to the respective alleged violations as follows:
Citation No . 2505113 6/1/84 § 75.523- 1 • • ••• • $
Citation No. 2505114 6/1/84 § 75.400 . •••• • ..
Citation No. 2338419 6/26/84 § 75 . 807 • . . • • • •

68 . 00
1 7 8.00
49 . 00

Total Settlement Penalties in Docket No .
KENT 84-238 . •• • •• •• ••••• •• ..• ~~ • . • • • •••• •. $

295 . 00

(D)
Pyro Mining Company shall, within 30 days from the
date o f this decision, pay civil penalties totaling $8,260.00
for the violations cited by the inspector in Docket Nos.
KENT 84- 184 and KENT 84-196 which are allocated to the re spective vio l ations as follows:
Docket No . KENT 84- 184
Citat ion No . 2338839 3/23/84 § 7 5.503
Citation No. 2338840 3/23/84· § 75.400

.. . . . . . $2,460.00
2 , 360.00

Total Penalties in Docket No. KENT 84 - 184

$4,820.00

Docket No . KENT 84-196
Citation No . 2338838 3/23/84 § 75 . 308
Citation No . 2505051 4/18/84 § 75 . 400

$1,760.00
1 , 680 . 00

Total Penalties in Docket No. KENT 84-196

$3 , 4~0.00

Total Pena l ties in Contested Dockets i n
This Proceeding . • • • • •• • • • ••. • ••• • . • •• ••••• $8,260.00

~

c.2ffrJ-'L~

Richard c. Steff~
Administrative Law Judge

145 5

Distribution:
Thomas A. Grooms, Esq., Office· of the Solicitor, u. "S. Department of Labo;r, Room 280, u. s. Courthouse., 801 Broadway, Nashville, TN 37203 (Certified Mail)
William .M. Craft, Manager of Safety, Pyro Mining . Company,
P. o. Box 267, Sturgis, KY 42459 (Certified Mail}

yh

1456"

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.
.

v.
MID-CONTINENT RESOURCES, INC.,
Respondent

.
.
..

CIVIL PENALTY PROCEEDING .
Docket No. WEST 85-17
A.C. No. 05-00469-03548
Dutch Creek No. 2 Mine

.

DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner:
Edward Mulhall, Jr., Esq., Delaney & Balcomb,
Glenwood Springs, Colorado,
for Respondent.

Before:

Judge Carlson

This civil penalty proceeding, tried under the prov1s1ons of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801,
et seg., (the Act), arose out of a federal inspection of the
Dutch Creek No. 2 Mine of Mid-Continent Resources, Inc. (MidContinent). On September 13, 1984, mine inspector Louis Villegos
i ssued a citation charging that Mid-Continent violated a safeg uard i ssued pursuant to 30 C.F . R. § 75.1403-5(g) o 1;
1/ Section 75.1403-SCg) is a "criterion" regulation issued by the
Secretary under authority of section 314 of the Act. The
statutory section survives from the 1969 Coal Act and provides
s pecial enforcement procedures for hazards involving transport ati on of men and materials. It provides:
Other safeguards adequate, in the judgment of an
authorized representative of the Secretary, to minimize
hazards with respect to transportation of men and
materials shall be provided.
Secti on 75.1403-l(b) sets forth the conditions under which the
Secretary's representatives may issue citations for an operator's
failure to comply with a safeguard.
It provides:
The authorized representative of the Secretary shall in
writing advise the operator of a specific safeguard

1457

The record shows that MSHA inspector Louis Villegos, during
an inspection of Mid-Continent's Dutch Creek No. 2 underground
coal mine on September 8, 1983, issued a safeguard because coal
sloughage allegedly obstructed a part of the 24 inch travelway on
one side of the 202 longwall strike belt.
The "condition or practice" portion of the safeguard written
by the inspector reads:
A clear travelway at least 24 inches wide was not provided on the upper side of the 202 longwall strike belt.
The location was from the stage loader transfer point
and continued outby for a distance of 150 feet.
A clear travelway at least 24 inches wide shall be provided on both sides of all conveyor belts at this mine.
The "action to terminate 11 portion of the same document was
filled in the same day. It reads:
The travelway was cleaned up of the coal sloughage
to provide the travelway.
At a subsequent visit to the mine on September 13, 1984
Inspector Villegos issued a citation under section 104Ca) of the
Act charging a violation of 30 C.F.R. § 75.1403-S(g). The
improper 11 Condition or practice" was described thusly:
A clear travelway at least 24 inches wide was not provided on the uphill side of the 5th north double entry

which is required pursuant to § 75.1403 and shall fix a
time in which the operator shall provide and thereafter
maintain such safeguard. If the safeguard is not provided within the time fixed and if it is not maintained
thereafter , a notice [citation] shall be issued to the
operator pursuant to section 104 of the Act.
The inspectorsg authority in writing safeguards is
c ircumscribed by the "criteria 11 regulations which define the
l imits within which the safeguards may issue. Section
75.1403-S(g), the criterion relied upon in this case, applies to
belt conveyors. It provides:
A clear travelway at least 24 inches wide should be
provided on both sides of all belt conveyors installed after March 30, 1970. Where roof supports are
installed within 24 inches of a belt conveyor, a clear
travelway at least 24 inches wide should be provided
on the side of such support farthest from the conveyor.

1458

strike conveyor belt. The lack of clearance was at
numerous locations starting 200 feet outby the two air
lock doors and inby to the section dump point. The
obstructions were timber at 5 inches from the belt, coal
sloughage within one foot, and parts of the travelway
being through a trench one foot in width.
The Secretary seeks a civil penalty of $119.00 for the violation.
The proposed penalty was duly contested by Mid-Continent and was
heard on July 19, 1985, at Glenwood Springs, Colorado. Both
parties declined to file briefs or other post-hearing submissions; both argued the matter on the record.
REVIEW AND DISCUSSION
OF THE EVIDENCE
There is virtually no dispute concerning the pertinent facts.
The Secretary offered the testimony of Inspector Villegos. MidContinent presented no witnesses.
In its answer to the Secretary's petition proposing penalty,
Mid-Continent urged that the safeguard should be vacated because
30 C.F.R. § 75.1403-5Cg) applies only to conveyors used to
transport persons or materials. (It is undisputed that the belts
here in question were used exclusively to move coal.) After the
filing of the pleadings in this case, however, the Commission
ruled that section 75.1403-5(g) applied to conveyors used solely
for coal-carrying, as well as those used to transport materials
or miners. Jim Walter Resources, Inc., 7 FMSHRC 493 (April
1985): Jim Walter Resources, Inc., 7 FMSHRC 506 (April 1985).
Respondent thus no longer questions that its conveyors are
c overed by the cri terion cited by the Secretary o
Mi d- Continent now maintai ns t hat t he safeguard written by
I nspector Villegos was not b road enough to cover the subsequent
c itation ~ and that the citation is therefore void.
For support
i n this contention Mid-Continent looks to Southern Ohio Coal
Company , 7 FMSHRC 509 (April 1985). In that case the Commission
noted that t he safeguard provisions of the Act confer upon the
Secretary v'unique authority" to promulgate the equivalent of
mandatory safety standards without resort to the formal rulemaking procedures demanded elsewhere in the Act. It therefore
held that safeguards, unlike ordinary standards, must be strictly
c onstrued. The safeguard notice, that is to say , •must identify
with specificity the nature of the hazard at which it is directed
and the conduct required of the operator to remedy such hazard.•
Fundamental to this concept is the notion that the operator must
have clear notice of the conduct -r equired of him.
Mid-Continent's position is best summarized in this statement by counsel:

1459

Our contention under Southern Ohio is that the safeguard which was originally written was not broad
enoug h to include these specific items. The original
safeguard required construction of belts, 24 inch
clearance. That was accomplished. The subsequent
instructions [sic] were not specifically addressed.
Therefore, and properly, the subsequent obstructions
have to be themselves the subject matter of a second
safeguard. That essentially is our case. <Transcript
at 17-1&>.
As I perceive it then, ·Mid-Continent's argument is that the
underlying safeguard notice mentioned none of the obstructions
specified in subsequent citation: timbers, coal sloughage and a
trench. Mid-Continent also appears to suggest that the original
safeguard was directed at a failure of the operator to construct
the conveyor so as to leave a 24 inch space between the rib and
the outer edge of the conveyor.
The information elicited in the testimony of Inspector
Villegos, however, gives little support to Mid-Continent's arguments. He testified that he saw coal sloughage beside the
conveyor which reduced the area of clear passage to less than the
24-inches required in 30 C. F.R. § 75.1403-S(g). He maintained
that he told this to Mid-Continent 's representative at the scene,
Mr. Elmer Smallwood, to whom he delivered the safeguard. Mr.
Smallwood agreed to get two men to clean up the coal, Villegos
testified, and the cleanup was done by 11:00 a.m., an hour and a
half after the safeguard's issuance (Tr . 21-24). Villegos also
testified that the coal was his sole concern at the time: he had
no objection to the way the conveyor was constructed.
Villegos was the only witness to testify o I find his r ep resentations to be trueo They are , among other t h ings ,
c onsistent with the abatement notation on the face of the safeguard which declares, "The travelway was cleaned up of the coal
sloughage to provide the travelway."
In deciding the scope of the original safeguard I first note
t hat the inspector completed the block on the form desginated
~ condition or practice" with very broad language which
essentially repeats the operative words of 30 C.F.R. § 75.1403S( g )o It names no specific hazards or causes of hazards. Under
Southern Ohio, supra, one must question whether a mere repetition
of a regulatory criterion can, alone, stand as a valid safeguard.
That question need not be resolved here, however, since I am
convinced that Inspector Villegos's safeguard document, read in
its entirety, conveyed an unmistakeable picture of the proscribed
hazard: an accumulation of coal sloughage which partially
obstructed the 24-inch travelway.

14GO

In reaching this conclusion I necessarily hold that a
safeguard notice should be read in its entirety to determine its
proper scope. The "action to terminate" portion of the notice in
this case makes clear to any reasonable reader that the hazard
was coal sloughage. Moreover, there can be no question that
actual misunderstanding of the true aim of the safeguard existed;
the evidence shows that the sloughage was cleaned up under the
direction of a management official who discussed the nature of
the notice with the inspector.
Put another way, the Commission•s insistence upon a narrow
construction of safeguard notices does not require the hypertechnical reading urged by Mid-Continent. In Southern Ohio the
Commission recognized as much when it said:
The requirements of specificity and narrow interpretation
are not a license for the raising or acceptance of purely semantic arguments • . • • We recognize that safeguards are written by inspectors in the field, not by a
team of lawyers. (Southern Ohio, supra, N.2 at 521.>
I do, however, accept certain parts of Mid-Continent•s
argument. Under the Commission's reasoning in Southern Ohio, I
am not convinced that either the shallow trench or the timbers in
the 24-inch travelway were encompassed within the limits of the
underlying notice to provide safeguards. The specification of
"coal sloughage 11 in the original notice was broad enough to
embrace the casual presence or accumulation of coal or similar
solid objects in the travelway. It was not, however, broad
enough to include a wholly dissimilar impediment to travel such
as a shallow trench. The trench differed from such solid objects
in much the same way as accumulated water in Southern Ohio
differed from the rocks and construction debris which were
c overed by the previous safeguard.
The status of the timbers which allegedly impinged on the
walkway space is not so clear. Had the timbers been left on the
floor to join the coal sloughage as tripping-and-falling hazards,
they should logically be treated as a "similar" hazard covered by
the underlying safeguard. The inspector's testimony, however,
i ndicated that the timbers were not merely a loose impediment
l ying on the floor . Rather , they were upright timbers installed
as a part of the roof control system (Tr. 29). The timbers
therefore constituted what may be referred to as an essential
part of the underground mine structure. In that sense they represented an abatement problem far different from the mere removal of random obstacles left on the travelway floor. They
differed enough from the class of objects akin to coal sloughage
to remain outside the reasonable scope of inspector's notice of
safeguard.
Consequently, I conclude that the citation issued to MidContinent was valid with respect to the coal sloughage, but was
invalid with respect to the shallow trenches and timbers. The
citation will be affirmed as to the former and vacated as to the
latter.

1461

A further matter deserves brief mention. The conveyo r
referred to in the inspector's notice of safeguard was a
different conveyor located in a different part of the min e from
the conveyor referred to in the subsequent citation. This
difference is of no legal significance. The safeguard issued on
September 8, 1983 was directed to "all conveyors in this mine ...
The evidence shows that both conveyors were of the sort covered
by 30 C.F.R. § 75.1403-S(g).
PENALTY
We now turn to the matter of an appropriate civil penalty.
Section llO(i) of the Act requires the Commission, in penalty
assessments, to consider the operator's size, its negligence, its
good faith in seeking rapid compliance, its history of prior
violations, the effect of a monetary penalty on its ability to
remain in business, and the gravity of the violation itself.
The parties stipulate that payment of the Secretary's
proposed penalty of $119.00 would not impair Mid-Continent's
ability to continue in business. They further stipulate that the
company produced 743,844 tons in all its operations in 1983, and
463,504 tons in the mine in question. Finally, they stipulate
that abatement was prompt. The government presented no evidence
concerning Mid-Continent's history of prior violation3. Such
history must therefore . be treated as favorable in this
proceeding.
I must conclude that the gravity of the violation was low.
The Secretary's original $119.00 penalty proposal was in part
predicated upon the presumed hazards presented by the upright
timbers and the shallow trenches in the travelway . These hazards
c annot be considered in the present penalty , however 8 since they
were outside the reach of the safeguard notice . More important e
however u the exposure of miners to the established hazard - coal
sloughage - was quite low. The inspector's testimony revealed
that miners would seldom use the travelway next to the conveyor;
their presence would tend to be limited to inspections o f or
maintenance on the conveyor i tself o
Considering all these elements, I conclude that the proposed
$119 . 00 is excessive . I hold that a civil penalty of $40 . 00 is
r easonable o
CONCLUSIONS OF LAW
Upon the entire record herein, and consistent with the
findings contained in the narrative portion of this decision, the
following conclusions of law are made:
(1)

The Commission has jurisdiction to decide this case.

1462

(2) Mid-Continent violated the safeguard issued on
September 8, 1983 under 30 C.P.R. § 75.140~-S(g) as charged in
that part of the citation alleging an unlawf·ul accumulation of
coal sloughage within the 24-inch-wide travel . space required to
be maintained next to the 5th north double entry strike conveyor
belt.
·
{3) Mid-Continent did not violate the safeguard with·
respect to the presence of .timbers or trenches as alleged in the
citation because such hazards or conditions were not within the
scope of the safeguard.
(4) A civil penalty of $40.00 is appropriate for the
violation established.
ORDER
Accordingly, the citation, ~s modified in this decision, is
ORDERED affirmed; and Mid-Continent is ORDERED to pay a civil
penalty of $40.00 within 30 days of the date of this decision.

ohn A. Carlson
·. Administrative Law Judge
Distribution:
. James H. Barkley, Esq., Office o~ the Solicitor, u.s. D~partment
of Labor, 1585 Federal Buildi~g, 1961 S~out Street, Denver, CO
80294 (Certified Mail)
Edward Mulhallu Jr. u Esq., Delaney & Balcomb, P.O. Drawer 790 ,
Glenwood Springs u co 81602 (Certified Mail)
/blc

.1463

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

.

ROCCO CURCIO,
Complainant

DISCRIMINATION PROCEEDING
Docket No. PENN 84-208-D

v.

..

KEYSTONE COAL MINING
CORPORATION,
Respondent

Emilie No. 1 Mine

DECISION
Appearances:

Earl R. Pfeffer, Esq., Washington, D.C., for
Complainant; William M. Darr, Esq., Indiana,
Pennsylvania, for Respondent.

Before :

Judge

Brode~ick

STATEMENT OF THE CASE
Complainant contends that he was discriminated against
in violation of section 105(c) of the Federal Mine Safety and
Health Act of 1977 (the Act) when he was charged with an
unexcused absence from work for the time he spent in
d iscussing a safety problem at the subject mine with
i nternational union· officials ~ He does not seek monetary
r elief ~ but requests that the unexcused absence be removed
f rom his employment record, and that he be reimbursed for the
costs and expenses, including attorney's fees, incurred in
connection with this proceeding. Respondent contends that it
was merely enforcing its absentee policy in a nondiscriminatory fashion in assessing an unexcused absence against
C omplainant ~

The case was heard in Pittsburgh, Pennsylvania on
Dec.e mber 14 , 1984. Rocco Curcio and Jerry Duncan testified
on behalf of Complainant. Anthony Poloff, James E. Clinger
and Edward J. Onuscheck testified on behalf of Respondent.
Counsel for both parties requested that post hearing briefs
be delayed so that they could be filed in conjunction with
briefs due in a subsequent case (Donald C. Beatty, ·Jr. v.
Helvetia Coal Company>, involving the same counsel, and the
same or similar issues. Since back pay is not an issue, I
granted the request . Post hearing briefs were filed by both
parties on August 2, 1985.

1464
-- .

FINDINGS OF FACT
The important facts in this case are not in dispute.
Respondent was at all times pertinent to this proceeding the
owner and operator of the Emilie No. 1 Mine, an underground
mine in Pennsylvania. Complainant was a miner at the subject
mine, a member of the United Mine Workers of ~erica local at
the mine, and an elected member of the Safety committee.
On February 9, 1984, Complainant and fellow-safety
committee member Jerry Duncan talked to Mine Foreman Tony
Poloff about dusty conditions on the jeep road at 11 butt,
first left section in the subject mine. The road was used to
transport miners in a jeep and a skid from the track to the
working section. Complainant and Duncan suggested that
calcium should be put on the road to reduce the dust. Poloff
said he would take care of it. The condition was not
corrected, and Complainant and Duncan again told Poloff about
the problem, but as of February 24, 1984, it had not been
taken care of.
On April 9, 1982, Mine Superintendent J. E. Clinger
issued what has been termed in this proceeding Respondent's
absence control program. The document stated that an
employee's absence would not be excused when it "is in the
power of the employee to overcome, change, prevent, or
arrange otherwise • • • ". The document does not specifically
refer to absences on union business, or absences due to
safety complaints.
On February 22 f 1984 , a mine communication committee
meeting was held at the subject mine. This was one of
regularly scheduled meetings be tween management and labor
designed to discuss changes in company policy, employee
complaints , accidents, employee illness and absences, and
other matters . The February 22 meeting was attended by Mine
Foreman Anthony Poloff , Superintendent James Clinger,
Cleaning Pl ant Foreman Dan Shafer and the three committeemen
of the Emilie Mine, Jerry Duncan, Rocco Curcio and James
Bonelli, and the committeeman at the cleaning plant, Guy
Bonelli . The employee representatives inquired about two
employees with claims for excused absences to which
management representatives replied. The Superintendent told
the committee "on trips to Ebensburg, I wouldn't except [sic]
anymore slips for excused absents [sic] -- they would have to
take a 'contract day' . " "Trips to Ebensburg" referred to
trips to Union headquarters on union business. The committee
men were told that if they lost time from work they would
have to take contract days (personal days, graduated vac~t-.ion

1465

days or sick days under the Union contract) , or, with the
prior permission of the Superintendent, they could change
shifts . The union committee personnel told management that
they did not agree with what they construed as a change in
policy . Compla i nant had been a commiteeman (both mine
committee and safety committee) since February 7 , 1983 . He
missed days from work on April 3 , 1983 , June 8 , 1983, June
22 , 1983, August 4 , 1983 and August 9, 1983 because of
meetings at Union headquarters in Ebensburg, Pennsylvania
discussing safety issues. In each instance he received an
excused absence.
In each instance, Complainant had been told
in advance that he would be charged with an unexcused absence
(an " A" day), but in fact he was excused (received a " B"
day).
On February 24 , 1984 , Complainant arrived at the mine at
about 7:35 a . m. He was scheduled to work the daylight shift
(8:01a . m. to 4:00p.m. ) as a beltman. Jerry Duncan came out
of the mine a short time l ater and was angry because
Respondent had not corrected the dust problem on the jeep
road . Complainant and Duncan discussed the matter and
decided it would be best to seek the advice of the union
district officials since talking with management had proved
fruitless.
Complainant told his shift boss, Joe Eckman that
he was going to Ebensburg on Union business . Then he and
Duncan told Tony Pol off the same thing . Poloff replied that
he would have to take an " A" day. Complainant did not
specifically tell Poloff the nature of the union business
he intended to take up at Ebensburg.
At Ebensburg v Complainant and the other committee
members met with District UMWA President Paul Gormish v and
Vi ce President Nick Molnar . After a discussion it was agreed
that the safety committee should request a 103(g) inspection
by MSHA of the dusty area . On February 24, 1984 a written
request for an MSHA inspection of the travel road , first left
section v 1 butt , 11 South section and 11 butt was prepared
and signed by James Bonelli , Chairman of the Safety Committee.
I t was delivered to the MSHA office by Bonelli and
Complainant .
As a result of the request 8 an inspection was
conducted on February 28 , 1984 . A citation was issued on
that date charging a violation of the approved ventilation ,
methane and dust control plan because of excessively dry and
dusty haulage roads -- the haulage road from the end of the
track in 1 left, in 1 butt , 11 South section, a distance of
about 2500 feet ; and from the end of the track at 1 left in
11 butt off 1 left, a distance of about 2000 feet. The
citation was extended following an inspection on February 20,
1984 and was terminated on March 7, 1984 after a wetting

14G6

agent to allay the dust was applied to the affected haulage
roads.
When Complainant returned to the mine after the
Ebensburg meeting, he took a letter from the UMWA District
Vice President asking that Complainant be excused from work
on February 24, 1984 because he was in the District office on
union business. Respondent, however, charged Complainant
with an unexcused absence.
Article XXII of the National Bituminous Coal Wage
Agreement of 1981, in effect at Respondent's mine during · the
time relevant to this case, provides in part that if an
employee accumulates 6 single days of unexcused absence in a
180-day period or 3 single days of absence in 30-day period,
he shall be designated an "irregular worker" and will be
subject to discipline. When an employee absents himself from
work for 2 consecutive days without the consent of the
employer, other than because of proven sickenss, he may be
discharged. Article IX of the contract provides that an
employ·e e is entitled to 5 days absence per year for sickness,
accident, emergency or personal business. Each employee is
also entitled to a graduated vacation of up to 13 days per
year depending o·n his or her length of continuous employment
(Art. XIV).
Bonelli took a graduated vacation day on February 24,
1984 and Duncan did not miss time from work since he was on
the midnight shift . Only complainant received an unexcused
absence for the day h
I SSUES

l o Did Complainant 9 s trip to Ebensburg, and his absence
from work constitute activity protected under the Mine Act?
2o
I f so u was the action of Respondent charging
Complainant with an unexcused absence , adverse action for
s uch protected activity?
3o

If so , to what relief is Complainant entitled?

CONCLUSIONS OF LAW
Complainant and Respondent are subject to and protected
by section 105 of the Act, the former as a miner and a
representative of miners, the latter as a mine operator .

1467

PROTECTED ACTIVITY
In a case under the 1969 Coal Act, the Commission
recognized the special status of a union safety committee
member in bringing safety complaints to the Secretary. Local
1110 UMWA and Carney v. Consolidation Coal Company, 1 FMSHRC
338 (1979). The Commission found that the committee member's
leaving work to call a Federal Mine inspector without the
employer's permission was protected activity, and that the
resulting discipline imposed by the company violated the Act .
The 1977 Mine Act was intended to broaden and strengthen the
protection aganst discrimination afforded miners and their
representatives. SeeS. Rep. No. 95-181, 95th Cong., 1st
Sess. 35-36 <1977), reprinted in Senate Subcommitee on Labor,
Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act
of 1977, at 623-624 (1978). Cases under the Mine Act
involving safety committee members include
Secretary/Mataleska v. Shannopin Mining Company, 4 FMSHRC
2114 (1982) (ALJ) and Secretary/Duty v. Rebel Coal Company, 7
FMSHRC 125 (1985) (ALJ). Both of these cases involved safety
committee members who left the job site to investigate or
discuss safety problems . In both cases such action was held
to be protected activity.
The members of- the mine safety Committee are given a
special status and added reponsibilities under the Union
Contract (Article III(d)) and under the Act. They are the
spokesmen for the miners in safety matters and are
r esponsibl e for br i nging safety concerns to management and to
MSHA. Subject t o the requirements that their actions be
t aken in good f a i t h and be reasonable , I conclude that the
a ction s of safety committeemen in bringing safety complaints
to MSHA or to the mine operator , or in discussing them with
union officials is protected activity . The evidence in the
case establishes that the trip to Union Headquarters was·
taken i n good faith to discuss a perceived safety hazard , and
t hat it was a reasonable reaction to that perceived hazard .
I t was related directly to the filing of a section 103(g)
c omplaint and a citation . I further conclude that these
a ctivities may not be penalized even if they result in time
l ost from work by the committeemen.
ADVERSE ACTION
Respondent contends that the adverse action complained
of here is de minimis. I disagree. The policy followed by
Respondent could result in discharge, and certainly tends to
inhibit or discourage the committeeman from bringing safety

1468

complaints to the union or to MSHA. The penalty -- one day's
unexcused absence -- is not great, but it is real. I
conclude that it is adverse action under the Mine Act. See
Lund v. Anamax Mining Company, 4 FMSHRC 249 {1982) (ALJ).
There is no dispute that the activity which I have found
to be protected resulted in the action which I have found to
be adverse. Therefore, I conclude t~at Respondent violated
section 105(c) of the Act.
RELIEF
THEREFORE, IT IS ORDERED:
1. The unexcused absence assessed against claimant on
February 24, 1984 shall be removed from his employment
record, and his absence from work on that day shall be deemed
excused.
2. Respondent shall cease and desist from enforcing its
absentee program against safety committee members in a manner
that limits their reasonably bringing safety complaints to
management, union or government officials in good faith.
3. Respondent shall pay the costs and expenses
(including attorney's fees) reasonably incurred by
Complainant in cone~tion with the institution and prosecution
of this proceeding.
4 o Counsel ar~ directed to confer and attempt to agree
o n the amount due under paragraph 3 above, and if they can
agree u to submit a statement thereof to me within 30 days of
the date of this decision. · If they cannot agree, Complainant
shall within 30 days of the date of this decision, file a
detailed statement of the amount claimed, and Respondent
shall submit a reply thereto within 20 days thereafter. This
decision shall not be final until I have issued a
supplemental decision on the amount due under paragraph 3o
S o Respondent shall post a copy of this decision on
a bulletin board at the subject mine which is available to
all employees , and it shall remain there for a period of at
l east 60 days.

jtvv~t-0 .k/1yg&~~·L

James A. Broderick
Administrative Law Judge

1469

Distribution:
Earl R. Pfeffer, Esq., United Mine Workers of America, 900
15th Street, N.W., Washington, D.C . 20005 (Certified Mail)
William M. Darr, Esq., Keystone Coal Mining Corporation, 655
Church Street, Indiana, PA 15701 (Certified Mail}
slk

1470

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041
1•• :.

.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

..

v.

CIVIL PENALTY PROCEEDING
Docket No. SE 85-42
A.C. No. 01-01247-03631
No. 4 Mine

.

JIM WALTER RESOURCES, INC.,
Respondent

DECISION
Appearances:

George D. Palmer, Esq., Office of the Solicitor, U.S. Department of Labor, Birmingham,
Alabama, for Petitioner:
Harold D. Rice, Esq., and R. Stanley Morrow,
Esq. , Birmingham, Alabama, for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks a civil penalty for an alleged
violation by Respondent of its approved ventilation plan and
therefore of 30 C.F . R. § 75.316 . Pursuant to notice the case
was h eard i n Birmingham, Alabama on June 18 , 1985 . Terry
Gaither and William H. Meadows testified on behalf of the
Secretary " Eddie Nicholson and John Stephenson testified on
behalf of the Operator. Both parties have filed post hearing
briefs. I have considered the entire record and the
contentions of the parties and make the following decision.
FINDINGS OF FACT
1. Respondent is the owner and operator of an
underground coal mine in Tuscaloosa County 6 Alabama , known as
the No. 4 Mine.
2 . The subject mine has been classified as a gassy mine .
It liberates almost 30 million ·cubic feet of methane in a 24
hour period. The face liberation of methane while cutting is
in excess of 400 cubic feet a minute. The mine has been
described as one of the more gassy coal mines in the country:

1471

"It would rate in the top 10 percent." (Tr. 69) It is a
deep mine: the shaft is approximately 2000 feet deep.
3. The approved ventilation, methane and dust control
plan was changed in 1972 for Respondent's mines to include
the following language:
Line brattice shall be maintained to
within 10 feet of the area of deepest
penetration of all faces in all working
places inby the last open crosscut at all
times except while roof bolting and
servicing as stated in the plan.
This language was included in the plan which was in effect
for the subject mine since it was opened, and was in effect
in November 1984.
4. On November 13, 1984, Federal Coal Mine Inspector
Terry Gaither issued a citation charging a violation of
30 C.F.R . § 75.3i6 because the line brattice in the No. 3
entry on the No. 4 section was 15 feet outby the entry face.
5. On November 13, 1984, four entries were being driven
in the section in question. The No. 3 and 4 entries, and
perhaps all four entries, had been driven beyond the point
where a crosscut right (between· entries 3 and 4) was begun .
The line curtain was within ten feet of the face in the
crosscut right Cit was approximately 5 · feet from the face
when the citation was issued) ; however the line curtain in
t he No . 3 entry was fifteen feet from the face . Mining was
not being performed in either the entry or the crosscut at
the time the citati on was issued, but it had been most
recently done in the crosscut right.
6 o A methane test was taken in the corner of the No. 3
, entry before the citation was issued. It showed less than 1
percent methane.

7o Mining had last been performed in the No. 3 entry on
the day prior to the issuance of the citation.

a. Before mining would be resumed in the No. 3 entry,
the crosscut right would have to be completed to the yield
pillar apd the crosscut left would have to be turned and
completed. This would normally·take 2 to 3 days.
9. Prior to 1984, no citations were issued at the
subject mine for alleged violations similar to the one
involved here -- that is, for failure to maintain line

1472

brattice to within 10 feet of an entry face, after a crosscut
was turned .
REGULATORY PROVISIONS
30 C.F.R.

§

75.316 provides as follows:

§ 75.316 Ventilation system and methane
and dust control plan.

[STATUTORY PROVISIONS]
A ventilation system and methane and dust
control plan and revisions thereof
suitable to the conditions and the mining
system of the coal mine and approved by
the Secretary shall be adopted by the
operator and set out in printed form on
or before June 28, 1970. The plan shall
show the type and location of mechanical
ventilation equipment ·installed and
operated in the mine, such additional or
improved equipment as the Secretary may
require, the quantity and velocity of air
reaching each working face, and such
other information as ~he Secretary may
require. Such plan shall be reviewed by
the operator and the Secretary at least
every 6 months.
30 C oF oR q § 75 .2 (g ) provides as follows:
( g)(l ) "Working face" means any place i n
a coal mine in which work of extracting
coal from its natural deposit in the
earth is performed during the mi ning
c yc l e 6
( 2 ) "Working place " means the area of a
coal mine inby the last open crosscut,
<3 > "Working section" means all areas of
the coal mine from the loading point of
the section to and including the working
f_aces,
(4) "Active workings" means any place in
a coal mine where miners are normally
required to work or travel;

1473

30 C.P.R. § 75.302-l(a) provides as follows:
(a) Line brattice or any other approved
device used to provide ventilation to the
working face from which coal is being
cut, mined or loaded and other working
faces so designated by the Coal Mine
Safety Manager, in the approved
ventilation plan, shall be installed at a
distance no greater than 10 feet from the
area of deepest penetration to which any
portion of the face has been advanced
unless a greater distance is approved by
the Coal Mine ·safety District Manager of
the area in which the mine is located.
ISSUE
Whether Respondent is obliged to maintain line curtain
within 10 feet of all faces, or only the face from which coal
is being extracted or was most recently extracted?
CONCLUSIONS OF LAW
1. Respondent is subject to the provisions of the
Federal Mine Safety and Health ~ct of 1977 in the operation
of the subject mine, and I have · jurisdiction over the parties
and subject matter of this proceeding • .
2. Section 75.316 of Title 30 C.P.R. requires that a.
mine operator adopt and have approved a ve ntilation system
a nd methane and dust control plan suitable to the conditions
a nd the mining system of the coal mine . When such a plan has
been adopted and approved, the section requires the operator
to comply with its provisions. Mid-Continent Coal and Coke
Company , 3 FMSHRC 2502 (1981) .
3 o The approved ventilation , methane and dust control
p lan in effect at the subject mine on November 13, 1984
required that line curtains be maintained within 10 feet of
all faces in all working places. A "coal face" is defined in
A Dictionary of Mining, Mineral and Related Terms, U.S.
Department of the Interior (1968) as

a. The mining face from which .coal is
extracted by longwall, room, or narrow
stall system. Nelson. b. A working
place in a colliery where coal is hewn,
won, got, gotten from the exposed face of
a seam by face _workers. Pryor, 3.

1474

This definition obviously is not limited to the time during
which coal is actually being extracted. It includes working
faces as well as faces from which coal has been or will be
extracted. The language of the approved plan is all
inclusive and clearly includes entry No. 3 cited in this case.
The obvious purpose of the changes made in 1972. was to go
beyond the requirement of 30 C.F.R. § 75.302-l(a) that line
brattice be installed no more than 10 feet from active
working faces. All faces, including idle faces, are covered
by the plan. The reason for their inclusions is the
unusually high methane liberation in the mine. Respondent
argues that the requirement is onerous and that it has not
been enforced by MSHA prior to 1984. Neither of these
arguments can affect the interpretation of the wording of the
plan, and I reject them.
4. I conclude that Respondent was in violation of its
approved ventilation, methane and dust control plan on
November 13, 1984 in failing to maintain line curtain within
10 feet of the face in entry No. 3 on the No . 4 section in
the subject mine. The violation was abated in good faith.

s. Respondent is a medium sized operator and has an
average history of prior violations. The impositon of a
penalty will have no affect on Respondent's ability to
contiue in business.
·
6. I conclude that the violation cited was moderately
serious . I am unable to conclude from the evidence whether
t he v iol ation re.sulted from Respondent • s negligence .
Therefore v I conclude that it did not .
7. Based on the criteria in section llO(i} of the Act, I
conclude that an appropriate penalty for the violation is
$100 .
ORDER
Based on the above findings of fact and conclusions of
law , Respondent is ORDERED to pay the sum of $100 within 30
days of the date of this decision as a civil penalty for the
violation found herein.

)

tf.,t-~Le-.8 k{5 r!Jcfe1~/(
James A. Broderick
Administrative Law Judge

1.475

Distribution:
George D. Palmer, Esq., u.s. Department of Labor, Office of
the Solicitor, 2015 Second Avenue North, Suite 201,
Birmingham, AL 35203 (Certified Mail)

R. Stanley Morrow, Esq., Harold D. Rice, Esq., Jim Walter
Resources, Inc., P.O. Box C-79, Birmingham, AL 35283
(Certified Mail)
H. Gerald Reynolds, ·Environmental Counsel, Jim Walter Corp.,
P.O . Box 22601 , Tampa, FL 33622 (Certified Mail)
slk

1476

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES'
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041
• :
:

.. .

.
.
.:
..
.

KENNETH W. HALL,
Complainant
v.
CLINCHFIELD COAL COMPANY,
Respondent

l

~

· ·-

DISCRIMINATION PROCEEDING
Docket No. VA 85-8-D
MSHA Case No. NORT CD
85-4
McClure No. 1 Mine

DECISION
Appearances:

Kenneth W. Hall, Castlewood, Virginia, pro se~
Louis Dene, Esq., Abingdon, Virginia, for
Respondent~ James Leonard, Esq., .o ffice of the
Solicitor, U.S. Department of Labor, Arlington, Virginia, appeared specially for the
Secretary of Labor.

Before:

Judge Broderic~
STATEMENT OF THE CASE

Complainant filed a complaint with the Commission under
. s ecti on 105 ( c ) of the Federal Mine Safety and Health Act of
1977 q 30 Uo S oCo § 815 (c ) ( the Act) alleging that (1 ) his
r equest for a transfer to an above-ground jqb ...was ignored,
( 2) his insurance was stopped·, and ( 3) he was suspended and
ultimately discharged, all because he refused to comply with
his employer's order to violate a federal law concerning the
d istance a line curtain was t o be maintained from the coal
f ace o
Respondent filed a Motion to Dismiss on the grounds
t hat the complaint was not timely filed, and that it did not
state a cause of action under the Act . The motion was denied
b y order issued April 3, 1985.
Pursuant to notice, the ~ase was heard in Abingdon,
Virginia on May 29, 30, and 31, 1985. Jerry Yates, Jr.,
Billie L. Williams, Eugene McCoy,· Ronnie Dean Deel, ·
Ray Boggs, Jeffrey H. Greear, Roy Glovier, and Kenneth W.
Hall, testified on behalf of Complainant; Thomas Asbury,

1477

Richard Light, Michael Wright, Wayne Fields, Henry Kiser, and
Joseph Pendergast testified on behalf of Respondent.
The Secretary of Labor appeared specially on behalf of
Ronald W. Franks, Vearl R. Hileman, Gary L. Roberts,
Gerald E. Sloce, Donnie H. Stallard, Joseph R. Tankersley and
Frank Young, all employees of the Mine Safety and Health
Administration who had been subpoenaed on behalf of
Respondent, and moved that the subpoenas be quashed.
The motion was argued on the record and the Secretary
filed a memorandum of law. I granted the motion to quash on
the ground that the testimony which might be elicited from
the subpoenaed inspectors and investigator would not be
helpful ·in deciding the issues before me in this case.
Both parties filed post hearing briefs following the
close of the record. I have caref~lly considered the entire
record and the contentions of the parties, and make the
following decision.
·
FINDINGS OF FACT
Respondent is the owner and operator · of an underground
coal mine in Dickenson County, Virginia known as the McClure
No. 1 Mine. The mine is a sha~t mine and was opened in 1977.
At all times pertinent to this proceeding, the mine height
was approximately St feet, with the exception of one section
where it varied from 4 to 7 feet. The mine was classified as
a gassy mine, and liberated substantial amounts of methane,
p r i marily from the coal faces .
The coal is extracted by continuous mining and long
wall mining. The continuous mining operations are used to
cut panels for the long wall operations. The coal is removed
from the mine by belt haulage.
When the mine was opened , the working sections were
ventilated by auxil iary fans and tubing installed on the row
of bolts next to the rib and which was advanced by a "slider"
as the miner cut in the coal face. There was sufficient
height in the coal seam to permit travelling under the tubing.
When the coal height declined in 1982 to the point where the
machinery could not operate urider the tubing, the method of
ventilation was changed and line curtains were used. The
procedure followed thereafter is as follows: . After the coal
is cut, the roof bolters come to the face area. They first
install a bolt approximately 3 feet from the rib. When the
rib bolt is being installed, the curtain is removed to the
last row of permanent supports because the roof bolting

1478

machine canopy would otherwise force the curtain into the rib
and cut off the ventilation to the face. After the rib bolt
is installed the line curtain is advanced to this bolt and
the center bolts are installed. Thus, in the case of cuts
exceeding 10 feet, during the installation of the rib bolt,
the curtain is not maintained to within 10 feet of the face.
Prior to March 6, 1984, the approved ventilation plan
required that the line curtain be maintained to within 10
feet of the face while bolts were installed. On March 5,
1984, Respondent requested a revision of the plan to permit
it to remove the curtain to the last row of permanent
supports while the rib bolt is being installed. The revision
was approved by the Mine Safety and Health Administration on
March 6, 1984.
Complainant began working in the coal mining industry
from September 1971 when he was hired by Respondent as a roof
bolter and utility man. He worked for other coal companies
from April 1973 until March or April 1979. He was certified
by the State of Virginia as a qualified mine foreman in 1976
and worked as a section foreman for Big Ten Coal Company for
about a year in 1978. He also worked as a mine foreman for
United Castle Coal Company from October 1978 to March or
April 1979. He was rehired by Respondent in September 1981
as a section foreman, and ~as placed in charge of a
production crew, using a continuous miner. Shortly after he
began working, he questioned the -General Foreman about the
practice of removing the line curtain while bolting, and was
told that the company had permission to do it. Complainant's
crew followed the bolting procedure outlined above.
In J une 1983 an explosion occurred at the subject mine
a s a r esult of which Complainant "s brother was killed.
Complainant did not return to work following the explosion
until August 1983. In the interim he was treated at a
psychiatric clinic. On January 9, 1984, Complainant
sustained a back injury at work and was off work until
a pproximately February 19 u 19·8 4 o
After he returned to work in February 1984, at least
three roof bolters expressed concern to Complainant about the
practice followed in removing the curtain from the jack when
putting up the first row of bolts. Apparently bolters had
complained to Complainant and to other foremen about this
practice for some time before that. Complainant asked the
day shift General Mine Foreman, ·Johnny Kiser, about the
practice and was told that the company had permission to do
it. He also questioned two MSHA inspectors, Joe Tankersley
and Mr. Hileman, the first of whom said the practice was
legal and the second that it was not legal.

1479

A few days after he spoke to Kiser, Complainant and the
other owl shift foremen were called in to the office of the
company safety inspector Wayne Fields. The meeting was
called at the request of an MSHA Inspector who told Fields
that roof bolters and section foremen had raised questions
about the roof bolting procedure being followed in the mine.
The Inspector asked Fields to instruct the men not to ask
questions about the procedure in the presence of an inspector
until the ventilation plan could be modified. Fields told
the foreme n not to raise the issue or discuss it with union
personnel in the presence of a Federal Inspector. He also
instructed them to continue bolting in the usual manner.
complainant, however, shortened his cuts to ten feet in order
to avoid what he considered an illegal procedure. As I
stated above, the company sought a revision of the plan on
March s, 1984, and MSHA approved the revision on March 6,
1984.
About March 1, 1984, the shift prior to Complainant's
had left an 18 feet deep cut, and Complainant's bolting crew
refused to bolt it, because it was too deep. Complainant
called Mike Wright, the General Mine foreman, who carne to the
area and persuaded the bolters to bolt the place •
.

March 2 , 1984 was the last day Complainant worked at
the subject mine. He left work because of anxiety,
hyperventilation and other associated emotional problems. He
told Richard Light, Mine Superintendent, that he could not
function as a mine foreman because of his emotional problems
and that he intended to consult a psychiatrist o Complainant
t estified that he told Light that he was afraid of being sent
to j ai l i f someone were hurt or killed because Complainant
ordered him to violate the law concerning the roof bolting
procedure . Light testified that Complainant briefly
mentioned the roof bolting procedure being followed but
denied that he related his emotional problems to that
situation o Whatever the exact conversation between the men ,
I find that Complainant was concerned about the procedure
being followed which he felt was violative of the Mine Safety
law--why else would he have brought the matter up with Light
at that time?--and that he claimed that he could not work in
part because of that situation. Light did not talk to
Complainant thereafter until the complaint involved here was
filed with MSHA.
Complainant was treated by ·a psychiatric social worker
who recommended that he discontinue underground work.
Thereafter, he recontacted Henry Kiser, Vice President and
Joseph Pendergast, Head of Industrial Relations seeking a

1480

transfer to an above ground job. He was told that no such
jobs were available. He continued on salary until
April 22, 1984, and then received disability insurance
benefits until about June, 1984. In June he applied for
workers compensation which was denied after a hearing before
a State Deputy Commissioner.
He unsuccessfully sought other nonmining jobs in
Southwest Virginia, and in August 1984 began working as a
school custodian in Broken Arrow, Oklahoma, at a wage of
$6 . 04 per hour. When he left Respondent he was earning $1370
every two weeks.
On September 30, 1984, he returned to Virginia because
of inability to support his family on the wages he was
earning as a custodian. He again sought an above ground job
from Respondent but received no response. In November 1984
he received a letter from Respondent informing him that he
was terminated because he took a job in Oklahoma. There is
substantial conflict in the evidence on the issue whether
Complainant told mine management of his concern over the
legality and safety of the bolting procedure--specifically
the practice of removing the line curtain when installing the
first row of bolts. I find as a fact that he did tell
Richard Light the mine Superintendent of his concern. I
further find that his expression of concern was a reasonable
one and was made in good faith. · ·
ISSUES
1,

Whether Complainant has established that he was
engaged in activity protected by the Act .

2.

If so, whether Complainant suffered adverse action
as a result of the protected activity .

3o

I f so 0 t o what r elief i s he entitled .

CONCLUSIONS OF LAW
Compl ainant and Respondent are protected by and subject
t o the provisions of the Act, Complainant as a miner, and
Respondent as the operator of the McClure No. 1 Mine.
In order to establish a prima facie case of
discrimination under the Act, the miner has the burden of
showing (1) that he engaged in protected activity and (2)
that he was subject to adverse action which was motivated in
any part by the protected activity. Secretary/Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (1980), rev'd on other

1481

grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d
1211 (3rd Cir. 1981); Secretary/Robinette v. United Castle
Coal co., 3 FMSHRC 803 (1981); Secretary/Jenkins v. Hecla-Day
Mines corporation, 6 FMSHRC 1842 (1984) . The mine operator
may rebut the prima facie case by showing that no protected
activity occurred or that the adverse action was not
motivated in any part by the protected activity.
PROTECTED ACTIVITY
The evidence establishes that Complainant was engaged
in activity protected by the Act: I have found that he·
questioned the General Foreman about the practice followed at
the subject mine of removing the line curtain while bolting
the roof. This apparently occurred a short time after he
began working as a section foreman and again after he
returned to work in February 1984. Complainant also
questioned two MSHA inspectors about the practice and was
told by one that it was illegal. After the meeting with
company Safety Inspector Fields, Complainant shortened his
cuts to avoid having his crew perform what he believed was an
illegal procedure. Complainant told General Superintendent
Light that he could not continue working as a foreman in part
because of his concern that the procedure being followed was
illegal. I conclude that all of these activities were
safety related and are protected by the Act.
NONPROTECTED ACTIVITIES
Not p rotected by the Act were Complainant's moving to
Okl ahoma u and his emotional problems and psychiatric
t reatment o The emotional problems were caused in part by
Complainant 9 s understandable reaction to his . brother's
death, but I conclude that Complainant has not established
that they were related to safety ·factors connected with his
employment . Specifically, I conclude that they were not the
r esul t of his being "order[ed] to willfully violate Federal
Law on
ADVERSE ACTION
Complainant complains of three separate adverse acts by
the company:
(1)
benefits;

the denial of vacation pay, and insurance

(2) the refusal of Respondent to grant his request for
a transfer to an above ground job;

1482

(3)

his discharge from employment.

I conclude that each of these acts was an adverse action.
MOTIVATION
1 . Complainant's disability insurance payments were
discontinued on the ground that he could not establish
disability and had been working in Oklahoma. The
termination of benefits was effected by the insurance
carrier, and not by Respondent. There is no evidence in the
record linking the termination of these benefits to
Complainant's safety complaints or any other protected
activity. The evidence in fact shows that the insurance
payments were stopped because the insurance company
determined that Complainant was no longer totally disabled.
Complainant alleged that he did not received vacation pay to
which he was entitled after March 1984 in accordance with his
employment contract. Again, there is no evidence in the
record that the denial of vacation pay was motivated in any
part by Complainant's protected activity.
2. Complainant testified that he requested a transfer
to an outside job when he talked to Joseph Pendergast,
Industrial Relations Manager, at the end of March 1984.
Pendergast denied that there was any discussion of a transfer
to an outside job. In any event, there is no evidence that
in March 1984, Pendergast had any knowledge of Complainant's
safety concerns. There is no evidence in the record that
Respondent refused to transfer Complainant because he was
o rdered by his superiors to mine in an illegal mannero
3o In November l984 r Pendergast was· nQtified by the
Insurance Department of Respondent that Complainant's
workers' compensation and insurance benefits had been denied,
and that Complainant was working somewhere in Oklahoma.
Based on this information , Pendergast wrote Complainant on
November 7u 1984 notifying him that his employment "has been
terminated as of your last day worked as a voluntary
resignation to accept another position." Pendergast
testified that he did not clear or discuss with Mr. Light,
Mr o Fieldsf Mr o Wright or anyone in the Safety Department,
his decision to terminate Complainant. Pendergast further
testified that he had no knowledge of Complainant's
contention that he was ordered ~o violate MSHA regulations in
the roof bolting and ventilation· procedures he was following.
I accept the testimony of Pendergast on these two matters.
Therefore, whether the termination was voluntary or forced,
there is no evidence that it was motivated in any part by
activity protected under the Mine Act.

1483

4. Whether Respondent treated Complainant unfairly in
refusing his request for a transfer; whether it sufficiently
considered his emotional pr oblems; whether it violated
company policy in failing to honor Complainant's vacation pay
request, are not issues before me in this case. My
jurisdiction is limited to considering whether Respondent
disciplined Complainant for activity protected under the Mine
safety Act. I conclude that the evidence before me
establishes that it did not.

5. Therefore, I conclude that Complainant has failed
to establish . a prima facie case of discrimination under the
Act.
ORDER
Based upon the above findings of fact and conclusions
of law, IT IS ORDERED that this proceeding is DISMISSED.

j~~~
James A. Broderick
Administrative Law Judge
Distribution:
Mr. Kenneth w. Hall, Route 2, Box 179, Castlewood, PA 24224
(Certified Mail )
~ou i s

Dene 0 Esq. 0 Highlands Professional Building u P .O . Box

113 5 0 Abingdqn u VA 2 4~1 0 (Cert if i ed Mail ) ·

James B. Leonard, Associate Regional Solicitor, u.s.
Department of Labor, Office of the Solicitor, 4015 Wilson
Blvd. u Room 1237A , Arlington , VA 22203 (Certified M~il )
slk

1484

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W , COlFAX AVENUE. SUITE 400
DENVER. COl ORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

-'

CIVIL PENALTY PROCEEDING

..

Docket No. WEST 84-150-M
A.C. No. 04-04700-05501
Digmore Placer Mine

C . D. LIVINGSTON,
Respondent
DECISION
Appearances:

Carol Fickenscher, Esq., Office of the Solicitor,
U.S. Department of Labor, San Francisco,
California,
for Petitioner~
Mr. C.D. Livingston, Iowa Hill, California,
pro ~·

Before :

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating a
provision of the Federal Mine Safety and Health Act, 30 u.s.c.
§ 801 et seq., ("the Act").
Afte r no tice to the partiesu a hearing on the merits was
held in Sacrament o 9 California on March 19 0 1 985 o
The p art i es fil ed post-trial briefs o
Citation 2363602
Thi s ci tat i on alleges respondent violated Section l03(a) of
the Ac t whic hu in i ts pertinent portions F provides as follows:
Sec o l03o( a ) Authorized representatives of the
Secretary shall make frequent inspections and investigat i ons i n coal or other mines each year for the purpose
of
( 3 ) determining whether an imminent danger exists,
and (4 ) determining whether there is compliance with the
mandatory health or safety standards or with any
citation, order, or decision issued under this title or
other requirements of this Act. In carrying out the requirements of this subsection, no advance notice of an
inspection shall be provided to any person, except that
• • • In carrying out the requirements of clauses (3) and
(4) of this subsection, the Secretary shall make
inspections of each underground coal or other mine in its
QOO

1485

entir e ty at least f our times a year, and of each surface
coal o r other mine in its entirety at least two times a
year. The Secretary shall develop guidelines for additional inspections of mines based on criteria including inspections of mine s based on criteria including, but
not limited to, the hazards found in mi nes subject to
this Act, and his experience under this Act and other
health and safety laws. For the purpose of making any
inspection or investigation under this Act, the Secretary, • . • with respect to fulfilling his responsibities under this Act, or any authorized representative of
the Secretary, . • • s hall have a righ t of entry to,
upon , or t hrough any c oa l o r other mine.
Issues
The issue s are whether respondent, a one man operator of any
underground gold mine, is subject to the Act.
If so, did respondent violate the Act in refusing entry to
the MSHA inspector. If the Act was violated, what penalty is
appropriate?
Summary of the Evidence
MSHA Inspector Esteban v isited the Digmore Placer Mine on
May 17, 1984.
At the time Mr. Livingston was doing some work around the
mine portal. He told the inspector that MSHA had no jurisdiction
over the mine. However, he agreed to a courtesy (CAV) inspection.
The inspector on that occasion found four conditions that
v i olated the regulations . He issued notices for the violations .
He also issued one c i tation when he found a situation involving a
c ond i t i on o f i mminent dange r o This arose because a gasoline
d riven l oader was being used underground. Carbon monoxide
poisoning can occur in these circumstances (Tr. 7-9>.
The inspector returned June 21, 1984 to abate the previous
citation and t o conduct a regular inspection. On that occasion
Mr ~ Livingston repeated his statement that MSHA lacked jurisdiction over the mine. He further told the inspector that he
should have a search warrant together with the sheriff with him
(Tr . 10 ) 0 The inspector then stated that he would issue an order
f or denial o f entry and he issued a citation under Section 104(a)
and 107(a) of the Act . When Mr. Livingston refused to accept the
citation the i nspector mailed it to him <Tr. 10).
Ronald Stockman and Don Robinson testified for respondent.
Mr. Stockman, a miner, indicated that Mr. Livingston has no
employees but he (Stockman) has been "helping out" since 1984.
Further, he was in the mine about the same time as when the

1486

inspections occurred (Tr. 21-25). Stockman considered that he
and Mr. Livingston•s son were not employees of respondent because
they were "free to come and go." It was further the opinion of
the witness that a small operator is not subject to the Act (Tr.
25, 26, 30) .
In Stockman's view Mr. Livingston is a professional miner
who is concerned about safety (Tr. 31).
Don Robinson testified that he has not worked at the
Livingston mine. But he came down to visit on a Sunday and he
asked if he could help move some dirto Miners, in such circumstances that occurred here, help each other (Tr. 32, 33).
Mr . Livingston indicated that his son did not work at the
mine in May or June 1984 (Tr. 37) .
Discussion
The evidence is insufficient in this case to establish that
C.D. Livingston employed miners at the Digmore Placer mine at
the time this citation was issued in June, 1984.
However , Inspector Esteban indicated that Mr. Livingston
himself was doing some work around the portal of the mine at the
time of an inspection in May, 1984 (Tr. 8).
When he returned after the courtesy inspection he was denied
entry to the premises.
Thus , the ultimate issue presented for consideration here
is whether a one man underground gold mining operation is subject
to the Act . On th is point t he parties have filed extensive
b riefs a
It is clear that since its passage the present Act has been
broadly construed. In Cypress Industrial Minerals Corp., 3
FMSHRC 1 ( 1981 ) the Commission ruled that: "The Act provides an
expansive definition of a 9 rnine ~ which Congress stated must be
g iven the 0 broadest possible interpretation°, with doubts resolved in favor of inclusion," 3 FMSHRC at 2. In El Paso Rock
Quarry, Inc. , 1 FMSHRC 2046, 3 FMSHRC 673 (1981), it was
held that customers and employees of customers who did not comply
with standards on mine property are "miners" within the meaning
of the Act. Further, the operator was held liable for their
failure to comply .
Respondent's factual defense rests on the proposition that
he has no employees and, therefore, he is not subject to the Act.
However, the failure to have employees was rejected as a defense
by the Sixth Circuit in Marshall v. Sink, 614 F.2d 37 (1980).
Specifically, the Court observed that, 614 F.2d at 37:
Sink owns and operates without employees a small mine
in West Virginia. When federal coal mine inspectors

1487

attempted to make a rou t ine inspection of Sink's mine
pursuant to 30 u.s. c . § 813, Sink refused entry.
(Emphasis added).
The Court, citing several cases, noted that it is settled
that Sink's mine is subject to federal regulation" 614 F.2d at
38.
11

It is true that Sink operated a coal mine whereas
respondent operates an underground gold mine. But the MSHA
regulations are nevertheless applicable here, particularly in
view of the broad Congressional definition of a mine. This is
apparent when the Congress enacted this definition:
(h)(l) 'coal or other mine' means <A> an area of land
from which minerals are extracted in nonliquid form •••
30 u.s.c. 802(3).

Respondent's post-trial brief raises many issues.
Respondent initially asserts that MSHA has applied a harsh interpretation of the Act without taking into consideration the true
intent of Congress. Respondent claims the true intent of
Congress was to exclude small operators such as himself.
I disagree. The Congressional intent is clear and
convincing . The Senate Committee, which was largely responsible
for drafting in final mine safety legislation, stated as follows:
The Committee notes that there may be a need to resolve
jurisdictional c_o nflicts, but it is the .Committee's
intention that what is considered to be a mine and to
be regulated under this Act be given the broadest
possible interpretation, and it is the intent of this
Committee that doubts be resolved in favor of inclusion
of a facility within the coverage of the Act.
See S. Rep. No. 181, 95th Congress., 1st Sess. 14
(1977>, reprinted in Senate Sub-Committee on Labor,
Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and
Health Act of 1977 at 602 •Legis. Hist .. "
Respondent further argues the substantial differences
between coal and gold mining render MSHA without jurisdiction.
Contrary to respondent's assertion the legislative history
clearly shows the Congressional concern and review of the
i njuries and diseases affecting the broad spectrum of the mining
industry. Legis. Hist. at 366, 595, 645.
Respondent's brief also states that the actual facts are
that he was in the process of prospecting and had not yet begun
to operate any mine.

1488

Respondent did not testify on this subject. The only
evidence, from Inspector Esteban, establishes that Mr. Livingston
on May 17, 1984 was doing some work around the portal of the mine
(Tr. 8). In addition, on June 21, 1984 when the inspector returned, Mr. Livingston was operating his mill (Tr. 10).
If engaged in milling activities respondent would clearly be
within the statutory definition of a "coal or other mine". This
is apparent because the plain words of the statutory definition
state, in part, that a "coal or other mine" includes the
"milling of such minerals" 30 u.s.c. § 802 (3)(h)(l).
But to address issue raised by respondent in his brief: mere
exploration by"using a loader underground can constitute mining
under the Act. This analysis is in line with the definition of
exploration contained in A Dictionary of Mining, Mineral, and
Related Terms, u.s. Department of Interior, Bureau of Mines
(1968). The definition states as follows:
Exploration. a. The search for coal, mineral, or ore
by (1) geological surveys; (2) geo-physical prospecting
<may be ground, aerial, or both ·) ; (.3) boreholes and trial
pits; or (4) surface or underground headings, drifts, or
tunnels. Exploration aims at locating the presence of
economic deposits and establishing their nature, shape,
and grade and the investigation may be divided into (1)
preliminary and (2) final. See also preliminary exploration. Also called prospecting. Nelson. b. Work involved in gaining a knowledge of the size, shape,
position, and value of an ore body. Lewis, p. 20. c. A
mode of acquiring rights to mining claims. Fay.
Respondent further states that if MSHA's position is
sustained as to exploration then they will have to conduct
i nspections on those gold miners who are panning, suction
dredging or mining recreationally. The facts here involve
underground mining exploration activities, as noted. It is not
necessary in this case to rule on respondent's hypothetical
f actual situations e
Respondent also argues that the doctrine authorizing
warrantless searches does not apply here Cf. Donovan v. Dewey,
1 01 S q Ct o 2534 (1981). He contends that the mine in the cited
case was commercial property whereas in this situation his
r esidence was located on the property inspected by MSHA.
The purpose of the hearing was for all parties to present
their evidence. There is some ·evidence that respondent's office
was located in his home. But, it was not shown that respondent's
home or office were searched in any manner. It is not possible
to apply constitutional principles in a factual vacuum. I,
accordingly, reject respondent's warrantless search arguments.

1489
,

I

Respondent also states. that since he is a small owner
operator the controlling case law is contained in Marshall v.
Wait, 628 F.2d 1255, 9th Cir. <1980) and Morton v. Bloom, 373 F.
Supp. 797 (1973).
It is true that the above cited cases hold that the Act is
not applicable to a small owner operated mine.
However, both Wait and Bloom stand virtually alone. Compare
the better reasoned decisions of Marshall v. Standt's Ferry
Preparation Co., 602 F.2d 589 (3rd Cir. 1979); Marshall v. Sink,
supra; Marshall v. Texoline Co., 612 F.2d 935 (5th Cir. 1980);
Marshall v. Nolichuckey Sand Co., Inc., 606 F.2d 693 (6th Cir.
1979), cert denied ___ u.s. ___ 100 s. Ct. 1835.
The Review Commission has the obligation to establish a
national policy as to the scope of the Federal Mine Safety Act.
As one of the judges of the Commission the writer is obliged to
follow Commission precedent. Accordingly, I reject the pronouncements of the law as set forth in Wait and Bloom.
Respondent also urges that it stretches credibility beyond
reason when the Secretary claims his operation affects interstate
commerce merely because the shovel or gasoline he buys has been
manufactured in another state.
In connection with this argument I note that the Federal
Mine Safety and Health Act applies to mines "the products of
which enter commerce, or the operations or products of which
affect commerce" 30 U.S.C. 803. The above language was taken
from the Coal Mine Safety Act of 1969 and it indicates that the
Congress intended to exercise its full authority under the
Commerce Clause. Cf. Capitol Aggregates, 2 FMSHRC 2373 (1980).
J udicial interpretation of the term "affect commerce" includes
i ndirect activities which in isolation might be deemed to be
merely local but which none-the-less affect commerce. N.L.R.B.
v. Superior Lumber Company, 121 F.2d 823 (3rd Cir. 1971, 50
A.L.R. 2d 1228, 1235). In addition, the size of the business
enterprise involved is not controlling unless Congress makes it
SO o
N.L.R.B. V e Fainblatt et al, 306 U.S. 601 , 59 S. Ct. 668,
672 o An example of the size of an enterprise which has been determined to have an affect on commerce may be found in Wickard v.
Filburn, 317 u.s. 111, 63 s. Ct. 82 wherein a farmer exceeded his
wheat allotment of 11.1 acres. It was held that the 11.9 excess
acreage was prohibited by the statutory scheme of the
Agricultural Adjustme~t Act of 1938 (as amended).
Respondent's arguments also attack MSHA's programs. He
asserts there is a lack of professional conduct on MSHA's part in
pursuing small miners and prospectors.

1490

The evidence does not support this claim. MSHA is obliged
by Congressional mandate to pursue those operators who are
subject to the Act. MSHA cannot be faulted for seeking to
inspect respondent's gold m~ne.
I have carefully considered respondent's arguments and found
them to be without merit. I, accordingly, conclude that the
citation should be affirmed.
Civil Penalty
In assessing a civil penalty the Secretary, in accordance
with his regulations, proposed a special assessment.
on the basis of the facts available to him he concluded that
on June 21, 1984, the owner and operator of the underground mine
denied entry to the inspectors to conduct their official
inspection duties without a search warrant. After a discussion
of the matter, the owner, C.D. Livingston, continued to deny the
inspectors the right to conduct the inspections.
On June 21, 1984 a Section 104(a) a citation was issued to
C.D. Livingston for violating Section 103<a> of the Federal Mine
Safety and Health Act of 1977.
On the same day, after the expiration of a reasonable period
of time to allow management to comply with the citation, a
Section 104(b) Order of Withdrawal was issued for failure to
abate Citation No. 2363602.
In proposing his penalty the Secretary concluded that it
constituted an extremely serious violation of the federal law to
prohibit federal mine inspectors from inspecting the mines to
d etermine compliance efforts. Such a practice could only be the
~ esu lt of i ntentional conduct on the part of management.
There were no previously assessed civil penalties for denial
of entry. The size of the company was noted as 520 production
tons $
The Secretary finally concluded that based on the six
criteria set forth in 30 C.F.R. 100.3(a) and on the information
available to the Office of Assessments, he would propose a civil
penalty of $250 .
Based on the record here I deem that a civil penalty of $250
i s appropriate and it should be affirmedo
Conclusions of Law
Based on the entire record and the findings herein the
following conclusions of law are entered:
1.

The Commission has jurisdiction to decide this case.

1491

2. Citation 2363602 and the proposed penalty of $250 should
be affirmed.
ORDER
Based on the findings of fact and conclusions of law herein
I enter the following order:
Citation 2363602 and the proposed penalty of $250 are
affirmed.

Law Judge
Distribution:
Carol A. Fickenscher, Esq., Office of the Solicitor, u.s.
Department of Labor, 11071 Federal Building, Box 36017, 450
Golden Gate Avenue, San Francisco, CA 94102 (Certified Mail)
Mr. C.D. Livingston, P.O. Box 66, Iowa Hill, CA
Mail)

/blc

1492

95713 (Certified

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

..
')

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
:
:

Docket No. WEVA 84-400
A.C. No. 46-06378-03521

.
: Maben No. 6 Mine

v.

.

MABEN ENERGY CORPORATION,
Respondent

DECISION
Appearances:

Jonathan M. Kronheim, Esq., Office of the
Solicitor, U.S. Department of Labor,
Arlington, Virginia, for Petitioner;
William D. Stover, Esq., Maben Energy
Corporation, Beckley, West Virginia, for
Respondent.

Before:

Judge Koutras
Statement of the case

This proceeding concerns a · civil penalty proposal filed
by th e petiti oner against the respondent pursuant to section
l l O(a ) of the Federal Mine Safety and Health Act of 1977 v
30 u.s.c. § 820(a), seeking a civil penalty assessment in
the amount of $750 for one alleged violation of mandatory
safety standard 30 C.F.R. § 75.1722(b) . The violation is in
the form of a section 104(d)(l ) citation, with special "S&S"
f indings, issued by MSHA Inspector James Christian on
April 18 , 1984.
The respondent filed a timely answer contesting the
proposed civil penalty assessment, and a hearing was held in
Beckley, West Virginia, on May 2, 1985. The parties filed
posthearing briefs, and the arguments made therein have been
considered by me in the adjudication of this case.

1493

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
P.L. 95-164, 30 u.s.c. § 801, et seg.
2.

Section llO<i> of the 1977 Act, 30 u.s.c. § 820(i) •

.3.

Commission Rules, 29 c.F.R. § 2700.1 et seq.
Issues

The principal issue presented in this proceeding is
(1) whether respondent has violated the provisions of the
Act and implementing regulation as alleged in the proposal
for assessment of civil penalty, and, if so, <2> the appropriate civil penalty that should be assessed against the
respondent for the alleged violation based upon the criteria
set forth in section llO(i) of the Act. Additional issues
raised by the parties are identified and disposed of where
appropriate in the course of this decision.
In determining the amount of a civil penalty assessment, section llO(i) of the Act requires consideration of
the following criteria: (1) the operatorrs history of previous violations, (2) the appropriateness of such penalty to
the size of the business of the operator, (3) whether the
operator was negligent, (4) th~ ·gravity of the violation,
and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification of
the violation.
Stipulations
The parties stipulated to the following (Tr. 5-6) :
1. The respondent is owner and operator of
the No. 6 Mine, and both the mine and the
r espondent are subject to the Act .
2. The presiding Judge has jurisdiction to
hear and decide this matter.
At all times relevant to this case, MSHA
Inspectors James Christian and Gary Taylor
were acting in their official capacity as
designated authorized representatives of the
Secret.a ry of Labor.
·
3o

4; The citation in issue in th.is case was
properly served at the mine on a representative of the respondent.

1494

5. Mine production at the No . 6 Mine for the
year 1984 · was approximately 43,543 tons, and
overall production for the respondent for
1984 was approximately 941,936 tons.
6. Payment of the assessed civil penalty for
the citation in question will not adversely
affect the respondent's ability to continue
in business.
Prehearing rulings
During a bench discussion concerning the issues presented for trial, the parties were advised that while the
citation which gave rise to the civil penalty proposal by
the petitioner is in the form of a section 104(d)(l)
unwarrantable failure citation, with special "S&S" findings,
the validity of the inspector's "unwarrantable failure" finding is not an issue, but that I would consider it as part of
my civil penalty negligence findings. The parties were also
advised .that while the inspector issued a section 104(b)
order after finding that the respondent failed to abate the
citation in good faith, the validity of that order is not at
issue in this case, and MSHA has not included it as a part
of its civil penalty proposal (Tr. 6-8).
Petitioner's counsel statea that he was in ·agreement
with my ruling concerning the reviewability of an unwarrantable failure finding by an inspector in a civil penalty proceeding (Tr . 11-12> .
Respondent 9 s counsel agreed' with my ruling concerning
the section 104(b) order (Tr . 8) . However, he took the position that the "unwarrantable failure" finding by , the inspector presented a question of lack of "notice" to the operator
that it had prior knowledge of the violative conditions (Tr.
10> . I n support of his position, counsel cited the Price
River Coal Company decision issued by former Commission
Judge Virgil Vail on October 7 , 1983, WEST 80-83, 5 FMSHRC
1766v 3 MSHC 1158 (1983) . After further consideration of
this issue, the parties were advised that for purposes of
the trial , my rulings would stand, and the respondent's
counsel was advised that he was free to take exception with
my ruling and discuss it in any posthearing brief {Tr. 12).
After futher consideration of this issue, my pre-trial
ruling that an inspector's unw~rrantable failure finding is
not reviewable in a civil penalty proceeding is REAFFIRMED.
In the ·price River Coal Company case, Judge Vail relied on

1495

the Commission's decision in Cement Division, National
Gypsum Company., 2 MSHC 1201 ( 1981), to support his conclusion that an inspector's unwarrantable failure finding is
reviewable in a civil penalty case. In the National Gypsum
case, the Commission decided the interpretation to be placed
on a "significant and substantial" (S&S) violation, and
while it did so in the context of a civil penalty proceeding, .I cannot construe the decision as supporting authority
for the conclusion that an unwarrantable failure finding is
reviewable in a civil penalty proceeding. I do not construe
the Commission's comment that unwarrantable failure findings
"are important" as precedent for holding that such findings
are reviewable in a civil penalty case. The Commission made
no such ruling in the National Gypsum case. Further, in a
recent decision issued by the Commission on August 5, 1985,
in Black Diamond Coal Mining Company, Docket No. SE 82-48,
the Commission affirmed my decision on this issue in that
case.
Discussion
The section 104(d}(l} "S&S" citation issued by Inspector Christian at 9:04a.m., on April 18, 1984, cites a violation of 30 c.F.R. § 75.1722(b), and the cited condition or
practice is described as follows:
The number 1 belt conveyor tail pulley
was not adequately guarded to prevent a person reaching behind the guard and becoming
caught in between the belt and pulley; in
t hat u conveyor belt was used as a guard at
the back end of the tai l pulley and such mater ial was laying on the belt jack posts which
allowed an opening of 18 inches vertical and
12 inches horizontally to exist behind the
belt pulley; the side opening guards on the
i nby end of the belt conveyor tail pulley
were gone , exposing the tail pulley to an
opening of approximately 12 x 12 inches.
According to the belt conveyor examiner book
the belt conveyors are examined each coal
producing shift and this condition appeared
to have existed for weeks.
Petitioner's Testimony and Evidence
MSHA Inspector James Christian testified that he has
been a mine inspector for 18 years - and has 23 years of mining experienc~. He stated that he has fire boss and mine

1496

foreman's certicates from the State of West Virginia, and
that he has taken a 13 week mine training course at the
West Virginia University.
Mr. Christian identified a copy of the citation which
he issued (Exhibit P-1), and he confirmed that mine foreman
Mike Aye·r s accompanied him dur-ing his inspection on
April 18, 1984. The inspection began on the surface and
continued underground, and it was conducted during the day
production shift. The No. 1 belt conveyor was in operation
conveying coal from the working section, and the height of
the coal ranged from 30 to 32 inches, and the belt entry was
approximately 20 feet wide. The belt had travelways on both
sides, and they were approximately 12 to 13 feet wide on the
"clear side", and 3 feet wide on the rib side. The travelway clearance on the rib side ranged from 18 to 36 inches
between the rib timbers and the belt structure • .
Mr. Christian identified a diagram of a "typical belt
conveyor tail pulley," and indicated that it was representative of the tail pulley which he cited. He described the
tail pulley operation, and he indicated that it consisted of
one larger roller at the back end of the belt conveyor with
a bearing holder which supported the tail roller at each
side. He indicated that the pulley was not powered and that
it simply supported the belt and turned with the belt as it
moved over the pulley.
·
Mr. Christian stated that when he inspected the tail
pulley he found that it was guarded at the rear by a piece
of belt material approximately 12 inches wide and 18 inches
l ong . The belti ng material was bolted to the top frame of
t he conveyor and i t e x tended at an angle to the mine floor
over two permanent belt conveyor jacks (No. 3 on Exhibit
P-3). However, both sides of the rear of the pulley were
not guarded by the belt material and these areas were
exposed and o pen . He also observed two unguarded openings
o n each side of t he belt conveyor structure , and he estimated that these "rectangular" openings were 12 inches by
12 inches . These openings were part of the conveyor structure i tself and were in close proximity to the tail pulley.
In his opi nion, all of these unguarded openings were readily
observable , and he estimated that the pulley "pinch points "
were about 3 inches from the unguarded openings.
Mr . Christian stated that the unguarded pulley appeared
to have been in this condition for weeks. The belt stands
were rusty, and there was coal dust and float coal dust accumulated on the pulley. The area was required to be inspected

1497

at least once a day, and he believed that one or two people
would be exposed to a hazard. The belt examiner would be
there for 5 minutes while visually inspecting the tail pulley
area, and the belt cleaner would be there for approximately
15 minutes shovelling and removing coal from under the pulley
on both sides. A mechanic would also have occasion to be in
the area greasing the pulley bearings at least once during
the shift.
Mr. Christian stated that it was possible for some one
to reach into the unguarded openings to clean up loose coal
or rocks, and the installation of guards to cover the openings would serve to remove this temptation. Mr. Christian
also stated that the area around the pulley was damp and
wet, and he observed a shovel adjacent to the pulley, as
well as some coal materials which appeared to have been
cleaned up and placed in a pile. This led him to believe
that someone had been there earlier cleaning up coal
accumulations.
Mr. Christian stated that when he pointed out the
unguarded locations to Mr. Ayers, he conceded the violation
and agreed that the tail pulley was inadequately guarded.
Mr. Christian confirmed that he discussed the use of belting
material as guarding, and suggested that metal guarding materials would be more permanent and could not be removed.
Mr. Christian advised Mr. Ayers · that he would prefer metal
guarding, and he fixed the abatement time as the next morning. Mr. Ayers informed him that he could possibly obtain
the metal guarding materials from another mine approximately
15 miles away q and once the material was obtained u it would
t ake approximately an hour or so to install it .
Mr. Christian stated that when he returned to the mine
the next day, he went to the tail· pulley area at approxi - ·
mately 11:00 a.m. , and the guards were being installed .
Mr . Christian believed that the abatement work could have
been completed in 2 hours during the prior shift , and he
anticipated that this work would have been completed by the
start of the shift the next morning (Tr . 15-41).
On cross-examination , Mr. Christian stated that he
found the violation to be significant and substantial
because the openings in the belt guards, and the unguarded
openings on both sides of the conveyor, presented a reasonably likelihood that a person would reach in and behind the
unguarded areas. In addition, he believed that someone
could contact the unguarded tail pulley through carelessness, and that someone could slip and get their arm into the

1498

unguarded areas while travelling by or while greasing or
cleaning the pulley. However, he conceded that due to the
low coal height, anyone in the area would be crawling on
their hands and knees, and he confirmed that he and Mr. Ayers
had to crawl in to inspect the pulley area.
Mr. Christian confirmed that he examined the belt examiner's books but found nothing noted about the tail pulley.
He also stated that MSHA's guarding policy guidelines
require that equipment guards be installed or bolted to the
belt conveyor in such a manner as to require a wrencp to
remove them. He confirmed that he had inspe.cted the mine in
the past but had not previously observed the unguarded tail
pulley and issued no prior guarding citations.
In response to further questions, Mr. Christian stated
that he issued no citations for coal accumulations on the
tail pulley or for any tripping or stumbling hazards in the
tail pulley area. He also confirmed that he had no knowledge concerning the mine belt cleaning or maintenance procedures, nor did he know whether the belt was ever shut down
when the pulley was cleaned or greased CTr. 41-76>.
MSHA Inspector Gary Taylor testified as to his mining
experience, and he confirmed that he has been an inspector
since 1975. He holds an associate degree in mining from the
Beckley University, has receivea MSHA training, and has
State of West Virginia mine foreman's papers.
Mr. Taylor confirmed that he was at the mine on April 19,
1984, and conducted an i nspection with Mr o Christian . He was
a ccompanied by mine electrician Paul Gillespie , and they went
to the tail pulley area to determine whether the conditions
cited by Mro Christian the previous day had been .abated.
Mr. Taylor found that the guarding had not been installed and
that the conditions as testified to by Mr. Christian still
existed. The area was wet and muddy, and he detected a
~ slight dip " in the mine floor in the tail pulley area.
Mro Taylor stated that when he inspected the tail
pulley 0 he found no evidence that any work had been done to
correct the cited conditions. Mr. Gillespie left the area
to see about the guarding , and returned within 40 to
45 minutes to install the guards. Mr. Taylor helped him
bring in the guards and assisted him in the abatement.
Mr. Taylor stated that befor·e Mr. Gillespie left to
find the material, he requested Mr• Gillespie to shut the
belt down because the cited conditions had not been abated.

1499

Mr. Taylor believed that a slipping and falling hazard still
existed, and he agreed with Mr. Christian's determination
that a hazardous condition existed at the unguarded tail
pulley locations. Mr. Taylor believed that the respondent
did not exhibit good faith compliance because the conditions
were not abated within the time fixed by Mr. Christian (Tr.
77-89).
On cross-examination, Mr. Taylor confirmed that other
conveyor belt locations had unguarded openings similar to
the openings found by Mr. Christian on both sides of the
tail pulley area, but he indicated that guards would not be
feasible at those locations because the openings provided a
means of ventilating the belt. The installation of guards
at those locations would result in possible belt heating and
would create a greater hazard. He also indicated that these
other open areas were simply near the belt rollers which
supported the belt and that if anyone reached in the "worst
thing that could happen" would be a mashed finger or a
broken hand or wrist. The injuries at the cited unguarded
tail pulley in question, however, would be more severe,
including the possible loss of a limb (Tr. 90-93).
Respondent's Testimony and Evidence
Fred E. Fergusen, testified that he is the principal
stock holder of Maben Energy, and that he is familiar with
the citation issued by Inspector Christian. Mr. Fergusen
confirmed that he was formerly employed by MSHA as a supervisory inspector and that Mr. Christian and Mr. Taylor at
one time worked under his supervision. He also confirmed
that he was involved in the management of the mine , and he
expressed concern over the lack of consistency among the
i nspectors as to the kinds of guards required by section
75.1722. He stated that the belt guarding used to guard the
tail pulley in question had been previously installed on
that same pulley before the belt was lengthened and moved to
t he location where Mr. Christian inspected it on April 18 ,
1984 . Although the guarding had been previously cited as
i nadequate , after the belt was moved, Mr. Christian reinspected the pulley and found the belt guarding to be
adequate .
Mr . Fergusen stated that he went to the cited tail
pulley area after the belt was shut down by Inspector Taylor
on April 19, 1984. In Mr. Fergusen's opinion, the guarding
was adequa't e and he denied the ·~xis tence of any hazardous
conditions. He stated that the same exposed areas existed

1500

along many belt locations, but that these areas had never
been cited and guards have never been required.
Mr. Fergusen stated that the belt which moves over the
cited tail pulley moves from the bottom to the top and over
the pulley in a counter-clockwise manner, and he did not
believe that an injury would result if anyone reached in.
Mr. Fergusen stated further that while in the tail pulley
area after the belt was shut down, he had to lie down and
contort his body in order to reach in and contact the pulley
and roller. He indicated that the tail piece is only
16 inches high, and he believed that it was guarded better
than other walkway areas along the belt line. He also
stated that grease hoses are installed at the tail pulley,
and that anyone servicing or greasing the pulley would be 20
to 30 inches away. He also indicated that anyone cleaning
in the area would use a shovel to reach any accumulations
under and around the tail pulley.
Mr. Fergusen stated that it was his understanding that
the expanded metal materials required to fabricate the
guards had been ordered, but after Mr. Taylor shut the belt
down and production ceased, he instructed that scrap metal
be used to fabricate the guards so that the citation could
be abated while awaiting the ordered materials (Tr. 93-99).
On cross-examination, Mr. Fergusen stated that the
metal materials use·d to guard the belt would have been
ordered through a local supply house that services most of
Maben's mines. He indicated that Mr. Gillespie and another
maintenance man work from 9:00 a.m. to 5:00 p. m. , and that
their shift overlaps the regular working shift which is f rom
7 ~ 00 a.m o to 3 : 00 p.mo
Since Inspector Chr i stian would not
accept chain l ink fencing as adequate guarding material ,
Mr. Fergusen assumed that he would have allowed more time to
order and install the expanded metal guarding. Since the
order was issued shutting down production, Mr. Gillespie had
to obtain scrap pieces of expanded metal and fabricate it
i nto adequate guarding. Had ·Mr. Gillespie been allowed to
use rubber guarding or fencing material, he could have
abated the cited condition the first day (Tr. 100-102) . He
believed that Mr o Gillespie "did a quick job" of guarding in
order to resume production (Tr o 103) o
Mr. Fergusen stated that the rubber guarding on the
belt in question had been installed after another MSHA
Inspector · (Simmons) indicated that he wanted it guarded that
way, and that until Mr. Christian's inspection, it was always
guarded in that fashion (Tr. 106). Mr. Fergusen identified a

1501

citation issued by Inspector Robert Simmons, No . 2124785,
issued on November 7, 1983, in which Mr. Simmons found that
an 8 foot piece of belt had been placed over the tail roller
in an attempt to guard it. Mr. Fergusen stated that abatement was achieved in that instance by simply bolting the
rubber belting to the frame of the belt, and that Mr. Simmons
accepted this as adequate (Tr. 109-111).
Mr. Fergusen confirmed that he had contacted MSHA's
district office about his guarding problems and the fact
that inspectors were requiring different kinds of guarding,
but he denied that he had agreed to submit any guarding
plans for MSHA's approval. He stated that he resisted
efforts to require him to submit "big, vast drawings as to
how to g·uard belt heads" ( Tr. 115).
Mr. Fergusen stated that there are openings along the
entire belt structure and that some MSHA inspectors want
them guarded, while others do not (Tr. 118). He also
alluded to other belt areas which in his opinion present
hazards, but which are not required to be guarded (Tr.
120-122). He confirmed that in 1984, all of the mine belt
heads were completely guarded with either chain link
fencing, belting material, or expanded metal (Tr . 122).
Inspector Christian was recalled as the Court's witness, and he confirmed that he aid speak with Mr. Ayers
about the abatement. He stated that he told Mr. Ayers that
the use of rubber guarding material was acceptable, as long
as it was secure. He also told Mr. Ayers that something
" more substantial" should be used <Tr . 131) ., Mr. Christian
i ndicated that the use of a chain link fence could have been
d iscussed v and that he would accept this as long as i t was
secure l y installed in such a manner to preclude one from
reaching through and coming into contact with moving parts
(Tr. 132) .
Mr . Chr i st i an stated that when h e fixed the abatement
t ime v he was under the i mpression through a d i scussion with
Mr. Ayers that the materials were readily available at the
mine (Tr. 134) . Mr. Christian stated that he issued the
citation because the belting material did not cover the
exposed part of the back of the tail roller , and because the
belting was simply lying over the support posts, with an
exposed opening in the back "where it could be got into"
(Tr. 135). He confirmed that had the exposed areas been
covered by ' belting material, he would have accepted it as
adequate (Tr. 136). He stated that inspectors can "suggest"
the type of guarding materials to be used for guarding

1502

exposed belt areas, but they cannot "insist" that any particular type of material be used (Tr. 136-137).
Mr. Christian believed that Mr. Fergusen was well aware
of the type of guarding required to comply with the cited
standard, and he confirmed that Mr. Fergusen at one time
worked as an MSHA supervisor. Mr . Christian saw no conflict
in MSHA's guarding policy and Mr. Fergusen's knowledge as to
what is required to ·achieve compliance (Tr. 139).
Inspector Taylor was recalled as the Court's witness,
and he confirmed that when he returned to the mine on
April 19th to abate the violation, he discussed the matter
with Mr. Christian on their way to the mine. Mr. Christian
told him that he had advised Mr. Ayers that while he could
use rubber guarding to abate the citation, he (Christian)
recommended that metal material be used. Mr. Christian also
told him that either "Mr. Ayers or the supply man outside"
told him that the metal guarding material had been ordered
and would be installed the evening of the April 18th (Tr.
141-142).
Mr . Taylor stated that when he returned to the mine on
April 19th, he spoke with the mine foreman in his office,
and the foreman was under the impression that the abatement
work had been done (Tr 142). Later, when he found that the
belt opening had not been guaraed, the person who accompanied
him stated that he knew nothing about it. This person may
have been Mr. Gillespie, and after he shut the belt down, the
i ndividual left and returned 30 or 40 minutes later with some
metal materials to install as a guard. After some adjustments to the materials , Mr . Taylbr helped to install the
metal guarding i n order to achieve abatement CTr . 143-145 ).
Although he saw Mr. Fergusen shortly after this work wa.s
done, he did not speak to him. However, he spoke with
Mr . Ayers, and Mr . Ayers stated that he thought the condition
had been taken care of (Tr . 146 ) .
·
Mr . Fergusen stated that the material used to abate the
condition was heavy corrugated metal, and since it was rusty
i n places , he assumed that it had been lying in a supply
y ard . The abatement work took 40 to 45 minutes <Tr . 147) .
Mr . Taylor was of the opinion that had the cited condition been allowed to continue for any period of time, a
reasonable ·man would expect a person to get caught at some
time (Tr. 149). Mr. Taylor stated that while the belt was
down, and while he was near the openings cited by

1503

Mr. Christian, he did not attempt to reach in to determine
if he could reach the exposed parts {Tr. 150).
Paul Gillespie testified that he is employed by the
respondent as an electrician and that he has worked at the
mine for 4 years. He is a union member, and has 20 years
experience in the mines, including 15 years as an electrician. He confirmed that he is familar with the tail pulley
area and visited it once each week during his electrical
inspection. He identified exhibit R-2 as a mine map which
accurately reflects the mine workings. He stated that the
tail pulley in question was located approximately 50 feet
inby the green "X" mark on the map. He identified the areas
marked in red on the map as those areas where coal was being
mined. Be also identified the "short yellow" line on the
map as the No. 1 belt line, and the "long yellow" line as
the No. 2 belt line. He also stated that miners did not
normally travel past the tail pulley on their way in and out
of the mine working areas.
Mr. Gillespie stated that the individual who serviced
the tail pulley on a daily basis would be in the cited area
for approximately 5 minutes, and while greasing the pulley
he would be behind the pulley or "off to the side" approximately a foot away. The belt was equipped with 18 to
20 inch grease hoses for greasing the pulley, and the service man would be on his hands · and knees while performing
this work. Mr. Gillespie stated that the average height of
the coal in this area was 24 to 25 inches, but at the immediate area of the tail pulley, it was 20 inches high, and
t he entry was 26 inches . The width of the travel way on the
~ clearance side " of the belt was · 15 to 18 feet, and on the
~~ r ib side u
the clearance was approximately 3 feet.
li

Mr. Gillespie estimated that · the rubber belting material which was cited by Inspector Christian had been bolted
on the frame of the belt conveyor for about a year prior to
the issuance of the citation on April 18, 1984. · Mr. Gillespie
was of the opinion that the belting material was adequate to
guard the tail pulley, and he did not believe that the guarding presented any hazards. He stated that he "could stay away
from the pulley" in the event greasing or cleaning had to be
done, but he conceded that "someone could get into it if they
tried. •u
Mr. Gillespie stated that after the citation was issued,
mine foreman Ayers instructed him to remove the belting material and to reguard the tailpiece. Although no particular
type of· material was mentioned as suitable for guarding,

1504

Mr. Gillespie confirmed that he (Gillespie) suggested chain
link fencing, and after locating some of this material, he
cut it to size and arranged to transport it into the mine at
approximately 11:00 a.m. that same day. However, when he
informed Inspector Christian that he intended to set some
timber posts in place and attach the fencing to the posts,
Mr. Christian informed him that the fencing had to be
anchored or fastened directly to the frame of the belt.
Mr. Gillespie determined that this was not . feasible, and that
during his further discussion with Mr. Christian, the use of
corrugated or expandable metal guarding material was
discussed.
Mr. Gillespie stated that Inspector Christian informed
him that the use of rubber belting material was not acceptable as a suitable guard because it did not provide for ventilation of the belt, and since it would contain any heat
generated by the belt, it could be a hazard. Mr. Gillespie
stated that he assumed that Mr. Christian preferred that some
kind of metal material be used for guarding the tailpiece,
and he agreed with the inspector's assessment that metal
guarding would provide a better guard. However, since the
metal material was not available at the mine, Mr. Gillespie
had to order it from a supplier, and he did so. He left the
rubber belting on the tailpiece pending the arrival of the
ordered metal material, and since the ·belting had been in
place for a year, Mr. Gillespie ·believed that "it was good
enough."
Mr. Gillespie stated that when Mr. Christian returned
to the mine on April 19 , Inspector Taylor was with him .
Mr . Taylor informed Mr . Gillespie that he wanted to inspect
t he tailpiece which had been previously cited , and they both
proceeded to that area. When Mr. Taylor found the rubber
belting still on the tailpiece, he informed Mr. Gillespie
that it should have been replaced by 8:00 a.m. that morning.
Mr . Gillespie stated that he explained to Mr. Taylor that
corrugated or expanded materials were not available , but that
· he had ordered the material and was waiting for its arrival.
Mr. Taylor then instructed him to shut the belt line down,
and Mr. Gillespie immediately complied. Mr. Gillespie then
informed the mine foreman that the belt had been shut down.
In order to get back into production, Mr. Gillespie was later
informed to find "some scrap metal" material and to fabricate
a guard to suit the inspectors. Mr. Gillespie found some
material, and after cutting it to suitable size, he brought
it into the mine and installed 'the guarding completely around
the tailpiece by bolting it to the belt frame . Mr. Gillespie
estimated that once the metal guarding was cut and prepared,

1505

it took him approximately 45 to 50 minutes to install it (Tr.
151-166).
On cross-examination Mr. Gillespie confirmed that
grease hoses were in place on the tailpiece at the time the
citation was issued, and he indicated that anyone servicing
the pulley had to be on all fours or lying down. He also
confirmed that on the "tight side of the belt, the clearance was reduced to 12 to 18 inches because of the timbers
which were in place. He stated that anyone on their hands
and knees in the proximity ·of the _tailpiece would be on the
same level as the exposed tail pulley area. He agreed with
Inspector Christian's estimate that the distance between the
conveyor. frame and the exposed pinch points was 3 inches.
Mr. Gillespie could not recall where he obtained the scrap
metal material used to guard the tailpiece.
11

11

11

In response to further questions, Mr. Gillespie stated
that he had no knowledge as to the manner in which the belt
location cited in the past by MSHA Inspector Simmons was
guarded (Tr. 171>. Mr. Gillespie was of the opinion that if
anyone made a conscious effort to reach into the tail pulley
openings, they would make contact and get caught in the
pulley (Tr . 172). He confirmed that the belt would be
running while he was greasing it or cleaning up around the
tail piece. He confirmed that ~he tail piece is raised up
off the floor, and that even though he is on his knees, he
can use a shovel for cleaning up the coal around the tail
piece. The belt is running while this cleanup takes place,
and the coal which is cleaned up is simply placed on the
belt (Tr o 173) o Mr. Gillespie indicated that he is in the
a rea once a week during his weekly electrical inspection,
and he confirmed that he was not involved in the initial
i nstallation of the belting which was used to guard the tail
pulley, nor was he involved in the moving of the tail piece
<Tr . 17 4 > •
James Ayers t estified that he has served as the responmine foreman for approximately 3-1/2 years, and that
he has worked in the mining industry for 19 years. He confirmed that he and Inspector Christian travelled together
during the inspection of April 18, 1984, that he is aware of
the citation, and confirmed that it was se.rved on him.
d ent ~ s

Mr. Ayers stated that Inspector Christian informed him
that both sides of the conveyor_ t?el t needed to be guarded at
the places which were open and exposed and not guarded by the
rubber _belting material. Once the citation was issued,

1506

Mr. Ayers left the matter up to electrician Gillespie, including the matter- as to how it was to be guarded. Mr. Ayers
denied telling Mr. Gillespie as to the type of material to use
to guard the tail pulley, and he confirmed that Mr. Gillesie
did suggest the use of chain link fencing material. Mr. Ayers
believed that Mr. Gillespie would install the chain link fencing material sometime after 3:00p.m., on April 18, during the
maintenance period regularly scheduled each day between
3:00 p.m. and 5:00 p.m.
Mr . Ayers stated that the belt is inspected every day
during the preshift inspection, and that he inspected it on
the morning on April 18. Mr. Ayers was of the view that the
existing belting material which was bolted to the conveyor
frame, and which covered the rear of the tail piece pulley,
was adequate and complied with MSHA's guarding regulations.
Mr. Ayers stated that before the tail piece was moved during
the lengthening of the belt line, the tail pulley had been
guarded with the same rubber belting material over the end
of the tailpiece, and that a previous inspector had approved
of this guarding method. The previous inspector also
advised him that as long as the tail piece was guarded at
the rear , it was not necessary to guard the sides. However,
Inspector Christian insisted that the sides, as well as the
rear of the tail piece, had to be guarded. Mr. Ayers stated
that he did not believe that anyone could have contacted any
exposed belt moving parts unless they made a deliberate
effort to do so.
Mr . Ayers stated that when Inspector Christian returned
to t he mine on April 19 5 Inspector Taylor was with him .
Mr . Ayers accompanied Mr . Christian on his inspection rounds
tha t day 0 and Mr . Taylor accompanied Mr. Gillespie .
Mr . Ayers stated that he was not concerned about . the cited
tail pulley because he assumed Mr. Gillespie had taken care
of it , and since Mr. Gillespie always does a good - job, he
assumed that he had taken care of the matter . Mr . Ayers
stated that he first learned that the guarding had not been
r eplaced when the belt was shut down. He and Mr. Christian
went to the area at approximately 9:00 or 9:30 a.m., and
Mr . Gillespie and Mr . Taylor were there. Mr. Gillespie
i nformed him that the material necessary to repair the guardi ng was on its way (Tr. 175-184).
On cross-examination, Mr. Ayers stated that if anyone
"really wanted to" stick his hand into the tail pulley, they
could do it. He also agreed that the exposed portion of the
pulley was on the same level as anyone crawling around on
their hands and knees, and while he indicated that he has

never slipped in the 3-1/2 years he has worked in the pulley
area, he could · not state whether or not it was possible for
anyone to slip while crawling around the area.
Mr. Ayers confirmed that he observed grease hoses on
each side of the belt in question, but he did not know where
Mr. Gillespie obtained the metal material used to guard the
belt. He described the unguarded areas which concerned
Inspector Christian, and stated that Mr. Christian was only
concerned about the exposed and unguarded "side areas" of
the belt (Tr. 186-188; 191-192). Mr. Ayers described how
the guarding was attached to the belt to achieve abatement,
and he conceded that there would be no reason to take the
guarding off to perform -maintenance or greasing on the belt
(Tr. 194) •
·
In response to further questions, Mr. Ayers stated that
he and Inspector Christian had on prior occasions travelled
the same belt tail piece, but that Mr. Christian never mentioned the lack of adequate guarding (Tr. 197).
Inspector Christian was called by MSHA in rebuttal, and
he stated that he could not recall whether or not he
observed any grease fittings on the belt at the time he
issued the citation (Tr. 199). He also had no recollection
of having observed the belt in that .same condition during
prior inspections (Tr. 200-201)'~
Mr. Christian stated that any guarding which would not
permit one to come in contact with moving belt parts by
getting in between the guarding material and the belt would
be acceptable as compliance. He agreed that there was some
di sagreement among inspectors as to what is acceptable guardi ng v and he confirmed that MSHA's policy is that _guarding
simply nailed to a post which could be readily knocked down
or removed is not acceptable. He also confirmed that in his
district , corrugated materials and well-installed fencing
materials are considered to be acceptable means for guarding
belts (Tr o 206 -208 }o
Inspector Taylor was also called in rebuttal, and he
stated that he was present during a conference held sometime
between November 1 1983, and April, 1984, and that he overheard his supervisor suggest to Mr. Fergusen that he come up
with a simple drawing as to how a belt guard would be fabricated so that MSHA could review it to determine whether it
would be acceptable (Tr. 209) . ·. ·

1508

Findings and Conclusions
Fact of Violation
The citation in this case charges the respondent with a
failure to adequately guard a belt conveyor tail pulley. The
cited mandatory safety standard, 30 C.F.R. § 75.1722Cb), provides as follows: "Guards at conveyor-drive, conveyor-head,
and conveyor-tail pulleys shall extend a distance sufficient
to prevent a person from reaching behind the guard and becoming caught between the belt and the pulley."
In defense of the citation, the respondent cites the
case of Thompson Brothers Coal Company, Inc., 6 FMSHRC 2094,
September 24, 1984, where the Commission upheld a citation
for a violation of 30 C.F.R. § 77.400(a), a surface mining
standard requiring the guarding of mechanical equipment
exposed moving parts "which may be contacted by persons, and
which may cause injury to persons." Respondent asserts that
the Commission ruled that the construction of the cited section contemplated a showing of a reasonable possibility of
contact and injury. Respondent concludes that in the
instant case, the petitioner must first establish that there
was a reasonable possibility of contact and injury before a
prima facie case of a violation is met.
In support of its argumen~ · that the petitioner has not
established that there was a reasonable possibility of contact and injury in this case, respondent asserts the
fol lowing :
1. The lack of worker activity in the area
( 5 minutes per day) which presented a very
minimum worker exposure to whatever slight
hazard was present.
2. The low seam height where the tail pulley
was located necessitated a worker being on ·
all fours and laying down while performing
the work necessary to the tail pulley, which
i n turn made slipping a virtual impossibility
during the performance of the work duties.
3. The travelway to the tail pulley had a
12' to 13' clearance.
4. Cleaning and greasing ·c ould be accomplished from a safe distance (24-30 inches).

1509

5. The tail pulley was guarded from the rear
by a piece of belt material anchored to the
back frame by bolts (Tr 24).
6. The tail pulley was located off the main
travelway to the working section of the mine
and whatever hazard was present, slight, if
any, was not exposed to workers entering or
leaving the mine.
In the Thompson Brothers case, Judge Broderick rejected
the operator's argument that it was virtually impossible for
a person not suicidally inclined to contact the unguarded
moving parts in question, and he accepted the testimony of
the inspector that the unguarded parts were accessible and
might be contacted by persons examining or working on the
equipment. In affirming Judge Broderick's decision, the
Commission stated as follows at 6 FMSHRC 2097:
The standard requires the guarding of
machine parts only when they "may be contacted" and "may cause injury." Use of the
word "may" in these key phrases introduces
considerations of the likelihood of the contact and injury, and requires us to give meaning to the nature of the possibility intended.
We find that the most logical construction of
the standard is that it imports the concepts
of reasonable possibility of contact and
injury, including contact stemming from
inadvertent stumbling or falling, momentary
i nattention, or ordinary human carelessness.
I n related contexts, we have emphasized that
the constructions of mandatory safety stan- .
dards involving miners' behavior cannot
ignore the vagaries of human conduct. See,
~.g. u Great Western Electric, 5 FMSHRC 840,
842 (May 1983) 1 Lone Star Industries, Inc. ,
3 FMSHRC 2526 , 2531 (November 1981). Applying this test requires taking into consideration all relevant exposure and injury
variables , ~-~0, accessibility of the machine
parts, work areas , ingress and egress, work
duties, and as noted, the vagaries of human
conduct . Under this approach, citations for
inadequ~te guarding will be resolved on a
case-by-basis. (Emphasis added.)

1510

I take note of the fact in Thompson Brothers, the
Commission fashioned its "likelihood of contact and injury"
test after analyzing the "may cause injury" language of
section 77.400(a). The comparable standard for underground
mines, section 75.1722(a), contains identical language, and
applies in instances where designated equipment is not provided with guards. However, in the instant case, the respondent is charged with a violation of subsection Cb> of
section 75.1722, which contains no such language. The cited
standard here requires that guards provided for certain
designated equipment be sufficient to prevent a person from
reaching behind the guard and being caught between the belt
and the pulley.
Inspector Christian testified that he issued the citation because the tail pulley in question was not adequately
guarded at the back on both sides where a piece of belting
had been installed over the pulley, and in two areas on
either side and in front of the tail roller where the configuration of the belt framework resulted in openings which were
not guarded. At the time of the inspection, the section was
in production and the belt was running. Mr. Christian's
unrebutted testimony is that the pinch points were about
3 inches from the unguarded openings, and that it was possible for anyone to reach in and contact the unguarded openings.
He also believed that anyone in the area cleaning up, greasing, or inspecting the area couLd contact the pinch points
through carelessness or slipping or tripping on the adjacent
travelways. Inspector Taylor, who viewed the unguarded area
the next day when he visited the mine to abate the citation,
agreed with Inspector Christian°s assessment of the hazards
presented by the inadequately guarded pulley .
Mine electrician Paul Gillespie agreed with Inspector
Christian ' s assertion that the unguarded pinch points were
some 3 inches from the conveyor belt framework, and while he
personally did not feel threatened by any hazard posed by
t he unguarded pulley and indicated that he could stay away
f rom i t while greasing it or cleaning up, he conceded that
anyone could readily contact the pinch points if they tried.
He also confirmed that the belt is running while cleanup and
greasing is conducted. Although section foreman James Ayers
was of the opinion that the pulley was adequately guarded,
he conceded that anyone making a deliberate effort to contact the pinch points could do so, and he agreed that the
exposed unguarded pulley was at the same level as anyone
crawling around the area on their hands and knees.

1511

Although the inspector agreed that the belt examiner
would only be in the area for 5 minutes while visually
observing the belt, he also indicated that belt cleaners are
there for longer periods while cleaning up under and on both
sides of the pulley, and that a mechanic would also be there
at least once during each shift greasing the pulley bearings.
Although Mr. Gillespie testified that grease hoses were provided to permit greasing from a distance of a foot or so
from behind or to the side of the unguarded pulley, he also
indicated that a service man would be on his hands and knees
while performing this work. While the presence of grease
hoses would reduce the likelihood of injury, the fact remains
that the pulley was located in a rather confined area where
the travelway inclined, and where men had to crawl around on
their hands and knees. Given the fact that cleanup personnel, mechanics, and belt examiners were regularly in the area
at least once a shift, and had to crawl around the unguarded
area, the confinement itself added to the possibility of someone inadvertently corning in contact with the unguarded pulley
pinch points located only 3 inches from the belt structure.
Although it is true that the low coal seam and confined
area may have reduced the chances of someone tripping or
falling, the fact is that the persons crawling around the
area on all fours would be at the approximate same level as
the unguarded pulley. Given the additional fact that clean
up and greasing was done with t 'he belt running, this
increased the possibility of someone being seriously injured
in the event they contacted the unguarded pulley, particularly with respect to the cleanup man, with shovel in hand,
and on al l fours 9 working around the unguarded pulley. In
add i tion , since the area was wet and muddy , one can reasonably conclude that a person on his hands and knees performi ng work around the pulley would be in jeopardy of sliding
or losing his balance.
On the facts of this case, while it seems clear that
the back of the pulley was guarded with belting ·material,
the belting did not extend to either side , and these areas
were left exposed. The additional openings in the belt
frame forward of the pulley were totally unguarded. Thus, I
conclude and find that the petitioner has established by a
preponderance of the credible evidence that the guarding was
inadequate and constituted a violation of section 75.1722{b).
Further, given the aforementioned circumstances with regard
to the working conditions and the presence of miners in the
unguarded areas with the belt running, I conclude and find
further that it was reasonably likely that someone could
inadvertently or through carelessness, come in contact with

1512

the unguarded pulley pinch point while the belt was running,
and that a serious injury would result. For these same
reasons, I also conclude and find that the violation was
significant and substantial. Accordtngly, the citation IS
AFFIRMED.
History of Prior Violations
Exhibit P-4, is a computer printout listing the respondent's civil penalty assessment record for the period
April 18 , 1982 through April 17, 1984. That record reflects
that the respondent paid civil penalty assessments totaling
$3,058 for 72 section 104(a) citations issued at the mine.
Two of those were for prior violations of section 75.1722(b),
and one was for a violation of section 75.1722. For an operation of its size, I cannot conclude that the respondent's
compliance record is such as to warrant any additional
increase in the civl penalty assessment for the violation in
question in this case.
Size of Business and Effect of Civil Penalty on the
Respondent's Ability to Continue in Business
From the information provided by the parties in Stipulation No. 5, I conclude that the respondent is a small-tomedium sized operator. I adopt as my conclusion the
stipulation by the parties that · the civil penalty assessed
in this case will not adversely affect the respondent's
ability to continue in business.
Negligence
Respondent argues that since the tail pulley in question
was guarded to the satisfaction of another MSHA ~nspector
1-year prior to the inspection conducted by Inspector
Christian , and since Mr . Christian inspected the pulley at
l east once on a prior mine visit and issued no citation , it
was entitled to rely on an assumption that the tail pulley
was adequately guarded. Respondent also argues that the
unguarded openings in question did not create such a dangerous hazard as to put it on notice that it required attention.
Under these circumstances, the respondent concludes that it
was not negligent o
Petitioner argues that the violation resulted from a
high degree of negligence by the respondent. In support of
its argument, petitioner asserts ·that the location of the

1513

pulley was subject to daily inspections and that its testimony reflects that the condition had existed for a substantial period of time and was readily identifiable to anyone
looking at t .h e pulley (posthearing brief, pg. 4). Further,
petitioner points out that on November 7, 1983, the respondent received a citation for the same condition cited in the
instant case because an 8 foot piece of belt had been placed
over the tail roller in an attempt to guard it. That was
also the condition of the tail pulley when Mr. Christian
issued his citation, and the respondent stated at the hearing that abatement in the prior instance consisted only of
bolting the belt at the top.
Petitioner points to the testimony of Mr. Christian
that the previous citation was discussed at the MSHA conference held in this case, and that it was made clear by the
inspector who issued the November 7 citation, that abatement
was achieved by securing the belt material at the sides, and
all the way around the back of the tail piece. That is no
less than what was required in the instant case. Petitioner
concludes that it is simply incredible that MSHA would have
acted otherwise, and that it is equally incredible that mine
operator Fergusen, who was an MSHA inspector and supervisor
for 10 years, would have been confused about the proper
guarding procedure.
In response to the respond~nt's suggestion that MSHA is
somehow estopped from issuing a citation because of its
failure to do so in the past, petitioner cites the decision
of Judge Morris i n Secretary of Labor v . Southway
Construct i on Co.u 6 FMSHRC 2420 , October 10 , 1984, 3 MSHC
1656 ( 1 98 4> u r ejecting an identical argument with respect to
a v iolati on of the guarding requirements of 30 C.F.R.
§ 56 . 14-1.
Petitioner also cites the decisions in Bethlehem
Mines Corporation v. Secretary of Labor, 2 MSHC 1039, 1040
( 1980 )u and Emery Mining Corporation v. Secretary· of Labor,
3 MSHC 1585 , 1588 744 F . 2d 1411 (10th Cir . 1984~ ~ in support
of i ts conclusion that an operator 9 s failure to know that a
condit i on constituted a violation of the law is not a
d efense to negligence .
Af ter consideration of the arguments presented by the
parties , I conclude and find that the violation resulted
from the respondent's failure to exercise reasonable care to
insure compliance with the requirements of the cited standard, and that the respondent was negligent. Although I am
cognizant of the fact that MSHA · inspector's have differed as
to the adequate guarding requirements of section 77.1722(b),
particularly with respect to what constitutes a "sufficient

1514

distance" for extending a guard, and what is a "suitable"
guarding material, it nonetheless seems clear to me that the
petitioner's arguments on the negligence issue is correct.
Respondent's assertions that it was not negligent are
rejected.
Gravity
I conclude and find that the failure to completely
guard the cited tail pulley on the belt which was running
constituted a serious violation, particularly at those locations wher e the pinch points were some 3 inches from the
openings.
Good Faith Compliance
The partie s differ as to whether the violation was
abated in good faith. Respondent maintains that delays were
encountered because of the inspector's personal preferences
concerning the type of materials to be used to guard the
tail pulley, and the unavailability of guarding materials.
Responde nt also maintains that requiring the abatement work
to be done on the same shift as the citation was issued was
unreasonable in itself . Petitioner asserts that the r e spondent did not abate the violation in good faith and in a
timely manner, and only did so ~fter a withdrawal order was
issued . Petitioner suggests that Mr. Gillespie and Mr. Ayers
may have been nonchalant and uncaring about the abatement .
Petitioner concludes that despite the fact that material and
personnel were available to do the job , the res pondent failed
to a bate within the time fixed by the i nspector q and that its
excuses for t he del a y should be re jected .
On direct examination, Inspector Christian testified that
when he discussed the citation with Mr. Ayers, he discussed
the use of rubber belting material as a guard, but suggested
that meta l guarding materials might be more suitable since
t hey were of a more permanent nature and could not be easily
r emoved. He a l so advised Mr. Ayers that he would prefer metal
guarding , and Mr . Ayers responded that it was possible that
thi s material could be obtained from another mine some
15 miles away . When Mr. Christian returned to the mine the
next day at 6:30am., he dispatched Inspector Taylor to the
pulley area to see whether the abatement had been achieved,
and Mr. Christian did not arrive there until approximately
11:00 a.m. At that time the m~tal guarding was in the process
of being installed. Mr. Taylor - testified that when he arrived
earlier at the tail pulley area he saw no evidence of any
abatement work taking place.

1515

Inspector · christian and Inspector Taylor were recalled by
me after they and Mr. Fergusen had testified. Mr. Christian
confirmed that he discussed the abatement with Mr. Ayers and
advised him that the use of rubber belting guarding materials
were acceptable, as long as it was secure. He conceded that
he "suggested" to Mr. Ayers that something more substantial
should be used, and while he could not recall mentioning the
use of chain-link fencing materials, he indicated that he
would accept such fencing as an adequate guard so long as it
was securely installed. Mr. Taylor stated that he and
Mr. Christian had discussed the violation on the way to the
mine the day after the citation was issued and that
Mr. Christian advised him that while he told Mr. Ayers he
could use rubber belting as guarding, he recommended to .
Mr. Ayers that metal materials be used.
When called in rebuttal by the petitioner, Inspector
Christian admitted that there was disagreement among inspectors in his office as to what is acceptable guarding, and he
admitted that in his district corrugated materials and well
installed fencing materials ·are considered to be acceptable
means of guarding belts. Inspector Taylor testified on
rebuttal that he overheard his supervisor suggest to
Mr. Fergusen that he submit drawings to MSHA so that a determination could be made as whether the materials used for
guarding are adequate.
'
By letter and enclosures of May 21~ 1984, in response
to my request made during the hearing, petitioner's counsel
submitted a copy of MSHA's policy directive covering the
mechanical equipment guards required by section 75.1722.
The policy directive cites "substantial chains, cables, or
the equivalent" as examples of guards which are presumably
acceptable to MSHA. Included as an attachment to this directive are two sketches labeled "standardized guard ·for belthead" and "standardized beltheads sections," wit.h notations
and examples as to what may be required. I note that
nowhere is rubber belting material, fencing material, or
metal material specifically mentioned.
Mr o Gillespie testified that after the citation was
issued, Mr. Ayers instructed him to remove the belting material, but that he did not mention the type of material he
was to use to abate the citation. Mr . Gillespie stated that
he (Gillespie) suggested chain link fencing material, and
after measuring and cutting it to· size, he made arrangements
to take it into the mine that same ·day. However, he claims
that when he advised Mr. Christian that he intended to

1516

install chain link fencing on some posts around the tail
pulley, Mr. Christian informed him that this could not be
done and that the fencing material should be bolted directly
to the belt frame. Mr. Gillespie stated that he advised
Mr. Christian that this was not feasible, and after further
discussion, Mr . Christian rejected the use of rubber belting
materials because he believed it would be hazardous. At
that point in time, Mr. Gillespie discussed the use of corrugated or expandable metal materials, and after determining
that it would have to be ordered, he decided to leave the
belting material i n place pending the arrival of the metal
ma t erials .
Mr . Gillespie testified that when Inspector Taylor confronted him the next day and asked for an explanation as to
why the belt had not been guarded, he explained that the
materials were on order and had not arrived. Mr. Taylor
reacted by immediately ordering the shutting down of the
belt. When mine foreman Ayers learned of this, he immediately ordered Mr. Gillespie to find "some scrap metal" material to fabricate a guard to suit the inspectors. Once this
was do ne , i t took Mr. Gillespie 45 to 50 minutes to install
i t with t he assistance of Mr. Taylor .
Having viewed Mr. Gillespie on the stand during his
testimony, I find him to be a credible witness, and I believe
his explanation of the events which transpired during the
abatement pe~iod. Although the respondent did not produce
any written invoi ces for the materials purportedly ordered, I
have no bas i s f or doubting that this was done . Petitioner
s uggests that t he abatement was 11 forced" on t he r espondent
0 nl y a fte r the or der was i ssued. · While one may speculate as
t o why t he " scrap mate rial" was not used in the first place,
Inspector Christi an 's somewhat equivocal testimony on direct ,
recall , and rebuttal as to what was acceptable to him to
a c h ieve abatement supports the respondent's suggestions that
i t did the best i t c ould under the circumstances . Accordi ngly u ~ conclude and fi nd that the petitioner has fa i led to
establish t hat the respondent acted in bad faith, and its
a rgumen ts i n this r egard are rejected. --Pena lty Assessment
On th e bas i s o f t he f or egoing findings and conclusions,
and taking into account the requirements of section llO(i)
o f the Act , I conclude that a civil penalty assessment in
the amount of $4 00 is appropriate and reasonable for the
sect ion 104(d)(l) Citation No. 2124598, April 18, 1984.

·1517

ORDER
The respondent IS ORDERED to pay a civil penalty in the
amount of $400 for the violation in question, and payment is
to be made to MSHA within thirty (30) days of the date of
this decision and order. Upon receipt of payment, this case
is dismissed.

~~ cflifp:;;;

Admin1strative Law Judge

Distribution:
Jonathan M. Kronheim, Esq., Office of the Solicitor, u.s.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA
22203 (Certified Mail)
William D. Stover, Maben Energy Corporation, 41 Eagles Road,
Beckley, WV 25801 (Certified Mail)
/fb

1518

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041
0

(~

'• I..

LOCAL UNION 5817,
DISTRICT 17 ,
UNITED MINE WORKERS OF
AMERICA ( UMWA) ,
Complainant

v.
MONUMENT MINING CORPORATION,
AND·
ISLAND CREEK COAL COMPANY,
Respondents

.: COMPENSATION PROCEEDING

Docket No. WEVA 85-21-C

. No. 1 Surface Mine

.

SUMMARY DECISION
Before :

Judge Koutras
Statement of the Case

This proceeding concerns a complaint filed by the UMWA,
Local 5817 , District 17, against the respondents pursuant to
section 111 of the Federal Mine Safety and Health Act of
1977 u seeki ng compensation for its member miners employed a t
t he No o 1 Surface Mine who were · idled by a section 104(d)(2 )
wi thdrawa l order i ssued by MSHA Inspector Edward M. Toler at
Sg l5 p. mou on August l u 1984 . The order stated _as follows :
Protecti on of underground workers were
not provided for the employees of the Brandy
Mining Inc. No . 1 mine where blasting was ·
performed at the Monument Mining No . 1
Surface mine exposing miners at the Brandy
Mining Inc . No. 1 mine to falling rock and
damage was done to mine property . 1 Drift
canopy was destroyed and damage to the belt
conveyor and miners were present outby of the
underground area and one blast did occur.
The complaint asserts tha4 as a direct result of the
order, the miners scheduled to work from August 2 to
August · 3, 1984, were idled on certain work shifts scheduled
for those days, and that they are entitled to compensation

1519
..':i·

.. ,.

at their regular rate of pay, plus interest at the rate of
20 percent per annum, and attorneys fees incurred in obtaining the claimed compensation.
The complaint was initially filed against the respondent Monument Mining Corporation. However, in view of
Monument's failure to respond to several orders which I
issued, and its failure to respond to the complainant's discovery requests, I issued a show-cause order directing the
parties to show cause why Monument should not be held in
default and a summary decision in favor of complainant
should not be issued.
In response to my show-cause order, the complainant
moved to amend its complaint to name Island Creek Coal
Company as a respondent. Complainant asserted that at the
time it filed its complaint against Monument, it had no
knowledge that Island Creek was the owner of the No. 1 Mine.
The motion was granted, and the matter was docketed for a
hearing in Charleston, West Virginia. The hearing was subsequently cancelled after the parties advised me that a hearing was not necessary and that the matter would be submitted
to me for decision by stipulations and supporting briefs.
Applicable Statutory Provision

* * * If a coal or other mine or area of such
mine is closed by an order issued under section 104 or section 107 of this title for a
failure of the operator to comply with any
mandatory health or safety standards, all
miners who are idled due to such order shall
be fully compensated after all interested
parties are given an opportunity for a pub~ic
hearing, which shall be expedited in such
cases, and after such order is final, by the
operator for lost time at their regular rates
of pay for such time as the miners are idled
by such closing, or for one week, whichever
is the lesser. * * *
Stipulations
The joint stipulation of facts between the complainant
and the respondent Island Creek Coal Company is as follows:
1. This proceeding is governed by the
Federal Mine Safety and Health Act of 1977
(the Act) and the standards and regulations
promulgated for the implementation thereof.
2. The Administrative Law Judge has jurisdiction over this proceeding.

1520

3. Island Creek Coal Company (Island Creek>
is an operator within the meaning of section
3(d) of the Act.
4. The No. 1 Surface Mine, which is part of
the Holden No. 29 Mine, is located in Holden,
Logan county, West Virginia, and is owned by
Island Creek.
5. At all times relevant to this proceeding,
Monument Mining Corporation (Monument) was an
independent contractor hired by Island Creek,
and was an operator within the . meaning of
section 3(d) of the Act.
6. In accordance with the contract between
Island Creek and Monument, Monument was
responsible for mining an area of land known
as the No. 1 Surface Mine. A copy of the
contract is attached as Exhibit A.
7 . At 5:15p.m., on August 1, 1984, MSHA
Inspector Edward M. Toler issued Withdrawal
Order No. 2438645 pursuant to section
104(d)(2) of the Act to Monument, which
related to the No. 1 Surface Mine. A copy of
Order No . 2438645 is attached as Exhibit B.
8 . Order No. 2438645 prohibited work from
being performed in the entire pit area of the
No b 1 Surface Mine .
So The b lasting which resulted in the
.
issuance of Order No. 2438645 was performed
and controlled by Monument. Island Creek
exercised no control over the manner in which
Monument conducted such blasting .
·

lOo As a direct result of Order No. 2438645
the miners at the No. 1 Surface Mine were
i dled from 6 : 45 a.mo , August 2, 1984 to
5 : 30 a.m . , August 4 , 1984 .
1 1 . A list of the names of the idled miners,
their rates of pay and amount of wages lost
as a result of the withdrawal order is
attached as Exhibit c.

1521

12. On or about October 15, 1984, Monument
unilaterally ceased performance under the
contract with Island Creek.
13. Upon information and belief, Monument is
no longer in business.
14. The miners at the No. 1 Surface Mine
were members of Local Union 5817, District 17
and are represented by the United Mine
Workers of America.
15. Monument contested Order No. 2438645
pursuant to section 105(d) of the Act. The
Notice of Contest was assigned Docket No.
WEVA 84-374-R.
16. On February 13, 1985, the Notice of
Contest docketed WEVA 84-374-R was dismissed.
See Order Dismissing Proceeding attached as
Exhibit D.
17 . On March 21, 1985, Elm Coal Corporation
began operating the No. l Surface Mine and
continues to do so.
Issue
Is Island Creek liable in whole or in part for payment
o f compensation owed to employees of its independent contractor Monument Mining under section 111 of the Act as a result
of t he c losure order i ssued t o Monument Mining?
UMWA Arguments
Citing Bituminuous Coal Operators Ass'n v. Secretary of
the Interior , 547 F.2d 240 , ( 4th Cir . 1977) ; Republic Steel
Vo Interior Board of Mine Operations Appeals, 581 F.2d 868
( D.C. Cir . 1978> ; Secretary of Labor v . Old Ben Coal Co.,
1 FMSHRC 1480 , aff'd, D.C. Cir. No. 79-2367 (Dec. 9, 1980),
( unpublished) ~ Harman Mining Corp. v. FMSHRC & Secretary of
Labor u 2 MSHC 1551 (4th Cir . 1981) ; and Cyprus Industrial
Minerals Co. V o FMSHRC & Donovan, 2 MSHC 1554 (9th Cir.
1981) , the UMWA asserts that it is well established that an
owner-operator of a mine can be held responsible, without
fault, for a violation of the Act committed by an independent contractor.

1522

Recognizing the fact that the cited cases arose in the
context of section 104 or 110 enforcement proceedings, the
UMWA asserts that the statutory language which allowed
imposition of liability on the owners in those cases,
applies equally to cases brought under section 111. Since
section 111, like sections 104 and 110, speaks in terms of
the operator's liability to compensate idled miners, and
since Island Creek is the mine owner, the UMWA concludes
that it can be held liable for the compensation under section 111, regardless of the fact that it did not create the
danger requiring the withdrawal of miners.
In its supporting brief, the UMWA asserts that the
rationale of the Commission in Secretary of Labor v.
Phillips Uranium Corporation, 4 FMSHRC 549 (1982), and
Secretary of Labor v. Cathedral Bluffs Shale Oil Company,
6 FMSHRC 1871 (1984), in absolving the mine owner from
liability for the violations of its independent contractor
is inapplicable in the instant case.
Counsel argues that in the Phillips case, the
Commission felt that the secretary's "owner's only" enforcement policy undermined the Act in that it allowed large
skilled contractors who violated the Act to "proceed to the
next jobsite with a clean slate, resulting in a complete
short-circuiting of the Act's provisions for cumulative sanctions, should the contractors again proceed to engage in
unsafe practices." 4 FMSHRC at 553. In contrast, the owner
would have the violation entered into its history, resulting
in future large penalties. As a result of the violations,
the owner could also be subjected later to the stringent
s ection 104(d ) and 104(a ) sequence of violation provisionso
The UMWA points out that while the Commission never
retreated from its holding of owner liablity, it vacated the
citations and orders issued in the Phillips case because
t hey stemmed from a litigation decision resting , solely on
c onsiderations of the Secretarygs administrative convenience q
rather than on a concern for the health and safety of miners.
In the Cathedral Bluffs case , the UMWA po ints out that
the violation occurred subsequent to the Secretary's adoption of independent contractor regulations, and that based
on those regulations, the Secretary cited both the mine
owner and the contractor . The Commission's vacation of the
citation issued to the mine owner was based on its finding
that the record did not support, the Secretary's contention
that the mine owner had control over the cited condition or
that the owner's miners were exposed to the hazard.

1523

The UMWA ·concludes that it is clear under the Old Ben,
Phillips, and Cathedral Bluffs decisions, the Commission's
review of the Secretary's decision to prosecute a mine owner
for a contractor's violation will be made on the basis of
whether or not the Secretary's choice was made for reasons
consistent with the purposes and policies of the Act. The
reasonableness of the Secretary's action will depend on the
degree of control retained by the operator and whether the
owner's miners are exposed to the hazard.
The UMWA points out that the instant case raises the
issue of whether miners idled by a withdrawal order issued
to an independent contractor should be required to demonstrate the owner ' s control of the contractor or exposure to
the hazard by the owner's employees, before they can prevail
in a section 111 proceeding against the mine owner . The
UMWA concludes that they should not.
In support of its argument·, the UMWA argues that unlike
the situations in Old Ben, Phillips, and Cathedral Bluffs,
compensation cases arising under section 111 of the Act do
not involve review of the Secretary's enforcement policy.
For that reason, the UMWA concludes, the policy issues that
concerned the Commission in those cases are simply not
present in cases like the instant one. The UMWA asserts
that unlike the situations in those cases, it did not proceed against Island Creek under an owners-only policy. It
points out that it first attempted to proceed against the
c ontractor {Monument Mining) who created the condition
r equiring withdrawal v and that only after learning that
Monument had gone out of business and that the idled miners
would have no other way to enforce their statutory rights
under section 111 did it seek to make Island Creek a
respondent.
The UMWA asserts that imposing l iability of Island
Creek in this case will not increase Island Creek ij s history
of violations , thereby leading to increased future penalties.
Nor will it increase Island Creek's potential for liability
under sections 104{d) or 104{e) . Imposing liability on the
owner in this case does not mean the contractor will move
onto the next job with a "clean slate , " since the violations
have become part of Monument's history of violations, and
Monument will not be going onto any other job since it has
gone out of · business. Further, the UMWA asserts that the
imposition of section 111 liability on the owner does not
mean Island Creek wil be unfairly penalized for a violation
over which it had no control. It may, however, motivate

1524

Island Creek to refrain from hiring "fly by night" contractors who have little incentive to comply with mandatory
standards.
The UMWA argues that contrary to the situation in Old
Ben, Phillips, and Cathedral Bluffs, imposing liability-onIsland Creek in this case would further the underlying purposes and policies of the Act. In support of this conclusion, the UMWA asserts that section 111 was not intended as
a punitive measure but was considered a way to equalize some
of the financial hardships that occurred when mines were
idled by withdrawal orders. "It does not insulate the
miners from loss due to withdrawal orders • • • [r]ather it
distributes the loss between miner and operator in the
manner Congress apparently decided was the most equitable
means of achieving mine safety." Rushton Mining Co. v.
Morton, 520 F.2d 716, 721-22 <3d Cir . 1975); Legislative
History of the Federal Mine Safety and Health Act of 1977,
95th Cong., 2d Sess., at 634-35 (Comm. Print 1978).
The UMWA argues further that section 111 compensation
is seen as a way of l e ssening possible inhibitions miners
might have in reporting unsafe conditions, or that MSHA
inspectors might have in issuing withdrawal orders. A miner
who felt his safety complaint might lead to the loss of
several days pay for himself and his fellow workers might
hesitate before bringing the problem to the attention of the
federal inspectors. Likewise those inspectors might be
reluctant to issue a withdrawal order if they felt it would
r esult i n severe economic distress to the miners.
The UMWA maintains that since section 111 compensation
f urthers important purposes of the Act , denying mi ners the
opportunity to collect such compensation frustra.t es those
purposes . The UMWA asserts that refusing to impose liabili t y on the mine owner in this proceeding foreclos·es the
possiblity of the miners establi shing a v iable claim under
section 111 , and that such a ruling would encourage mine
owners to shield themselves from liability by hiring independent contractors . There would be no incentive to hire large
stable contractors who will be around for a long time,
because the mine owner could escape liablity even if the
. contractor goes out of business . The possibility of no compensation will seriously deter the employees of those contractors who might otherwise be inclined to report unsafe
conditions. The MSHA inspectors may find themselves reluctant to issue a withdrawal order · to a small, or newly-formed
company performing work as an independent contractor. These
same MSHA inspectors would also feel proscribed, under

1525

Commission decisions, from issuing the order to the mine
owner, unless there was evidence of owner control.
The UMWA asserts that imposing section 111 liablity on
the mine owner for the contractor's violations is no more
unfair or inconsistent with the Act than the imposition of
liability against an operator under section 111 even though
the withdrawal order was later vacated as having been
"issued in error." Rushton, supra, 520 F.2d at 718. In
Rushton, the· operator argued that such imposition of liability had "the effect of holding Rushton liable without fault
for the acts of the Government's agent • • • • •• The Court
was unpersuaded by Rushton's argument, however, and required
compensation to be paid to the idled miners. The UMWA
observes that if an erroneously issued withdrawal order can
trigger an operator's liability under section 111, then an
order issued to the contractor should be able to trigger
liability on the part of the mine owner.
The UMWA concludes that the Commission and the courts
have emphatically held that, as a matter of law, mine owners
are liable without fault for the violations that occur in
their mines. It further concludes that only where the
decision to impose liability on the owner would conflict
with the underlying policies and purposes of the Act, has
the Commission refused to apply this principle. Since
Island Creek can show no such cb-nflict in this case, the
UMWA believes that it is entitled to a summary decision in
its favor. In support of its argument, · the UMWA cites the
case of Local Union 8454, UMWA v. Pine Tree Coal Company and
Buffalo Mining Company, 7 FMSHRC 236, 240, February 15,
1 985 0 3 MSHC 1747 (1985) 0 Commission review denied on
March 27 0 1985 ~ In that case Judge Broderick held the mine
owner and its independent contractor jointly and .severally
liable under section 111 to pay compensation to the miners
idled as a result of an order of withdrawal. The ·UMWA
states that because the conditions giving rise to the withdrawal order were the responsibility of the owne~, Judge
Broderick had no need to analyze the issue of owner liabili ty under section 111 when there is no evidence of supervision or control by the owner.
Island Creek Arguments
Island Creek states that under Article 7 of the m1n1ng
contract, Monument had full and complete control of the work
to be performed at the No. l Surface Mine and, except as was
necessary to protect Island Creek's property, or to insure
conformity to its mining plans and projections, Island Creek

1526

had no control over Monument's employees or mining operations . Under Article 8 of the mining contract, Monument was
clearly an independent contract or and title to coal mined by
Monument remained with Island Creek. Monument was responsible under Article 11 for compliance with all of the laws
applicable to its operations . Pursuant to Article 13,
Monument was solely and exclusively responsible for its
employees in performance of the mining contract. Compliance
with the standards and regulations issued by the Mine Safety
and Health Administration was also the responsibility of
Monument under Article 13 of the mining contract.
Conceding that it had certain rights to monitor the
work of Monument under the contract, Island Creek points out
that the blasting activity on August 1, 1984, which gave
rise to the issuance of the Order of Withdrawal was performed and controlled by Monument, and Island Creek exercised no control over the manner in which the blasting was
conducted.
With regard to the UMWA's reliance on the Pine Tree
decision, Island Cree k states that the imminent danger order
which triggered the claim for section 111 compensation was
issued when an active gas well was mined into by Pine Tree.
Buffalo Mining Company was brought into the compensation
proceeding by both Pine Tree and the UMWA, and the issue
presented was whether Pine Tree· or Buffalo or both wer·e
liable under the facts presented to pay compensation to the
miners idled by the order.
·
I sland Creek points out that in the Pine Tree case ,
Pine Tree was held liable since . it operated the mine,
employed and paid wages to the miners, and was served with
the withdrawal order. The condition giving rise t o t he withdrawal order was found to be the ·responsibility of Buffalo.
Further , Island Creek points out that in relying on several
c ases which addressed the liabi l ity of owners for safety
v iolations of t hei r contractors, Judge Broderick f ound by
analogy that Buf falo was jointly and severally liable. The
test applied was, " • . • the decision to proceed in a compensation matter against an owner may be upheld if, as is the
case here , the conditions giving rise to the withdrawal were
the respons i bility of the owner."
Island Creek maintains that while the overall contractual relationship between Pine Tree and Buffalo may be
similar to that of Monument and Island Creek, the operative
facts in this proceeding are significantly different from
those in Pine Tree. By contract right and in practice,

Buffalo undertook, for a charge paid by Pine Tree, to
furnish written plans and projections to be followed by Pine
Tree. Pine Tree was operating with mine maps so furnished
by Buffalo when the gas well, not identified on such maps
was struck. Having undertaken preparation of mine maps, the
conditions (inaccurate maps) which gave rise to the withdrawal order were clearly the responsibility of Buffalo. As
further evidence of this responsibility, Buffalo actively
assisted in the work of abating the withdrawal order.
Island Creek argues that in the present proceeding, the
conditions (blasting) which gave rise to the withdrawal
order were clearly performed by and within the sole control
of Monument. Island Creek had not undertaken responsibility
for Monument's operations nor did it exercise any control
over the manner in which Monument conducted the blasting at
those operations. These conditions were, by contract and in
practice, the responsibility of Monument. Island Creek concludes that the facts in the instant proceeding do not
support, under the test enunciated in Pine Tree, a finding
that Island Creek is liable for compensation in whole or in
part for payment of compensation to employees of Monument
under section 111 as a result of the closure order issued to
Monument.
Findings and 7onclusions
In the Pine Tree case, Judge Broderick held Buffalo
liable jointly and severally with its independent contractor
Pine Tree because Buffalo supplied the contractor with cer~ain mine maps which did not identify the location of the
gas well which was struck. When · the contractor mined into
t he well , it contacted Buffalovs engineering department who
assured the contractor that no such well existed. When it
was discovered that a well was in · fact mined into, an imminent danger withdrawal order was issued, and it was the
basis for the claimed compensation. Since Buffalo had
f ailed to note the existence of the gas well which it furn ished its contractor, and since it gave further inaccurate
advice to the contractor concerning the existence of the
well u Judge Broderick found that Buffalo was culpable, that
it assisted in the abatement, and that the violation was its
responsibility . In essence, Judge Broderick found a nexus
between Buffalo's conduct and the issuance of the order
which idled the miners, and one may conclude that he found
the proximate cause of the withdrawal order was Buffalo's
failure to advise its contractor of the existence of the gas
well, and the mis-information or advice it gave to Pine Tree
after the matter was called to its attention.

1528

In the Pine Tree case, Judge Broderick found that
Buffalo supervised the contractor's mining and mapping projections, and supervised its activities in this regard.
These facts are not present in the instant case. In this
case, there is nothing to suggest that Island Creek's conduct in any way impacted on the issuance of the withdrawal
order. The blasting operation which prompted the issuance
of . the withdrwal order was performed and controlled by
Monument, and Island Creek played no role in that incident,
nor did it in any way assist in the abatement. In short, I
find no connection whatsoever between Island Creek and the
violative conditions which prompted the withdrawal order
giving rise to the compensation claims.
The UMWA's argument that refusing to impose liability
on Island Creek in this case would permit it to shield
itself from future liability for contractor violations
because there would be no incentive for it to hire responsible contractors who have little incentive to comply with
mandatory standards are not well ' taken. In the first place,
there is no evidence to support the UMWA's assertion that
Monument Mining was a "fly by night" contractor. Further, I
find it highly unlikely that Island Creek would knowingly
retain such a contractor and subject itself to liability for
civil penalty assessments and closure orders for violations
of the Act's mandatory safety or health standards. On the
facts of this case, it seems obvious to me th~t the UMWA is
looking to Island Creek for payment of · the claimed compensation because it has no other recourse, and has no one else
to look to . Rather than filing a responsive answer to my
Show Cause Order as to why Monument should not be held in
default and liable for payment of the claimed compensation
because of its failure to file responses to my p~etrial
orders, the UMWA joined Island Cr-eek as a convenient
party-respondent simply because it is the owner of the coal
l ease and has reachable financial resources for payment of
the compensation. I believe that somet hing more must be
established.
With regard to the UMWA's arguments that a failure to
hold the mine owner liable for compensation on the facts of
this case will inhibit MSHA inspectors from issuing withdrawal orders, and will inhibit miners from filing complaints because of the economic consequences, I can only
observe that .an inspector's first consideration should be
the safety of the miners. He has a duty to act regardless
of any economic considerations. This applies equally to
miners~
Their first consideration should be their safety,

1529

not the fact that they might not be compensated for time
lost because of a closure order.
Judge Broderick's decision to hold Buffalo liable for
the acts of its contractor Pine Tree was based on his conclusion that the conditions giving rise to the withdrawal of
miners was the responsibility of Buffalo, Secretary v .
Phillips Uranium Corporation, 4 FMSHRC 549 (1982) . He also
cited Bituminous Coal Operators Association v. Secretary,
547 F.2d 240 (4th Cir. 1977), and Secretary v . Republic
Steel Corporation, 1 FMSHRC 5 (1979), 1969 Coal Act cases
which held that mine owners may be held liable for safety
violations committed by independent contractors.
In the Philips case, a case arising under the 1977 Mine
Act , the Commission ordered the dismissal of Phillips as the
responsibility party for the violations which gave rise to
the civil penalty assessments, and it did so on the basis of
its conclusion that the Secretary had reason to know that
the contractor created the violative conditions which gave
rise to the citations and orders, and was in the best position to eliminate the hazards and prevent them from
recurring. The Commission applied this same test in a
recent case decided on August 20, 1985, Secretary v. Calvin
Black Enterprises, Docket Nos. WEST 80-6-M, 80-21-M, and
80-82-M, where it affirmed a judge's conclusion that calvin
Black Enterprises, as the mine ' owner-operator, contributed
to the violation and was in the best position to eliminate
the hazard and prevent it from recurring.
Wit h r egard to the Rushton case cited by the UMWA t o
support i ts i'no fault" theory o f liability for compensat i on
claims u I note that the case was decided under the 196 9 Coal
Act before the Commission g s decisions i nterpreti.n g independent contractor liability under the 1977 Mine Act and the
Secretary ' s independent contractor regulations . ~ also note
that the Court i n Rushton relied on the statutory dist i nctions concerning the issuance and "finality" of . t he orders
i n question , particularly with respect to the Congressional
understanding as to the differences between an order which
i s ultimately upheld and one which is ultimately vacated,
and the compensation which should be paid by the mine operator as a result of such orders. That case did not involve
an independent contractor. It turned on the liability of an
operator for orders subsequently found to have been issued
in error by MSHA. I reject the UMWA's suggestion that this
"no fault" theory should be applied across-the board in compensation cases adjudicated subsequent to the 1977 Mine Act.

1530

I believe that such adjudications must be made on a case.- bybasis, with the focal point being the Commission's test as
applied in the Phillips and Calvin Black Enterprises cases.
In view of the foregoing findings and conclusions,
particularly my findings that Island Creek was in no way
responsible for the violative conditions which gave rise to
the withdrawal order idling the miners, I reject the UMWA's
assertion that as the mine owner, Island Creek should be
held liable to pay the compensation in question. To the
contrary, I conclude and find that the responsibility for
paying the compensation lies with Monument Mining Compa·n y,
the responsible mine operator. While it is unfortunate that
Monument is no longer in business, I find no basis for the
UMWA's attempts to hold Island Creek liable for the payment
of these claims.
I further find and conclude that in view of Monument
Coal's failure to respond to my pretrial orders, to the
complainant's discovery requests, or to otherwise defend
this case, it is in default, and IT IS ORDERED to pay the
compensation claims filed against it by the UMWA.
Insofar as the UMWA's complaint against Island Creek
Coal Company is concerned, IT IS DISMISSED.

lit:X~utras

Administrative Law Judge

Di s t ribut i on g
J oyce Hanula , Legal Assistant , United Mine Workers of
America, 900 15th Street, N.W . , Washington, DC 20005
(Certified Mail )
,
Marshall S o Peace , Esq . 8 Island Creek Coal company ,
Assistant General Counsel , 2355 Harrodsburg Road, Lexington ,
KY 40575 (Certified Mail )
Monument Mining Corporation, No. 1 Surfce Mine , P.O .
Box 618 , Holden , WV 25625 (Certified Mail)
/fb

~.&.·GOVI~-~NNT~NG OPPICE: 1 9 8 5_. 4 9 1

2 3 3

3 52 8 l

1531

